 

Exhibit 10.1.3
EXECUTION VERSION
FOURTH AMENDMENT
          FOURTH AMENDMENT, dated as of June 25, 2010 (this “Amendment”), to the
Amended and Restated Competitive Advance and Revolving Credit Agreement, dated
as of January 6, 2006 (as previously amended, the “Existing Credit Agreement”;
as amended by this Amendment, the “Credit Agreement”), among PHH Corporation, a
Maryland corporation (the “Borrower”), PHH Vehicle Management Services, Inc., a
Canadian corporation (the “Canadian Subsidiary Borrower”), the lenders and
agents from time to time party thereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent.
W I T N E S S E T H:
          WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrower and Canadian Subsidiary Borrower;
          WHEREAS, the Borrower has requested certain amendments to the Existing
Credit Agreement as more fully set forth herein;
          WHEREAS, the Lenders have agreed to such amendments but only on the
terms and conditions contained in this Amendment;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement unless the context
otherwise requires.
          SECTION 2. Amendments. Effective as of the date on which all the
conditions precedent set forth in Section 7 of this Amendment shall be satisfied
(such date, the “Fourth Amendment Effective Date”), the Existing Credit
Agreement, including all exhibits and schedules thereto, shall be amended to
read in its entirety as set forth in Exhibit A to this Amendment.
          SECTION 3. Lender Addendum. By executing this Amendment on or prior to
the Fourth Amendment Effective Date, each institution not a party to the
Existing Credit Agreement prior to the Fourth Amendment Effective Date agrees to
and shall, as of the Fourth Amendment Effective Date, join the Credit Agreement
(as amended pursuant to this Amendment) as a Lender and shall have the rights
and obligations of a Lender thereunder.
          SECTION 4. Extension of Maturity Date. (a) On the Fourth Amendment
Effective Date, each Extending Revolving Lender hereby extends the Termination
Date as applicable to all or any portion of its Revolving Commitment (as set
forth on Schedule I to this Amendment) to the Extended Termination Date (i.e.,
February 29, 2012). The Termination Date applicable to each other Revolving
Lender (in each case, a “Non-Extending Revolving Lender”) shall be the
Non-Extended Termination Date (i.e., January 6, 2011). The Extending Revolving
Lenders understand and agree that the Revolving Credit Loans of each
Non-Extending Revolving Lender shall become due and payable, together with all
interest and fees related thereto, and the participating interests of each
Non-Extending Lender in undrawn Letters of Credit will terminate (unless a
Default or Event of Default then exists), on the Non-Extended
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



2

Termination Date, and the Revolving Commitment of each Non-Extending Revolving
Lender shall terminate on the Non-Extended Termination Date.
          (b) On the Fourth Amendment Effective Date, the Canadian Revolving
Lender hereby extends the Termination Date as applicable to all of its Canadian
Revolving Commitment (as set forth on Schedule I to this Amendment) to the
Extended Termination Date.
          SECTION 5. Reduction and Adjustments in Revolving Commitments. (a) On
the Fourth Amendment Effective Date, (i) the Revolving Commitment of each
Extending Revolving Lender shall automatically be reduced by 50% or such other
amount as the Borrower, the applicable Extending Revolving Lender and the
Administrative Agent may agree upon and (ii) the Revolving Commitment of The
Bank of Nova Scotia shall be reduced to zero.
          (b) On the Fourth Amendment Effective Date, the Canadian Revolving
Commitment of the Canadian Revolving Lender shall automatically be reduced by
50%.
          (c) On the Fourth Amendment Effective Date, the Extended Revolving
Commitments may be increased by (i) the agreement of any Extending Revolving
Lender (“Increasing Lender”) to increase its Extended Revolving Commitment
and/or (ii) the agreement of new banks or financial institutions (“New Lenders”)
which are not existing Lenders to provide Extended Revolving Commitments, on
terms and conditions reasonably satisfactory to the Administrative Agent and the
Borrower. Each Increasing Lender and New Lender agrees that, on the Fourth
Amendment Effective Date, it will be a Revolving Lender under the Credit
Agreement with respect to the amount of its Extended Revolving Commitment.
          SECTION 6. Allocation and Repayment of Revolving Loans and Letters of
Credit. Notwithstanding anything in the Credit Agreement to the contrary:
          (a) From the Fourth Amendment Effective Date until the Non-Extended
Termination Date, all Revolving Credit Loans shall be made ratably in accordance
with the respective Revolving Credit Percentages of the Revolving Lenders after
giving effect to the reductions in Revolving Commitments pursuant to Section
5(a) above and the increases in Revolving Commitments pursuant to Section 5(c)
(including both the Extended Revolving Commitments and the Non-Extended
Revolving Commitments thereunder from time to time in effect) as if there were a
single tranche of Revolving Commitments. Revolving Credit Loans shall be repaid
and reallocated on the Fourth Amendment Effective Date as directed by the
Administrative Agent in order that Revolving Credit Loans are held by the
Lenders in accordance with the preceding sentence.
          (b) On the Fourth Amendment Effective Date, the participations in any
outstanding Letters of Credit shall be reallocated among the Lenders so that
after giving effect thereto the Extending Revolving Lenders and the
Non-Extending Revolving Lenders shall share ratably in the L/C Exposure
thereunder in accordance with the respective Revolving Credit Percentages of the
Revolving Lenders after giving effect to the reductions in Revolving Commitments
pursuant to Section 5(a) above and the increases in Revolving Commitments
pursuant to Section 5(c) above (including both the Extended Revolving
Commitments and the Non-Extended Revolving Commitments thereunder from time to
time in effect) as if there were a single tranche of Revolving Commitments.
Thereafter until the Non-Extended Termination Date, the participations in any
new Letters of Credit shall be allocated in accordance with the respective
Revolving Credit Percentages of the Revolving Lenders, subject to adjustment
pursuant to the Credit Agreement. On the Non-Extended Termination Date, the
participations in the outstanding Letters of Credit of the Non-Extending
Revolving Lenders (other than in respect of then outstanding unreimbursed
drawings under Letters of Credit) shall be reallocated to and among the
Extending



--------------------------------------------------------------------------------



 



3

Revolving Lenders ratably in accordance with their Extended Revolving
Commitments (and the Non-Extending Revolving Lenders shall be released from
their participation obligations in undrawn Letters of Credit if no Default or
Event of Default then exists) but in any case, only to the extent the sum of the
amount of the Revolving Credit Loans and L/C Exposure of all Extending Revolving
Lenders before giving effect to such reallocation plus the participations in the
outstanding Letters of Credit of the Non-Extending Revolving Lenders being
reallocated does not exceed the Total Extended Revolving Commitment.
          (c) If the reallocation described in clause (b) above cannot, or can
only partially, be effected as a result of the limitations set forth therein,
the Borrower shall promptly repay Revolving Credit Loans so that, after giving
effect to such repayment, the aggregate amount of Revolving Credit Loans and
aggregate L/C Exposure does not exceed the Total Extended Revolving Commitment.
          SECTION 7. Conditions to Effectiveness. This Amendment shall become
effective upon the date on which each of the following shall have been received
or waived by the Administrative Agent in its discretion (except that the
Administrative Agent may not waive receipt in respect of clauses (i), (ii),
(iii) and (vii) of this Section 7), each in form and substance reasonably
satisfactory to the applicable recipient:
          (i) the Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of (a) the Borrower, (b) the
Canadian Subsidiary Borrower, (c) the Required Lenders, (d) each Extending
Revolving Lender (including Increasing Lenders), (e) the Canadian Revolving
Lender and (f) each New Lender;
          (ii) the Administrative Agent shall have received the favorable
written opinion or opinions with respect to this Amendment executed on the
Fourth Amendment Effective Date and the transactions contemplated thereby of
(A) in-house legal counsel to the Borrower, (B) Skadden, Arps, Slate, Meagher &
Flom LLP, special counsel to the Borrower, and (C) Blake, Cassels & Graydon LLP,
Canadian counsel to the Canadian Subsidiary Borrower, in each case dated the
Fourth Amendment Effective Date, addressed to the Administrative Agent and the
Lenders and reasonably satisfactory to the Administrative Agent;
          (iii) the Administrative Agent shall have received resolutions of the
boards of directors or other appropriate governing body (or of the appropriate
committee thereof) of each of the Borrower and the Canadian Subsidiary Borrower
certified by its secretary or assistant secretary as of the Fourth Amendment
Effective Date, approving this Amendment and authorizing the execution and
delivery thereof;
          (iv) the Administrative Agent shall have received specimen signatures
of officers or other appropriate representatives executing this Amendment on
behalf of each of the Borrower and the Canadian Subsidiary Borrower, certified
by the secretary or assistant secretary of such Borrower and the Canadian
Subsidiary Borrower;
          (v) the Administrative Agent shall have received certificates issued
as of a recent date by the Secretaries of State (or equivalent, in the case of
the Canadian Subsidiary Borrower) of the respective jurisdictions of formation
of the Borrower and the Canadian Subsidiary Borrower as to the due existence and
good standing of such Person;
          (vi) Borrower shall have paid all unpaid accrued interest, Facility
Fees and letter of credit fees accrued through the Fourth Amendment Effective
Date; and



--------------------------------------------------------------------------------



 



4

          (vii) the Administrative Agent shall have received evidence that all
fees payable by the Borrower on or before the Fourth Amendment Effective Date to
the Administrative Agent and the Lenders (or their affiliates) in connection
with this Amendment have been paid in full, including the fees and expenses of
counsel to the Administrative Agent.
          SECTION 8. Waivers. By executing this Amendment, each Lender party
hereto agrees that in connection with any prepayments of the Revolving Credit
Loans or the reduction of any Revolving Commitment occurring on or about the
Fourth Amendment Effective Date, to waive any notice requirements set forth in
Sections 2.13 and 2.14 of the Credit Agreement.
          SECTION 9. Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and each Lender that (before
and after giving effect to this Amendment):
          (a) as of the Fourth Amendment Effective Date, each of the
representations and warranties set forth in Article 3 of the Credit Agreement
and in the other Fundamental Documents shall be true and correct in all material
respects on and as of the Effective Date (except to the extent that such
representations and warranties expressly relate to an earlier date in which case
the Borrower hereby confirms, reaffirms and restates such representations and
warranties as of such earlier date) with the same effect as if made on and as of
the Fourth Amendment Effective Date; and
          (b) there does not exist any Default or Event of Default.
          SECTION 10. Payment of Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable and invoiced
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and invoiced
fees and disbursements of counsel to the Administrative Agent.
          SECTION 11. No Other Amendment or Waivers; Confirmation. Except as
expressly provided hereby, all of the terms and provisions of the Existing
Credit Agreement and the other Fundamental Documents are and shall remain in
full force and effect. The amendments contained herein (including Exhibit A)
shall not be construed as an amendment of any other provision of the Existing
Credit Agreement or the other Fundamental Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of the Borrower and the Canadian Subsidiary Borrower that would require the
waiver or consent of the Administrative Agent or the Lenders.
          SECTION 12. GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.
          (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          (b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.11 OF
THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
          (c) On and after the Fourth Amendment Effective Date, each reference
in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import referring to the Existing Credit Agreement,
and each reference in the other Fundamental Documents to



--------------------------------------------------------------------------------



 



5

the “Credit Agreement”, “thereunder”, “thereof”, or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement.
          (d) This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. This Amendment
may be delivered by facsimile or electronic transmission of the relevant
signature pages hereof. This Amendment shall constitute a Fundamental Document.
          (e) The execution and delivery of this Amendment by any Lender shall
be binding upon each of its successors and assigns (including assignees of its
Loans in whole or in part prior to effectiveness hereof).
          SECTION 13. Severability. If any provision of this Amendment shall be
determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.
          SECTION 14. Headings. Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            PHH CORPORATION, as the Borrower
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Senior Vice President and Treasurer        PHH VEHICLE MANAGEMENT SERVICES,
INC., as the Canadian Subsidiary Borrower
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Senior Vice President and Treasurer     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



7

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
      By:   /s/ Richard J. Poworoznek         Name:   Richard J. Poworoznek     
  Title:   Executive Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



8

            Name of Extending Revolving Lender:

BANK OF AMERICA, N.A.
      By:   /s/ William Soo         Name:   William Soo        Title:   Vice
President     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



9

            Name of Extending Revolving Lender:

BARCLAYS BANK PLC
      By:   /s/ Alicia Borys         Name:   Alicia Borys        Title:  
Assistant Vice President     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



10

            Name of Extending Revolving Lender:

CIBC INC.
      By:   /s/ Dominic J. Sorresso         Name:   Dominic J. Sorresso       
Title:   Executive Director        CIBC World Markets Corp.
Authorized Signatory
     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



11

            Name of Extending Revolving Lender:

CITIBANK, N.A.
      By:   /s/ Christina H. Park         Name:   Christina H. Park       
Title:   Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



12

            Name of Extending Revolving Lender:

DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Robert Chesley         Name:   Robert Chesley        Title:  
Director            By:   /s/ Kathleen Bowers         Name:   Kathleen Bowers   
    Title:   Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



13

            Name of Extending Revolving Lender:

Manufacturers & Traders Trust Company
      By:   /s/ Laurel LB Magruder         Name:   Laurel LB Magruder       
Title:   Vice President     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



14

            Name of Extending Revolving Lender:

ROYAL BANK OF CANADA
      By:   /s/ Tim Stephens         Name:   Tim Stephens        Title:  
Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



15

            Name of Extending Revolving Lender:

The Bank of New York Mellon
      By:   /s/ Gregory Muller         Name:   Gregory Muller        Title:  
Managing Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



16

            THE BANK OF NOVA SCOTIA,

as Canadian Revolving Lender and as a Lender
      By:   /s/ David Mahmood         Name:   David Mahmood        Title:  
Managing Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



17

            Name of Extending Revolving Lender:

THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ L. Peter Yetman         Name:   L. Peter Yetman        Title:  
SVP     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



18

            Name of Extending Revolving Lender:

THE ROYAL BANK OF SCOTLAND N.V.
      By:   /s/ Michiel van Schaardenburg         Name:   Michiel van
Schaardenburg        Title:   Managing Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



19

            Name of Extending Revolving Lender:

WELLS FARGO BANK, N.A.
      By:   /s/ Tracy Moosbrugger         Name:   Tracy Moosbrugger       
Title:   Managing Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



20

            Name of Extending Revolving Lender:

WESTLB AG, NEW YORK BRANCH
      By:   /s/ Laura A. Spichiger         Name:   Laura A. Spichiger       
Title:   Executive Director            By:   /s/ Pui Chow         Name:   Pui
Chow        Title:   Director     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



21

            Name of Extending Revolving Lender:

WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of William
Street Commitment Corporation)
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Assistant Vice President     

[PHH Corporation — Fourth Amendment]



--------------------------------------------------------------------------------



 



 

SCHEDULE I
REVOLVING COMMITMENTS AND CANADIAN REVOLVING COMMITMENT

                              Non-     Extended   Extended     Revolving  
Revolving Revolving Lender   Commitment1   Commitment
JPMorgan Chase Bank, N.A.
  $ [***]          
Citibank, N.A.
  $ [***]          
Bank of America, N.A.
  $ [***]          
Wells Fargo Bank, National Association
  $ [***]          
The Royal Bank of Scotland plc
  $ [***]          
The Royal Bank of Scotland N.V.
  $ [***]          
Deutsche Bank AG New York Branch
  $ [***]          
Manufacturers & Traders Trust Company
  $ [***]          
Barclays Bank PLC
  $ [***]          
Royal Bank of Canada
  $ [***]          
The Bank of New York Mellon
  $ [***]          
CIBC World Markets Corp.
  $ [***]          
WestLB AG, New York Branch
  $ [***]          
Goldman Sachs Lending Partners
  $ [***]          
The Bank of Nova Scotia (Canadian Revolving Commitment)
  $ [***]          
Bank of Montreal
          $ [***]  
Calyon New York Branch
          $ [***]  
HSBC Bank USA, N.A.
          $ [***]  
UBS Loan Finance LLC
          $ [***]  
Mizuho Corporate Bank, Ltd.
          $ [***]  
The Northern Trust Company
          $ [***]  
First Commercial Bank New York Agency
          $ [***]  
Bank of Communications, New York Branch
          $ [***]  
 
               
Total
  $ 525,000,000     $ 280,000,000  

 

1   After giving effect to the reduction of the Revolving Commitments and
Canadian Revolving Commitment pursuant to Section 5 of the Fourth Amendment.  
[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



23

EXHIBIT A
CREDIT AGREEMENT





--------------------------------------------------------------------------------



 



Exhibit A
 
AMENDED AND RESTATED COMPETITIVE ADVANCE AND
REVOLVING CREDIT AGREEMENT,
Dated as of January 6, 2006,
As amended through the Fourth Amendment
 
dated as of June 25, 2010
among
PHH CORPORATION,
as Borrower,
PHH VEHICLE MANAGEMENT SERVICES INC.,
as Canadian Subsidiary Borrower,
THE LENDERS REFERRED TO HEREIN,
CITICORP USA, INC.,
as Syndication Agent,
 
BANK OF AMERICA, N.A.,
THE ROYAL BANK OF SCOTLAND PLC and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 

                  J.P. MORGAN SECURITIES INC.   CITIGROUP GLOBAL MARKETS INC.  
BANC OF AMERICA SECURITIES LLC   RBS SECURITIES INC.   WELLS FARGO SECURITIES,
LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 



 

Table of Contents

              Page
1. DEFINITIONS
    1  
 
       
2. THE LOANS
    20  
SECTION 2.1. Commitments
    20  
SECTION 2.2. Loans
    21  
SECTION 2.3. Use of Proceeds
    22  
SECTION 2.4. [RESERVED]
    22  
SECTION 2.5. Revolving Credit Borrowing Procedure
    22  
SECTION 2.6. Canadian Revolving Borrowing Procedure
    23  
SECTION 2.7. Refinancings
    23  
SECTION 2.8. Fees
    24  
SECTION 2.9. Repayment of Loans; Evidence of Debt
    25  
SECTION 2.10. Interest on Loans
    26  
SECTION 2.11. Interest on Overdue Amounts
    27  
SECTION 2.12. Alternate Rate of Interest
    27  
SECTION 2.13. Termination and Reduction of Commitments; Increase of Revolving
Commitments; Extension of Non-Extended Revolving Commitment
    28  
SECTION 2.14. Prepayment of Loans
    29  
SECTION 2.15. Eurocurrency Reserve Costs
    30  
SECTION 2.16. Reserve Requirements; Change in Circumstances
    31  
SECTION 2.17. Change in Legality
    33  
SECTION 2.18. Reimbursement of Lenders
    33  
SECTION 2.19. Pro Rata Treatment
    34  
SECTION 2.20. Right of Setoff
    34  
SECTION 2.21. Manner of Payments; Special Application of Payments
    34  
SECTION 2.22. Withholding Taxes
    35  
SECTION 2.23. Certain Pricing Adjustments
    36  
SECTION 2.24. Revolving Letters of Credit
    38  
SECTION 2.25. Canadian Letters of Credit
    43  
SECTION 2.26. Canadian Bankers’ Acceptances
    47  
SECTION 2.27. Extension Option
    48  
SECTION 2.28. Defaulting Lenders.
    49  
SECTION 2.29. Replacement of Lenders
    50  
 
       
3. REPRESENTATIONS AND WARRANTIES OF BORROWER
    51  
SECTION 3.1. Corporate Existence and Power
    51  
SECTION 3.2. Corporate Authority and No Violation
    51  
SECTION 3.3. Governmental and Other Approval and Consents
    51  
SECTION 3.4. Financial Statements of Borrower
    52  
SECTION 3.5. No Material Adverse Change
    52  
SECTION 3.6. Copyrights, Patents and Other Rights
    52  
SECTION 3.7. Title to Properties
    52  
SECTION 3.8. Litigation
    52  
SECTION 3.9. Federal Reserve Regulations
    52  
SECTION 3.10. Investment Company Act
    53  
SECTION 3.11. Enforceability
    53  
SECTION 3.12. Taxes
    53  
SECTION 3.13. Compliance with ERISA
    53  
 
        - i - 




--------------------------------------------------------------------------------



 



 

              Page
SECTION 3.14. Disclosure
    53  
SECTION 3.15. Environmental Liabilities
    54  
 
       
4. CONDITIONS OF LENDING
    54  
SECTION 4.1. [RESERVED]
    54  
SECTION 4.2. Conditions Precedent to Each Loan and Letter of Credit
    54  
 
       
5. AFFIRMATIVE COVENANTS
    55  
SECTION 5.1. Financial Statements, Reports, etc
    55  
SECTION 5.2. Corporate Existence; Compliance with Statutes
    56  
SECTION 5.3. Insurance
    56  
SECTION 5.4. Taxes and Charges
    56  
SECTION 5.5. ERISA Compliance and Reports
    57  
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
    57  
SECTION 5.7. Maintenance of Properties
    57  
 
       
6. NEGATIVE COVENANTS
    57  
SECTION 6.1. Limitation on Subsidiary Indebtedness and Borrower Indebtedness
    58  
SECTION 6.2. Limitation on Transactions with Affiliates
    59  
SECTION 6.3. Consolidation, Merger, Sale of Assets
    59  
SECTION 6.4. Limitations on Liens
    59  
SECTION 6.5. Sale and Leaseback
    61  
SECTION 6.6. Consolidated Net Worth
    61  
SECTION 6.7. Ratio of Indebtedness To Tangible Net Worth
    61  
SECTION 6.8. Accounting Practices
    61  
SECTION 6.9. Restrictions Affecting Subsidiaries
    61  
SECTION 6.10. Maintenance of Available Borrowing Capacity
    62  
SECTION 6.11. Limitation on Negative Pledge Clauses
    62  
SECTION 6.12. Limitation on Certain Payments and Restricted Payments
    63  
 
       
7. EVENTS OF DEFAULT
    63  
 
       
8. THE ADMINISTRATIVE AGENT AND EACH REVOLVING ISSUING LENDER
    65  
SECTION 8.1. Administration by Administrative Agent
    65  
SECTION 8.2. Advances and Payments
    66  
SECTION 8.3. Sharing of Setoffs and Cash Collateral
    66  
SECTION 8.4. Notice to the Lenders; Notice of Default
    67  
SECTION 8.5. Liability of the Administrative Agent
    67  
SECTION 8.6. Reimbursement and Indemnification
    68  
SECTION 8.7. Rights of Administrative Agent
    68  
SECTION 8.8. Independent Investigation by Lenders
    69  
SECTION 8.9. Notice of Transfer
    69  
SECTION 8.10. Successor Administrative Agent
    69  
SECTION 8.11. Resignation of a Revolving Issuing Lender; Duties of Revolving
Issuing Lender
    70  
SECTION 8.12. Syndication Agent and Co-Documentation Agents
    70  
 
       
9. PARENT GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
    70  
SECTION 9.1. Guaranty
    70  
SECTION 9.2. No Subrogation
    71  
SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
    71  
SECTION 9.4. Parent Guaranty Absolute and Unconditional
    72  
 
        - ii - 




--------------------------------------------------------------------------------



 



 

              Page
SECTION 9.5. Reinstatement
    72  
 
       
10. MISCELLANEOUS
    73  
SECTION 10.1. Notices
    73  
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc
    73  
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
    73  
SECTION 10.4. Expenses
    76  
SECTION 10.5. Indemnity
    76  
SECTION 10.6. CHOICE OF LAW
    77  
SECTION 10.7. No Waiver
    77  
SECTION 10.8. Extension of Maturity
    77  
SECTION 10.9. Amendments, etc
    77  
SECTION 10.10. Severability
    79  
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
    79  
SECTION 10.12. Headings
    80  
SECTION 10.13. Execution in Counterparts
    80  
SECTION 10.14. Entire Agreement
    80  
SECTION 10.15. Foreign Currency Judgments
    81  
SECTION 10.16. Language
    81  
SECTION 10.17. Confidentiality
    81  
SECTION 10.18. USA PATRIOT Act
    82  
SECTION 10.19. No Fiduciary Duty
    82  
 
        - iii - 




--------------------------------------------------------------------------------



 



 

     
SCHEDULES
   
 
   
1.1A
  Revolving Commitments
5.1(c)
  Existing Mortgage Warehouse Facilities and Servicing Advance Facilities
6.1
  Existing Material Subsidiary Indebtedness
6.4
  Existing Liens
 
   
EXHIBITS
   
 
   
A-1
  [RESERVED]
A-2
  [RESERVED]
A-3
  [RESERVED]
B
  Form of Assignment and Acceptance
C
  Form of Compliance Certificate
E-1
  Form of Revolving Credit Borrowing Request
E-2
  Form of Canadian Revolving Borrowing Request
F
  Form of New Lender Supplement
G
  Form of Revolving Commitment Increase Supplement
H
  Form of Joinder Agreement
I
  Form of Tax Exemption Certificate

     - iv - 



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED COMPETITIVE ADVANCE AND REVOLVING CREDIT
AGREEMENT (the “Agreement”), dated as of January 6, 2006 and as amended through
the Fourth Amendment dated as of June 25, 2010, among PHH CORPORATION, a
Maryland corporation (the “Borrower”), PHH VEHICLE MANAGEMENT SERVICES INC., a
Canadian corporation (the “Canadian Subsidiary Borrower”), the Lenders referred
to herein, CITICORP USA, INC., as syndication agent, BANK OF AMERICA, N.A., THE
ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-documentation agents, and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders.
INTRODUCTORY STATEMENT
          This Agreement, as in effect immediately prior to the Fourth Amendment
Effective Date, is being amended pursuant to the Fourth Amendment in order to
extend the Termination Date of the Revolving Commitments of the Extending
Revolving Lenders and the Canadian Revolving Commitment of the Canadian
Revolving Lender, adjust the amount of the Revolving Commitments of the
Extending Revolving Lenders and the Canadian Revolving Commitment of the
Canadian Revolving Lender, and effect certain other amendments to this
Agreement. Capitalized terms used in this Introductory Statement shall have the
meanings set forth in this Agreement unless the context otherwise requires.
          The Borrower, the Canadian Subsidiary Borrower, the Lenders and the
Administrative Agent desire to amend and restate this Agreement, as in effect
prior to the Fourth Amendment Effective Date, pursuant to this Agreement and to
continue the Borrower’s and Canadian Subsidiary Borrower’s payment and
performance obligations under this Agreement, as amended and restated hereby.
1. DEFINITIONS
          For the purposes hereof unless the context otherwise requires, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the New York Uniform Commercial Code and not
otherwise defined herein shall have the respective meanings accorded to them
therein:
     “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
     “ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.
     “ABR Spread” shall mean, at any date or for any period of determination,
the ABR Spread that would be in effect on such date pursuant to the chart set
forth in Section 2.23 based on the rating of the Borrower’s senior unsecured
non-credit enhanced long-term debt.
     “Acceptance Fee” shall mean a fee payable in Canadian Dollars by the
Canadian Subsidiary Borrower to the Canadian Revolving Lender with respect to
the acceptance of a Canadian B/A, calculated on the face amount of the Canadian
B/A at a rate per annum equal to the LIBOR Spread then in effect on the basis of
the number of days in the applicable Contract Period (inclusive of the first day
and exclusive of the last day) and a year of 365 days.
     “Act” shall have the meaning assigned to such term in Section 10.18.
     “Adjusted LIBOR” shall mean, with respect to any LIBOR Borrowing for any
Interest Period or any determination pursuant to clause (c) of the definition of
“Alternate Base Rate” or clause (c) of the definition of “Canadian Alternate
Base Rate”, an interest rate per annum (rounded upwards to the nearest 1/16 of
1% if not already an integral multiple of 1/16 of 1%) equal to (a) LIBOR for
such Interest Period multiplied by (b) the Statutory Reserves.



--------------------------------------------------------------------------------



 



2

     “Affiliate” shall mean as to any Person, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
     “Agents” shall mean the collective reference to the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents.
     “Alternate Base Rate” shall mean for any day, a rate per annum (rounded
upwards to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of
1%) equal to the greatest of (a) the Prime Rate in effect for such day, (b) the
Federal Funds Effective Rate in effect for such day plus 1/2 of 1% and (c) the
Adjusted LIBOR that would be calculated as of such day (or if such day is not a
Business Day, the immediately preceding Business Day) in respect of a proposed
LIBOR Loan with a one month Interest Period plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBOR, respectively.
     “Applicable Law” shall mean all provisions of statutes, rules, regulations
and orders of governmental bodies or regulatory agencies applicable to a Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions in which the Person in question is a party.
     “Asset Securitization Subsidiary” shall mean (i) any Subsidiary engaged
solely in the business of effecting asset securitization transactions permitted
by this Agreement and activities incidental thereto or (ii) any Subsidiary whose
primary purpose is to hold title or ownership interests in vehicles, equipment,
leases, mortgages, relocation assets, financial assets and related assets under
management.
     “Assignment and Acceptance” shall mean an agreement substantially in the
form of Exhibit B hereto, executed by the assignor, the assignee and the other
parties as contemplated thereby.
     “Available Borrowing Capacity” shall mean committed borrowing capacity
which may be drawn (taking into account required reserves and discounts) upon or
has been drawn upon by the Borrower or any of its Subsidiaries under committed
Mortgage Warehouse Facilities.
     “Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, the acquisition of any ownership
interest, or the exercise of control, in such Person by a Governmental Authority
or instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person to reject, repudiate, disavow or
disaffirm any obligations such as those under this Agreement or other agreements
to extend credit.



--------------------------------------------------------------------------------



 



3

     “Basis Point” shall mean 1/100th of 1%.
     “Board” shall mean the Board of Governors of the Federal Reserve System.
     “Borrowing” shall mean a group of Loans of a single Interest Rate Type made
by certain Lenders on a single date and as to which a single Interest Period is
in effect.
     “Business Day” shall mean, with respect to any Loan, any day other than a
Saturday, Sunday or other day on which banks in New York City are permitted or
required by law to close; provided that when used in connection (i) with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Dollars on the London Interbank Market (or such
other interbank eurocurrency market where the foreign currency and exchange
operations in respect of Dollars are then being conducted for delivery on the
first day of such Interest Period) and (ii) a Canadian Revolving Loan, the term
“Business Day” shall also exclude any day on which banks in Toronto are
permitted or required by law to close.
     “Canadian ABR Loan” shall mean Loans the rate of interest applicable to
which is based upon the Canadian Alternate Base Rate.
     “Canadian Alternate Base Rate” shall mean, on any day, the greatest of
(a) the Canadian Base Rate in effect for such day (b) the Federal Funds
Effective Rate in effect for such day plus 1/2 of 1% per annum and (c) the
Adjusted LIBOR that would be calculated as of such day (or if such day is not a
Business Day, the immediately preceding Business Day) in respect of a proposed
LIBOR Loan with a one month Interest Period plus 1%. Any change in the Canadian
Alternate Base Rate due to a change in the Canadian Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR shall be effective from and including the
effective date of such change in the Canadian Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBPR, respectively.
     “Canadian Bankers’ Acceptance” and “Canadian B/A” shall mean a bill of
exchange subject to the Depository Bills and Notes Act (Canada) denominated in
Canadian Dollars, drawn by the Canadian Subsidiary Borrower and accepted by the
Canadian Revolving Lender in accordance with this Agreement.
     “Canadian Base Rate” shall mean the rate per annum determined by the
Canadian Revolving Lender from time to time as its base rate for
Dollar-denominated commercial loans in Canada. For purposes of this Agreement,
any change in the Canadian Alternate Base Rate due to a change in the Canadian
Base Rate shall be effective on the date such change in the Canadian Base Rate
is announced as effective.
     “Canadian Cash Collateral Account” shall mean a collateral account
established with the Canadian Revolving Lender, in the name of the Canadian
Revolving Lender and under its sole dominion and control, into which the
Canadian Subsidiary Borrower shall from time to time deposit cash or Cash
Equivalents pursuant to the express provisions of this Agreement requiring such
deposit.
     “Canadian Dollars” and “C$” shall mean dollars in lawful currency of
Canada.
     “Canadian L/C Exposure” shall mean, at any time, the Dollar Equivalent
Amount of the aggregate face amount of all drafts which may then or thereafter
be presented by beneficiaries under all Canadian Letters of Credit then
outstanding plus (without duplication) the face amount of all drafts which have
been presented under Canadian Letters of Credit but have not yet been paid or
have been paid but not reimbursed.



--------------------------------------------------------------------------------



 



4

     “Canadian Letters of Credit” shall mean the letters of credit issued
pursuant to Section 2.25.
     “Canadian Prime Rate” shall mean, on any day, the annual rate of interest
equal to the greater of (i) the annual rate of interest announced by The Bank of
Nova Scotia in effect as its prime rate at its principal office in Toronto on
such day for determining interest rates on Canadian Dollar-denominated
commercial loans in Canada, and (ii) the annual rate of interest equal to the
sum of (A) the one-month CDOR Rate in effect on such day, plus (B) 1.00%.
     “Canadian Prime Rate Loan” shall mean Loans the rate of interest applicable
to which is based upon the Canadian Prime Rate.
     “Canadian Revolving Borrowing Request” shall mean a request made pursuant
to Section 2.6 substantially in the form of Exhibit E-2.
     “Canadian Revolving Commitment” shall mean the obligation of the Canadian
Revolving Lender to make Canadian Revolving Loans pursuant to Section 2.1 in an
aggregate principal Dollar Equivalent Amount at any one time outstanding not to
exceed $40,000,000, as the same may be changed from time to time pursuant to the
terms hereof.
     “Canadian Revolving Lender” shall mean The Bank of Nova Scotia, in its
capacity as a Canadian Revolving Lender hereunder, any other successor thereto
in such capacity and any assignee that is an Eligible Canadian Revolving Lender.
     “Canadian Revolving Loan” shall mean the Loans made by the Canadian
Revolving Lender to the Canadian Subsidiary Borrower pursuant to a notice given
by the Canadian Subsidiary Borrower under Section 2.6. Each Canadian Revolving
Loan shall be a Canadian B/A, a Canadian Prime Rate Loan, a LIBOR Canadian
Revolving Loan or a Canadian ABR Loan.
     “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
     “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
     “Cash Collateral Account” shall mean a collateral account established with
the Administrative Agent, in the name of the Administrative Agent and under its
sole dominion and control, into which the Borrower or any Subsidiary Borrower
(other than the Canadian Subsidiary Borrower) shall from time to time deposit
Dollars pursuant to the express provisions of this Agreement requiring such
deposit.
     “Cash Equivalents” shall mean (i) investments in commercial paper maturing
in not more than 270 days from the date of issuance which at the time of
acquisition is rated at least A-1 or the equivalent thereof by S&P, or P-1 or
the equivalent thereof by Moody’s, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits



--------------------------------------------------------------------------------



 



5

aggregating at least $500,000,000 and in each case A rated or better by S&P or
Moody’s, (iv) money market mutual funds having assets in excess of
$2,000,000,000, (v) investments in asset-backed or mortgage-backed securities,
including investments in collateralized, adjustable rate mortgage securities and
those mortgage-backed securities which are rated at least AA by S&P or Aa by
Moody’s or are of comparable quality at the time of investment, and
(vi) banker’s acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody’s.
     “CDOR Rate” shall mean, at any date of determination, the annual rate of
interest which is the rate based on an average rate applicable to Canadian
Dollar banker’s acceptances for the applicable period appearing on the “Reuters
Screen CDOR Page”, rounded to the nearest 1/100th of 1% (with .005% being
rounded up), at approximately 10:00 a.m., Toronto time, on such date, or if such
date is not a Business Day, then on the immediately preceding Business Day,
provided that if such rate does not appear on the Reuters Screen CDOR Page on
such date as contemplated, then the CDOR Rate on such date shall be calculated
as the arithmetic mean of the rates for the term referred to above applicable to
Canadian Dollar banker’s acceptances quoted by the banks listed in Schedule I of
the Bank Act (Canada) as of 10:00 a.m., Toronto time, on such date or, if such
date is not a Business Day, then on the immediately preceding Business Day.
     “Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 50% of the voting common stock of the Borrower on a
fully diluted basis at any time or (ii) if at any time, individuals who at the
Closing Date constituted the Board of Directors the Borrower (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.
     “Closing Date” shall mean January 6, 2006.
     “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.
     “Co-Documentation Agents” shall mean the collective reference to Bank of
America, N.A., The Royal Bank of Scotland plc and Wells Fargo Bank, National
Association.
     “Commitments” shall mean the aggregate Revolving Commitments and the
Canadian Revolving Commitment.
     “Commitment Period” shall mean for any Lender the period from and including
the Closing Date to but not including the applicable Termination Date or such
earlier date on which the Commitments shall have been terminated in accordance
with the terms hereof.
     “Commitment Utilization Percentage” shall mean on any day the percentage
equivalent of a fraction (a) the numerator of which is the sum of (i) the
outstanding aggregate principal Dollar Equivalent Amount of Loans and (ii) the
then current L/C Exposure and (b) the denominator of which is the Total
Revolving Commitment (or, on any day after termination of



--------------------------------------------------------------------------------



 



6

the Commitments, the Total Revolving Commitment in effect immediately preceding
such termination).
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated May 21, 2010.
     “Consolidated Assets” shall mean, at any date of determination, the total
assets of the Borrower and its Consolidated Subsidiaries determined in
accordance with GAAP.
     “Consolidated Net Income” shall mean, for any period for which such amount
is being determined, the net income (loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (or loss) of any Person (other than a
Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with the Borrower or
any of its Consolidated Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Consolidated Subsidiaries, (iii) the income of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary of the income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Consolidated Subsidiary, (iv) any extraordinary
after-tax gains and (v) any extraordinary pretax losses but only to the extent
attributable to a write-down of financing costs relating to any existing and
future indebtedness.
     “Consolidated Net Worth” shall mean, at any date of determination, all
amounts which would be included on a balance sheet of the Borrower and its
Consolidated Subsidiaries under stockholders’ equity as of such date in
accordance with GAAP.
     “Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower
that are required to be consolidated with the Borrower for financial reporting
purposes in accordance with GAAP.
     “Contract Period” shall mean the term of a Canadian B/A selected by the
Canadian Subsidiary Borrower in accordance with Section 2.26 commencing on the
borrowing date, or the date of refinancing of such Canadian B/A in accordance
with Section 2.9, as the case may be, of such Canadian B/A and expiring on a
Working Day which shall be either 30 days, 60 days, 90 days or 180 days
thereafter, in all cases subject to availability; provided that the Contract
Period may be for a period of less than 30 days as agreed by the Canadian
Subsidiary Borrower and the Canadian Revolving Lender; provided further that no
Contract Period shall extend beyond the Termination Date.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Convertible Notes” shall mean the Borrower’s 4.0% Convertible Senior Notes
due 2012.
     “Credit Party” shall mean the Administrative Agent, the Revolving Issuing
Lenders or any other Lender.



--------------------------------------------------------------------------------



 



7

     “Currency” or “Currencies” shall mean the collective reference to Dollars
and Canadian Dollars.
     “Default” shall mean any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified) has not been satisfied, provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (a) upon the funding or payment by
such Lender of such portion or amount, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event; provided that a Lender shall not be a Defaulting
Lender solely by virtue of any ownership interest, the acquisition of any
ownership interest, or the exercise of control, in such Person by a Governmental
Authority or instrumentality thereof.
     “Discount Proceeds” shall mean for any Canadian B/A, an amount (rounded to
the nearest C$0.01, and with C$0.005 being rounded up) calculated on the
applicable borrowing date, rollover date or conversion date, as the case may be,
by multiplying:

  (a)   the face amount of the Canadian B/A; by     (b)   the quotient of one
divided by the sum of one plus the product of:

     1. the Discount Rate (expressed as a decimal) applicable to such Canadian
B/A, and
     2. a fraction, the numerator of which is the number of days in the Contract
Period of the Canadian B/A (inclusive of the first day and exclusive of the last
day) and the denominator of which is 365.
     with such quotient being rounded up or down to the fifth decimal place and
0.000005 being rounded up.
     “Discount Rate” shall mean for any day, the average CDOR Rate for the
Contract Period applicable to any Canadian B/A to be issued by the Canadian
Revolving Lender on such day or if no such rate is available, the rate
(expressed to two decimal places and rounded upward, if necessary, to the
nearest 0.01%) quoted by the Canadian Revolving Lender as the discount rate at
which the Canadian Revolving Lender would, in accordance with its normal
practices, at or about 10:00 a.m., Toronto time, on such day, be prepared to
purchase bankers’ acceptances accepted by



--------------------------------------------------------------------------------



 



8

it having a face amount and term comparable to the face amount and Contract
Period of such Canadian B/A.
     “Dollar Equivalent Amount” shall mean with respect to (i) any amount of
Canadian Dollars on any date, the equivalent amount in Dollars of such amount of
Canadian Dollars, as determined by the Administrative Agent using the applicable
Exchange Rate and (ii) any amount in Dollars, such amount.
     “Dollars” and “$” and “US$” shall mean lawful currency of the United
States.
     “Eligible Canadian Revolving Lender” shall mean any Schedule I Bank,
Schedule II Bank or Schedule III Bank, in each case, within the meaning of the
Bank Act (Canada).
     “Environmental Laws” shall mean any and all federal, provincial, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees or requirements of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning, any
Hazardous Material or environmental protection or health and safety, as now or
at any time hereafter in effect, including without limitation, the Clean Water
Act also known as the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et
seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq., the Superfund Amendment and Reauthorization Act of 1986, Public Law
99-499, 100 Stat. 1613, the Emergency Planning and Community Right to Know Act,
42 U.S.C. §§ 11001 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq., the Occupational Safety and Health Act as amended, 29
U.S.C. § 655 and § 657, together, in each case, with any amendment thereto, and
the regulations adopted and publications promulgated thereunder and all
substitutions thereof.
     “Environmental Liabilities” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
such Act may be amended, and the regulations promulgated thereunder.
     “Event of Default” shall have the meaning given such term in Article 7.
     “Excess Utilization Day” shall mean each day on which the Commitment
Utilization Percentage exceeds 50%.
     “Exchange Rate” shall mean on any date (i) with respect to Canadian
Dollars, the spot rate at which Canadian Dollars may be exchanged into U.S.
Dollars, as quoted by The Bank of Canada at approximately 12:00 noon, Toronto
time on such date, as set forth on the Reuters “BOFC” page. In the event that
such rate does not appear on such Reuters page, the “Exchange Rate” with respect
to Canadian Dollars shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
“Exchange Rate” shall instead



--------------------------------------------------------------------------------



 



9

be the Administrative Agent’s spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of Canadian Dollars
are then being conducted, at or about 10:00 A.M., local time, at such date for
the purchase of Dollars with Canadian Dollars, for delivery two Business Days
later; provided that if at the time of any such determination, no such spot rate
can reasonably be quoted, the Administrative Agent may use any reasonable method
(including obtaining quotes from three or more market makers for Canadian
Dollars) as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error (without prejudice to the
determination of the reasonableness of such method).
     “Excluded Taxes” shall mean with respect to any Agent, any Lender or any
Transferee (i) net income taxes, franchise taxes (imposed in lieu of net income
taxes) and branch profits taxes imposed on any Lender or Transferee as a result
of a present or former connection between such Lender or Transferee and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Lender’s or Transferee’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Fundamental Document), (ii) United States
withholding taxes to the extent attributable to a failure to comply with
Section 2.22(a), (iii) United States withholding taxes that could be properly
imposed on amounts payable to such Lender or Transferee on the day it becomes a
party to this Agreement except to the extent (a) such Lender’s or Transferee’s
assignor (if any) was entitled, at the time of assignment to receive additional
amounts with respect to such withholding taxes pursuant to Section 2.22, or
(b) such withholding taxes are imposed as a result of the assignment,
designation of a new lending office, acquisition or the appointment of a
successor Agent at the request of the Borrower or any Subsidiary Borrower, as
the case may be, and (iv) taxes imposed pursuant to FATCA.
     “Existing Mortgage Warehouse Facilities” shall mean the mortgage warehouse
facilities and mortgage warehouse conduits listed on Schedule 5.1(c) as of the
Fourth Amendment Effective Date (which shall include, without limitation, the
PHH Home Loans Mortgage Warehouse Facilities, as defined below).
     “Extended Revolving Tranche” shall mean the Extended Revolving Commitments
and the extensions of credit thereunder.
     “Extended Revolving Commitment” shall mean, with respect to any Extending
Revolving Lender at any time, the portion of such Lender’s Revolving Commitment
extended pursuant to the Fourth Amendment (including any increase thereof or new
commitment thereto in connection with the Fourth Amendment).
     “Extended Termination Date” shall mean February 29, 2012, subject to
extension for one additional year as described in Section 2.27 (i.e., to
February 28, 2013).
     “Extending Revolving Lender” shall mean any Revolving Lender which has
agreed to extend all or a portion of its Revolving Commitment to the Extended
Termination Date.
     “Extension Option” shall have the meaning given such term in Section 2.27.
     “Facility Fee” shall have the meaning given such term in Section 2.8.
     “FATCA” shall mean Sections 1471 through 1474 of the Code and any
regulations promulgated thereunder or administrative interpretations thereof.



--------------------------------------------------------------------------------



 



10

     “Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including,
without limitation, the inability or failure of the Administrative Agent to
obtain sufficient bids or publications in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) of such
defined term until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate or the Federal Funds Rate due to a
change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
     “Federal Funds Rate” shall mean for any day, a rate per annum (rounded
upwards to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of
1%) equal to the Federal Funds Effective Rate in effect for such day plus 3/16
of 1%.
     “FFR Borrowing” shall mean a Borrowing comprised of FFR Loans.
     “FFR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Federal Funds Rate in accordance with the provisions of
Article 2.
     “FFR Spread” shall mean, at any date or any period of determination, the
FFR Spread that would be in effect on such date pursuant to the chart set forth
in Section 2.23 based on the rating of the Borrower’s senior unsecured
non-credit enhanced long-term debt.
     “Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.
     “Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated
as of June 25, 2010.
     “Fourth Amendment Effective Date” shall mean the date on which all the
conditions set forth in Section 7 of the Fourth Amendment are satisfied.
     “Fundamental Documents” shall mean this Agreement, any Joinder Agreement
and any other ancillary documentation which is required to be, or is otherwise,
executed by the Borrower, any Subsidiary Borrower, or any other Subsidiary and
delivered to the Administrative Agent in connection with this Agreement.
     “Funding Office” shall mean the office of the Administrative Agent
specified in Section 10.1 or such other office as may be specified from time to
time by the Administrative Agent or the respective Affiliate of the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders; provided that, in the case of Loans made under the Canadian
Revolving Commitment, “Funding Office” shall mean the office of the Canadian
Revolving Lender specified in Section 10.1.
     “GAAP” shall mean generally accepted accounting principles consistently
applied (except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7



--------------------------------------------------------------------------------



 



11

and the related definitions shall have been computed based on such generally
accepted accounting principles as are in effect on the Fourth Amendment
Effective Date.
     “Governmental Authority” shall mean any federal, provincial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign.
     “Government-Sponsored Enterprise” shall mean (i) Fannie Mae, (ii) Freddie
Mac, (iii) Ginnie Mae or (iv) any other U.S. Department of Housing and Urban
Development entity.
     “Guaranty” shall mean, as to any Person, any direct or indirect obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law. The amount of any Guaranty shall be deemed to be an amount equal
to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder); provided that the
amount of any Guaranty shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty” shall not include
any direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).
     “Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.
     “Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than
(w) accounts payable, accrued expenses and derivatives transactions entered into
in the ordinary course of business pursuant to hedging programs, (x) advances
from clients obtained in the ordinary course of the relocation management
services business of the Borrower and its Subsidiaries, (y) current and deferred
income taxes and other similar liabilities and (z) minority interest, plus
(ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i) (but excluding reinsurance obligations of Atrium Insurance
Corporation and its successors and assigns), the maximum aggregate amount of all
liabilities of the Borrower or any of its Subsidiaries under any Guaranty,
indemnity or similar undertaking given or assumed of, or in respect of, the
indebtedness, obligations or other liabilities, assets, revenues, income or



--------------------------------------------------------------------------------



 



12

dividends of any Person other than the Borrower or one of its Subsidiaries and
(iii) all other obligations or liabilities of the Borrower or any of its
Subsidiaries in relation to the discharge of the obligations of any Person other
than the Borrower or one of its Subsidiaries.
     “Indemnified Taxes” shall mean all Taxes and Other Taxes, but excluding any
Excluded Taxes.
     “Interest Payment Date” shall mean, with respect to any Borrowing, the last
day of the Interest Period applicable thereto and, in the case of a LIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing, and, in addition, the
date of any refinancing or conversion of a Borrowing with, or to, a Borrowing of
a different Interest Rate Type.
     “Interest Period” shall mean (a) as to any LIBOR Borrowing, (i) the period
commencing on the date of such Borrowing, and ending one week after the date of
such Borrowing or (ii) the period commencing on the date of such Borrowing, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3, 6 or,
subject to each Lender’s approval, 12 months thereafter, as the Borrower or any
relevant Subsidiary Borrower may elect and (b) as to any ABR Borrowing, FFR
Borrowing, Canadian Prime Rate Loan or Canadian ABR Loan, the period commencing
on the date of such Borrowing or Loan and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, (ii) the Termination
Date and (iii) the date such Borrowing is refinanced with a Borrowing of a
different Interest Rate Type in accordance with Section 2.7 or is prepaid in
accordance with Section 2.14; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of LIBOR Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) no Interest Period with respect to any LIBOR Borrowing may be selected
which would result in the aggregate amount of LIBOR Loans having Interest
Periods ending after any day on which a Commitment reduction is scheduled to
occur being in excess of the Total Revolving Commitment scheduled to be in
effect after such date. Interest shall accrue from, and including, the first day
of an Interest Period to, but excluding, the last day of such Interest Period.
     “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
     “Interest Rate Type” when used in respect of any Loan or Borrowing, shall
refer to the rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined.
     “Joinder Agreement” shall have the meaning assigned to such term in Section
10.9(b)(i).
     “Joint Lead Arrangers” shall mean the collective reference to J.P. Morgan
Securities Inc., Citigroup Global Markets Inc., Banc of America Securities LLC,
RBS Securities Inc. and Wells Fargo Securities, LLC
     “JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
     “L/C Exposure” shall mean, at any time, the aggregate amount of the
Canadian L/C Exposure plus the Revolving L/C Exposure.



--------------------------------------------------------------------------------



 



13

     “LEAF Trust Transaction” shall mean the financing of motor vehicles and
other equipment or personal property pursuant to that certain Amended and
Restated Purchase Agreement, dated as of March 1, 2001, among LEAF Trust, a
trust established under the laws of the Province of Ontario, the Canadian
Imperial Bank of Commerce, as Administrative Agent and the Canadian Subsidiary
Borrower (the “Purchase Agreement”), including any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
facilities or agreements that replace, refund or refinance, in whole or in part,
the Purchase Agreement.
     “Lender Extension Notice” shall have the meaning assigned to such term in
Section 2.13(h).
     “Lender Parent” shall mean, with respect to any Lender, any Person as to
which such Lender is, directly or indirectly, a Subsidiary.
     “Lenders” shall mean the Canadian Revolving Lender and the Revolving
Lenders.
     “Lending Office” shall mean, with respect to any of the Lenders, the branch
or branches (or affiliate or affiliates) from which any such Lender’s LIBOR
Loans, ABR Loans, FFR Loans, Canadian Prime Rate Loans or Canadian ABR Loans, as
the case may be, are made or maintained and for the account of which all
payments of principal of, and interest on, such Lender’s LIBOR Loans, ABR Loans,
FFR Loans, Canadian Prime Rate Loans or Canadian ABR Loans are made, as notified
to the Administrative Agent from time to time.
     “Letters of Credit” shall mean Canadian Letters of Credit and Revolving
Letters of Credit.
     “LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page (or any successor page thereto) as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on the Reuters Screen LIBOR01 Page (or
otherwise on such screen), the “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.
     “LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
     “LIBOR Canadian Revolving Loan” shall mean any Canadian Revolving Loan
denominated in Dollars bearing interest at a rate determined by reference to
LIBOR in accordance with the provisions of Article 2 (other than Canadian Prime
Rate Loans).
     “LIBOR Loan” shall mean any LIBOR Canadian Revolving Loan or LIBOR
Revolving Credit Loan.
     “LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Article 2 (other than ABR Loans).



--------------------------------------------------------------------------------



 



14

     “LIBOR Spread” shall mean, at any date or for any period of determination,
the LIBOR Spread that would be in effect on such date or during such period
pursuant to the chart set forth in Section 2.23 based on the rating of the
Borrower’s senior unsecured non-credit enhanced long-term debt.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind whatsoever (including any conditional sale or other
title retention agreement, any lease in the nature thereof or agreement to give
any financing statement under the Uniform Commercial Code of any jurisdiction).
     “Loan” shall mean a Revolving Credit Loan or a Canadian Revolving Loan,
whether made as a LIBOR Loan, an ABR Loan, an FFR Loan, a Canadian B/A, a
Canadian Prime Rate Loan or a Canadian ABR Loan, as permitted hereby.
     “Local Time” shall mean (i) in the case of any extension of credit under
the Revolving Commitments, New York City time, and (ii) in the case of any
extension of credit under the Canadian Revolving Commitment, Toronto time.
     “Margin Stock” shall be as defined in Regulation U of the Board.
     “Material Adverse Effect” shall mean a material adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole.
     “Material Subsidiary” shall mean any Subsidiary of the Borrower which
together with its Subsidiaries at the time of determination had assets
constituting 10% or more of Consolidated Assets, accounts for 10% or more of
Consolidated Net Worth, or accounts for 10% or more of the revenues of the
Borrower and its Consolidated Subsidiaries for the Rolling Period immediately
preceding the date of determination.
     “Minimum Liquidity” shall mean at any time the sum of (i) the Extended
Revolving Commitments available to be drawn plus (ii) unrestricted and
unencumbered cash and Cash Equivalents, minus (iii) the outstanding principal
amount of the Convertible Notes.
     “Moody’s” shall mean Moody’s Investors Service Inc.
     “Mortgage Warehouse Facilities” shall mean (i) the Existing Mortgage
Warehouse Facilities and (ii) each other credit facility or conduit for the
warehousing or gestation of mortgages that provides financing to the Borrower or
any of its Subsidiaries.
     “Multiemployer Plan” shall mean a plan described in Section 3(37) of ERISA.
     “New Lender” shall have the meaning assigned to such term in
Section 2.13(e).
     “Non-Extended Revolving Commitment” shall mean any Revolving Commitment or
portion thereof not extended pursuant to the Fourth Amendment.
     “Non-Extended Termination Date” shall mean January 6, 2011.
     “Non-Extended Revolving Tranche” shall mean the Non-Extended Revolving
Commitments and the extensions of credit thereunder.



--------------------------------------------------------------------------------



 



15

     “Non-Extending Revolving Lender” shall mean any Revolving Lender which has
not agreed to extend any portion of its Revolving Commitment to the Extended
Termination Date as of the Fourth Amendment Effective Date.
     “Non-U.S. Lender” shall have the meaning assigned to such term in Section
2.22(a).
     “Obligations” shall mean the obligation of the Borrower and any Subsidiary
Borrower to make due and punctual payment of principal of, and interest on
(including post-petition interest, whether or not allowed), the Loans, the
Facility Fee, the Utilization Fee, reimbursement obligations in respect of
Letters of Credit, and all other monetary obligations of the Borrower and any
Subsidiary Borrower to the Administrative Agent, any Revolving Issuing Lender or
any Lender under this Agreement or the other Fundamental Documents or with
respect to any Interest Rate Protection Agreements entered into between the
Borrower or any of its Subsidiaries and any Lender.
     “Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.13(d).
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Fundamental
Document, including any interest, additions to tax or penalties applicable
thereto, excluding, however, such taxes imposed as a result of a transfer or
assignment (other than a transfer or assignment that occurs at the request of
the Borrower).
     “Parent Guaranty” shall mean the guaranty of the Subsidiary Borrower
Obligations provided by the Borrower pursuant to Article 9.
     “Participant” shall have the meaning assigned to such term in
Section 10.3(g).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Permitted Encumbrances” shall mean Liens permitted under Section 6.4.
     “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.
     “PHH Home Loans Intercompany Credit Agreement” shall mean the intercompany
loan agreement between PHH Corporation and PHH Home Loans, LLC, as borrower,
providing for working capital to PHH Home Loans, LLC, dated as of December 11,
2009, as modified, supplemented, amended or restated from time to time.
     “PHH Home Loans Mortgage Warehouse Facilities” shall mean the (i) Master
Repurchase Agreement among Ally Bank, as buyer, and PHH Home Loans, LLC, RMR
Financial, LLC, Axiom Financial, LLC and NE Moves Mortgage LLC, as sellers,
dated April 8, 2010 and (ii) Master Repurchase Agreement among Credit Suisse
First Boston Mortgage Capital LLC, as buyer, and PHH Home Loans, LLC (d/b/a
Sunbelt Lending Services, Hamera Home Loans, Burnet Home Loans, First Capital,
ERA Home Loans, Coldwell Banker Home Loans, Cartus Home Loans and Preferred
Mortgage Group), Axiom Financial LLC (d/b/a Rocky Mountain Mortgage Loans), RMR
Financial, LLC (d/b/a Mortgage California and Principal Capital) and NE Moves
Mortgage, LLC, as sellers, dated May 26, 2010, as each may be



--------------------------------------------------------------------------------



 



16

amended, modified, refinanced, replaced or added to, whether in the same
facility or a different Mortgage Warehouse Facility, from time to time.
     “Plan” shall mean an employee pension benefit plan described in
Section 3(2) of ERISA, other than a Multiemployer Plan, which is sponsored by
the Borrower or one of its Subsidiaries.
     “Prime Rate” shall mean the rate per annum publicly announced by the entity
which is the Administrative Agent from time to time as its prime rate in effect
at its principal office in New York City. For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Prime Rate shall be
effective on the date such change in the Prime Rate is announced as effective.
     “Pro Forma Basis” shall mean, in connection with any transaction for which
a determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
     “Protesting Lender” shall have the meaning assigned to such term in Section
10.9(b)(iii).
     “REO Assets” of a Person shall mean a real estate asset owned by such
Person and acquired as a result of the foreclosure or other enforcement of a
lien on such asset securing a Servicing Advance or loans and other
mortgage-related receivables purchased or originated by the Borrower or any of
its Subsidiaries in the ordinary course of business.
     “Reportable Event” shall mean any reportable event as defined in Section
4043(c) of ERISA, other than a reportable event as to which provision for 30-day
notice to the PBGC would be waived under applicable regulations had the
regulations in effect on the Closing Date been in effect on the date of
occurrence of such reportable event.
     “Required Lenders” shall mean Lenders holding Commitments representing more
than 50% of the aggregate Commitments or at any time after the Commitments have
expired or terminated in full, Lenders holding more than 50% of the aggregate
principal Dollar Equivalent Amount of the Loans and L/C Exposure at such time,
except that for purposes of determining the Lenders entitled to declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable pursuant to Article 7,
“Required Lenders” shall mean Lenders holding more than 50% of the aggregate
principal amount of the Loans and L/C Exposure at the time.
     “Revolving Commitment” shall mean, with respect to each Lender, its
commitment to make Revolving Credit Loans to the Borrower or any Subsidiary
Borrower hereunder (other than the Canadian Subsidiary Borrower), in an
aggregate principal amount not to exceed at any time the amount set forth
opposite such Lender’s name under the heading “Revolving Commitment” on
Schedule 1.1A, as the same may be changed from time to time pursuant to the
terms hereof. The amount of the Extended Revolving Commitment and the
Non-Extended Revolving Commitment of such Lender after the Fourth Amendment
Effective Date is set forth in Schedule 1.1A.
     “Revolving Commitment Increase Notice” shall have the meaning assigned to
such term in Section 2.13(d).



--------------------------------------------------------------------------------



 



17

     “Revolving Credit Borrowing” shall mean a Borrowing consisting of
simultaneous Revolving Credit Loans from each of the Lenders.
     “Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.5 substantially in the form of Exhibit E-1.
     “Revolving Credit Exposure” shall mean, at any time, the sum of (i) the
principal amount of the Revolving Credit Loans and (ii) the Revolving L/C
Exposure.
     “Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower or any Subsidiary Borrower (other than the Canadian Subsidiary
Borrower) pursuant to a notice given by the Borrower or such Subsidiary Borrower
under Section 2.5. Each Revolving Credit Loan shall be a LIBOR Revolving Credit
Loan, an ABR Loan or an FFR Loan.
     “Revolving Credit Percentage” shall mean, with respect to each Lender, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitment, or at any time after the Revolving Commitments have
expired or terminated in full (other than the termination of the Non-Extended
Revolving Commitments on the Non-Extended Termination Date), the percentage
which such Lender’s Revolving Credit Loans and Revolving L/C Exposure then
constitute of the total Revolving Credit Loans and Revolving L/C Exposure;
provided that in the case of Section 2.28 when a Defaulting Lender shall exist,
“Revolving Credit Percentage” shall be computed disregarding any Defaulting
Lender’s Revolving Commitment, Revolving Credit Loans and Revolving L/C
Exposure.
     “Revolving Issuing Lender” shall mean JPMorgan Chase Bank and/or such other
of the Revolving Lenders as may be designated in writing by the Borrower and
which agrees in writing to act as such in accordance with the terms hereof.
     “Revolving L/C Exposure” shall mean, at any time, the amount expressed in
Dollars of the aggregate face amount of all drafts which may then or thereafter
be presented by beneficiaries under all Revolving Letters of Credit then
outstanding plus (without duplication) the face amount of all drafts which have
been presented under Revolving Letters of Credit but have not yet been paid or
have been paid but not reimbursed. Each Revolving Lender shall be deemed to hold
its Revolving Credit Percentage of the aggregate Revolving L/C Exposure.
     “Revolving Lender” shall mean each financial institutions whose name
appears on Schedule 1.1A under the heading “Revolving Lenders” and any assignee
of a Revolving Lender pursuant to Section 10.3(b).
     “Revolving Letters of Credit” shall mean the letters of credit issued
pursuant to Section 2.24.
     “Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Securitization Indebtedness” shall mean Indebtedness incurred by any
structured bankruptcy-remote Subsidiary of the Borrower which does not permit or
provide for recourse to the Borrower or any Subsidiary of the Borrower (other
than such structured bankruptcy-remote Subsidiary) or any property or asset of
the Borrower or any Subsidiary of the Borrower (other than the property or
assets of such structured bankruptcy-remote Subsidiary).



--------------------------------------------------------------------------------



 



18

     “Servicing” shall mean loan servicing, sub-servicing rights and master
servicing rights and obligations including, without limitation, one or more of
the following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments;
(d) the provision of full escrow administration; (e) the right to receive fees
and other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Persons
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.
     “Servicing Advances” shall mean advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.
     “Servicing Advance Facility” shall mean any funding arrangement with
lenders based in whole or in part upon Servicing Advances under which advances
are made to the Borrower or any of its Subsidiaries.
     “Servicing Agreements” shall mean any agreement between one or more Persons
pursuant to which the Borrower or any of its Subsidiaries effects a Servicing,
including pooling and servicing agreements, sale and servicing agreements,
transfer and servicing agreements and agreements with third parties, in each
case, however denominated.
     “Special Purpose Vehicle Subsidiary” shall mean PHH Caribbean Leasing, Inc.
and any Subsidiary engaged in the fleet-leasing management business that (i) is,
at any time, a party to one or more lease agreements with only one lessee, and
(ii) finances, at any one time, its investments in lease agreements or vehicles
with only one lender (which lender may be the Borrower if and to the extent that
such loans and/or advances by the Borrower are not prohibited hereby).
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR Loans). Such reserve percentages shall include those imposed under
Regulation D of the Board. LIBOR Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under
Regulation D of the Board. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.



--------------------------------------------------------------------------------



 



19

     “Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Borrower” shall mean the Canadian Subsidiary Borrower and any
Subsidiary of the Borrower that becomes a party hereto pursuant to
Section 10.9(b)(i) until such time as such Subsidiary Borrower is removed as a
party hereto pursuant to Section 10.9(b)(ii).
     “Subsidiary Borrower Obligations” shall mean the Obligations of any
Subsidiary Borrower.
     “Supermajority Lenders” shall mean Lenders which have Commitments
representing at least 75% of the aggregate Commitments or, at any time after the
Commitments have expired or terminated in full, Lenders holding 75% of the
aggregate principal Dollar Equivalent Amount of the Loans and L/C Exposure at
such time.
     “Syndication Agent” shall mean Citicorp USA, Inc.
     “Tangible Net Worth” shall mean, at any date of determination, Consolidated
Net Worth minus the aggregate book value of all intangible assets of the
Borrower and its Consolidated Subsidiaries as of such date in accordance with
GAAP.
     “Taxes” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, including any penalties or interest relating thereto.
     “Termination Date” shall mean (a) with respect to Revolving Commitments
other than Extended Revolving Commitments, the Non-Extended Termination Date and
(b) with respect to Extended Revolving Commitments and the Canadian Revolving
Commitment, the Extended Termination Date.
     “Transferee” shall mean any (i) assignee of a Lender or (ii) Participant.
     “Total Extended Revolving Commitment” shall mean, at any time, the
aggregate amount of the Lenders’ Extended Revolving Commitments as in effect at
such time.
     “Total Non-Extended Revolving Commitment” shall mean, at any time, the
aggregate amount of the Lenders’ Non-Extended Revolving Commitments as in effect
at such time.
     “Total Revolving Commitment” shall mean, at any time, the aggregate amount
of the Lenders’ Revolving Commitments (i.e., the aggregate amount of the Total
Extended Revolving Commitment and the Total Non-Extended Revolving Commitment)
as in effect at such time.
     “United States” shall mean the United States of America.
     “U.S. Withholding Tax Forms” shall mean two copies of the appropriate U.S.
Internal Revenue Service (“IRS”) forms, including Form W-8, as applicable, or
any subsequent versions



--------------------------------------------------------------------------------



 



20

thereof or successors thereto properly completed and duly executed by a Non-U.S.
Lender (i) certifying such Non-U.S. Lender’s entitlement to a complete exemption
from (or reduced rate of) U.S. withholding tax on payments by the Borrower under
this Agreement and the other Fundamental Documents, or (ii) if the Non-U.S.
Lender is claiming exemption from U.S. federal withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest,”
attaching to such Non-U.S. Lender’s Form W-8BEN a statement substantially in the
form of Exhibit I.
     “Utilization Fee” shall have the meaning given such term in Section 2.8.
     “Utilization Fee Percentage” shall mean, at any date or for any period of
determination, the Utilization Fee Percentage that would be in effect on such
date pursuant to the chart set forth in Section 2.23 based on the rating of the
Borrower’s senior unsecured non-credit enhanced long-term debt.
     “Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London, New York City
and Toronto.
2. THE LOANS
     SECTION 2.1. Commitments.(a) Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Revolving
Lender agrees, severally and not jointly, to make Revolving Credit Loans to the
Borrower and any Subsidiary Borrower (other than the Canadian Subsidiary
Borrower) in Dollars, at any time and from time to time on and after the Closing
Date and until the earlier of the Termination Date applicable to such Revolving
Lender and the termination of the Revolving Commitment of such Lender, in an
aggregate principal amount at any time outstanding not to exceed such Lender’s
Revolving Commitment minus the sum of such Lender’s Revolving Credit Percentage
of the current Revolving L/C Exposure, subject, however, to the condition that
at no time shall (i) the sum of (A) the outstanding aggregate principal amount
of all Loans (other than Canadian Revolving Loans) plus (B) the then current
Revolving L/C Exposure exceed (ii) the Total Revolving Commitment. During the
Commitment Period, the Borrower and any Subsidiary Borrower (other than the
Canadian Subsidiary Borrower) may use the Revolving Commitments of the Lenders
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. All
Borrowings of Revolving Credit Loans shall be made ratably based on the then
applicable Revolving Credit Percentages.
          (b) The Revolving Commitments of the Lenders may be terminated or
reduced from time to time pursuant to Section 2.13 or Article 7.
          (c) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, the Canadian Revolving Lender
agrees to make Canadian Revolving Loans to the Canadian Subsidiary Borrower in
Dollars and Canadian Dollars, at any time and from time to time on and after the
Closing Date and until the earlier of the Termination Date and the termination
of the Canadian Revolving Commitment, in an aggregate principal amount at any
time outstanding not to exceed the Dollar Equivalent Amount of the Canadian
Revolving Commitment, subject, however, to the condition that at no time shall
(i) the sum of (A) the outstanding aggregate principal Dollar Equivalent Amount
of all Canadian Revolving Loans plus (B) the then current Canadian L/C Exposure
exceed (ii) the Canadian Revolving Commitment. During the Commitment Period, the
Canadian Subsidiary Borrower may use the Canadian Revolving Commitment by
borrowing, prepaying the Canadian Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.



--------------------------------------------------------------------------------



 



21

          (d) The Canadian Revolving Commitment may be terminated or reduced
from time to time pursuant to Section 2.13 or Article 7.
     SECTION 2.2. Loans.
          (a) Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments in accordance with the
procedures set forth in Section 2.5. Each Canadian Revolving Loan shall be made
in accordance with the procedures set forth in Section 2.6. The failure of any
Lender to make any Loan required to be made by it shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to make any Loan required to be made by such other Lender). The Loans comprising
any Borrowing shall be (i) in the case of LIBOR Loans (other than LIBOR Canadian
Revolving Loans), in an aggregate principal amount that is an integral multiple
of $5,000,000 and not less than $10,000,000 and (ii) in the case of ABR Loans or
FFR Loans, in an aggregate principal amount that is an integral multiple of
$500,000 and not less than $5,000,000 (or if less, an aggregate principal amount
equal to the remaining balance of the available Total Revolving Commitment).
Canadian Revolving Loans (x) denominated in Canadian Dollars shall be in a
principal amount that is an integral multiple of C$500,000 and not less than
C$1,000,000 and (y) denominated in Dollars shall be in a principal amount that
is an integral multiple of $500,000 and not less than $1,000,000.
          (b) Each Revolving Credit Borrowing shall be comprised entirely of
LIBOR Loans, ABR Loans or FFR Loans, as the Borrower or any Subsidiary Borrower
may request pursuant to Section 2.5. Each Canadian Revolving Loan denominated in
Canadian Dollars shall be a Canadian B/A or a Canadian Prime Rate Loan. Each
Canadian Revolving Loan denominated in Dollars shall be a LIBOR Loan or a
Canadian ABR Loan. Each Lender may at its option make any LIBOR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower or such Subsidiary Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Interest Rate Type may be
outstanding at the same time; provided that neither the Borrower nor any
Subsidiary Borrower shall be entitled to request any Borrowing that, if made,
would result in an aggregate of more than 15 separate Loans of any Lender being
outstanding hereunder at any one time. For purposes of the calculation required
by the immediately preceding sentence, LIBOR Loans having different Interest
Periods or having been made in different Currencies, regardless of whether they
commence on the same date, shall be considered separate Loans and all Loans of a
single Interest Rate Type made on a single date shall be considered a single
Loan if such Loans have a common Interest Period.
          (c) Subject to Section 2.7, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by making funds available at
the Funding Office no later than 1:00 P.M. Local Time in the case of Loans other
than ABR Loans, FFR Loans, Canadian Prime Rate Loans or Canadian ABR Loans and
4:00 P.M. Local Time in the case of ABR Loans, FFR Loans, Canadian Prime Rate
Loans and Canadian ABR Loans, in each case, in immediately available funds. Upon
receipt of the funds to be made available by the Lenders to fund any Borrowing
hereunder, the Administrative Agent shall disburse such funds by depositing them
into an account of the Borrower or the applicable Subsidiary Borrower maintained
with the Administrative Agent. Revolving Credit Loans shall be made by all the
Revolving Lenders pro rata in accordance with Section 2.1 and this Section 2.2.
Canadian Revolving Loans shall be made by the Canadian Revolving Lender in
accordance with Section 2.1 and this Section 2.2 and, in the case of Canadian
B/As, with the provisions of Section 2.26.
          (d) All Revolving Credit Loans and Canadian ABR Loans shall be
denominated in Dollars. All Canadian B/As and Canadian Prime Rate Loans shall be
denominated in Canadian Dollars.



--------------------------------------------------------------------------------



 



22

          (e) Notwithstanding any other provision of this Agreement, neither the
Borrower nor any Subsidiary Borrower shall be entitled to request any Borrowing
if the Interest Period requested with respect thereto would end after the
Termination Date. The Borrower shall cause all Interest Periods which begin
prior to the Non-Extended Termination Date to end on or before the Non-Extended
Termination Date.
     SECTION 2.3. Use of Proceeds.
          The proceeds of the Loans shall be used for working capital and
general corporate purposes and to backstop commercial paper issuances. After
application of the proceeds of any Loan, not more than 25% of the assets of the
Borrower of such Loan that are subject to a restriction on sale, pledge, or
disposal under this Agreement will be represented by Margin Stock.
     SECTION 2.4. [RESERVED].
     SECTION 2.5. Revolving Credit Borrowing Procedure.
          In order to effect a Revolving Credit Borrowing, the Borrower or the
applicable Subsidiary Borrower shall hand deliver or telecopy to the
Administrative Agent a Borrowing notice substantially in the form of Exhibit E-1
(a) in the case of a Borrowing of LIBOR Revolving Credit Loans, not later than
2:00 p.m., New York City time, three Working Days before a proposed Borrowing
and (b) in the case of an ABR Borrowing or an FFR Borrowing, not later than 2:00
p.m., New York City time, on the day of a proposed Borrowing. Such notice shall
be irrevocable and shall in each case specify (A) whether the Borrowing then
being requested is to be a Borrowing of LIBOR Revolving Credit Loans, an ABR
Borrowing or an FFR Borrowing, (B) the date of such Revolving Credit Borrowing
(which shall be a Working Day) and the amount thereof and (C) if such Borrowing
is to be a Borrowing of LIBOR Revolving Credit Loans, the Interest Period with
respect thereto. If no election as to the Interest Rate Type of a Revolving
Credit Borrowing is specified in any such notice, then the requested Revolving
Credit Borrowing shall be an ABR Borrowing. If no Interest Period with respect
to any Borrowing of LIBOR Revolving Credit Loans is specified in any such
notice, then the Borrower or such Subsidiary Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If the Borrower or the
applicable Subsidiary Borrower shall not have given notice in accordance with
this Section 2.5 of its election to refinance a Revolving Credit Borrowing prior
to the end of the Interest Period in effect for such Borrowing, then the
Borrower or such Subsidiary Borrower shall (unless such Borrowing is repaid at
the end of such Interest Period) be deemed to have given notice of an election
to refinance such Borrowing with an ABR Borrowing. The Administrative Agent
shall promptly advise the Revolving Lenders of any notice given pursuant to this
Section 2.5 and of each such Lender’s portion of the requested Revolving Credit
Borrowing.
     SECTION 2.6. Canadian Revolving Borrowing Procedure.
          In order to request a Canadian Revolving Loan, the Canadian Subsidiary
Borrower shall hand deliver or telecopy to the Canadian Revolving Lender a
Borrowing notice substantially in the form of Exhibit E-2 (a) in the case of a
LIBOR Loan, not later than 2:00 p.m., Toronto time, three Working Days before a
proposed Loan, (b) in the case of a Canadian B/A, not later than 2:00 p.m.,
Toronto time, two Working Days before a proposed Loan, and (c) in the case of a
Canadian Prime Rate Loan or Canadian ABR Loan, not later than 2:00 p.m., Toronto
time, on the day of a proposed Loan. Such notice shall be irrevocable and shall
in each case specify (A) whether the Loan then being requested is to be a
Canadian B/A, a Canadian Prime Rate Loan, a Canadian ABR Loan or a LIBOR Loan,
(B) the date of such Loan (which shall be a Working Day) and the amount thereof,
(C) the Currency with respect thereto, (D) if such Loan is to be a Canadian B/A,
the Contract Period with respect thereto and (E) if such Loan is to be a LIBOR
Loan, the Interest Period with respect thereto. If no election as to the
Interest Rate Type is specified in any such notice for Loans denominated in
Canadian Dollars, then the requested Loan shall be



--------------------------------------------------------------------------------



 



23

a Canadian Prime Rate Loan. If no election as to the Interest Rate Type is
specified in any such notice for Loans denominated in Dollars, then the
requested Loan shall be a Canadian ABR Loan. If no Contract Period with respect
to any Canadian B/A is specified in any such notice, then the Canadian
Subsidiary Borrower shall be deemed to have selected a Contract Period of one
month’s duration. If no Interest Period with respect to any LIBOR Loan is
specified in any such notice, then the Canadian Subsidiary Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
Currency with respect to any Canadian Revolving Loan is specified in any such
notice, then the Canadian Subsidiary Borrower shall be deemed to have selected
Canadian Dollars. If the Canadian Subsidiary Borrower shall not have given
notice in accordance with this Section 2.6 of its election to refinance a
Canadian Revolving Loan prior to the end of the Contract Period or Interest
Period, as the case may be, in effect for such Loan, then the Canadian
Subsidiary Borrower shall (unless such Loan is repaid at the end of such
Contract Period or Interest Period) be deemed to have given notice of an
election to refinance such Borrowing with a Canadian Prime Rate Loan, in the
case of a Canadian Dollar-denominated Loan, or Canadian ABR Loan, in the case of
a Dollar-denominated Loan. The Canadian Revolving Lender shall promptly advise
the Administrative Agent of any notice given pursuant to this Section 2.6.
Notwithstanding the foregoing, Canadian Revolving Loans made after the Fourth
Amendment Effective Date shall be denominated in Canadian Dollars unless the
Canadian Revolving Lender agrees in its sole discretion that a Canadian
Revolving Loan may be denominated in Dollars.
     SECTION 2.7. Refinancings.
          The Borrower and any Subsidiary Borrower may refinance all or any part
of any Borrowing made by it with a Borrowing of the same or a different Interest
Rate Type made pursuant to Section 2.4 or pursuant to a notice under Section 2.5
or 2.6, subject to the conditions and limitations set forth herein and elsewhere
in this Agreement; provided that at any time after the occurrence, and during
the continuation, of a Default or an Event of Default, (a) a Revolving Credit
Borrowing may only be refinanced with an ABR Borrowing, (b) a Canadian B/A may
only be refinanced with a Canadian Prime Rate Loan and (c) a LIBOR Canadian
Revolving Loan may only be refinanced with a Canadian ABR Loan. Any Borrowing or
part thereof so refinanced shall be deemed to be repaid in accordance with
Section 2.9 with the proceeds of a new Borrowing or Canadian Revolving Loan, as
the case may be, hereunder and the proceeds of the new Borrowing or Canadian
Revolving Loan, as the case may be, to the extent they do not exceed the
principal amount of the Borrowing or Loan being refinanced, shall not be paid by
the applicable Lenders to the Administrative Agent or by the Administrative
Agent or the Canadian Revolving Lender, as the case may be, to the Borrower or
the applicable Subsidiary Borrower pursuant to Section 2.2(c); provided that
(A) if the principal amount extended by a Lender in a refinancing of a Revolving
Credit Borrowing is greater than the principal amount extended by such Lender in
the Revolving Credit Borrowing being refinanced, then such Lender shall pay such
difference to the Administrative Agent for distribution to the Lenders described
in clause (B) below, (B) if the principal amount extended by a Lender in the
Revolving Credit Borrowing being refinanced is greater than the principal amount
being extended by such Lender in the refinancing, the Administrative Agent shall
return the difference to such Lender out of amounts received pursuant to clause
(A) above, (C) to the extent any Lender fails to pay the Administrative Agent
amounts due from it pursuant to clause (A) above, any Loan or portion thereof
being refinanced with such amounts shall not be deemed repaid in accordance with
Section 2.9 and, to the extent of such failure, the Borrower or the applicable
Subsidiary Borrower shall pay such amount to the Administrative Agent as
required by Section 2.11, and (D) to the extent the Borrower or the applicable
Subsidiary Borrower fails to pay to the Administrative Agent any amounts due in
accordance with Section 2.9 as a result of the failure of a Lender to pay the
Administrative Agent any amounts due as described in clause (C) above, the
portion of any refinanced Loan deemed not repaid shall be deemed to be
outstanding solely to the Lender which has failed to pay the Administrative
Agent amounts due from it pursuant to clause (A) above to the full extent of
such Lender’s portion of such Loan.



--------------------------------------------------------------------------------



 



24

     SECTION 2.8. Fees.
          (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a facility fee (a “Facility Fee”) at the rate per annum from
time to time in effect in accordance with Section 2.23, on the amount of the
Commitment of such Lender, whether used or unused, during the preceding quarter
(or shorter period commencing with the Closing Date, or ending with the
Termination Date applicable to such Lender or any date on which the Commitment
of such Lender shall be terminated). All Facility Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. The Facility
Fee due to each Lender shall commence to accrue on the Closing Date, shall be
payable in arrears and shall cease to accrue on the earlier of the Termination
Date applicable to such Lender and the termination of the Commitment of such
Lender as provided herein; provided, that if any Lender continues to have any
outstanding Loans after its Commitment terminates, then such Facility Fee shall
continue to accrue on the daily aggregate principal amount of such Lender’s
Loans for each day from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
outstanding Loans.
          (b) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a utilization fee (a “Utilization Fee”) at a rate per annum
equal to the Utilization Fee Percentage for each Excess Utilization Day, which
fee shall accrue on the daily amount of the Commitment of such Lender (whether
used or unused) for each Excess Utilization Day during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any outstanding
Loans after its Commitment terminates, then such Utilization Fee shall continue
to accrue on the daily aggregate principal amount of such Lender’s Loans for
each Excess Utilization Day from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
outstanding Loans. All Utilization Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days and shall be payable in
arrears.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
          (d) All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
     SECTION 2.9. Repayment of Loans; Evidence of Debt.
          (a) The Borrower and each Subsidiary Borrower hereby unconditionally
promises to pay to the Administrative Agent, for the account of each Revolving
Lender, on the Termination Date applicable to such Revolving Lender, the then
unpaid principal amount of each Revolving Credit Loan made to it. The Borrower
and each Subsidiary Borrower hereby further agrees to pay to the Administrative
Agent, for the account of each Revolving Lender, interest on the unpaid
principal amount of the Revolving Credit Loans made to it from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.10.
          (b) [Reserved]
          (c) The Canadian Subsidiary Borrower unconditionally promises to pay
to the Canadian Revolving Lender the then unpaid principal amount of each
Canadian Revolving Loan made to it on the Termination Date. The Canadian
Subsidiary Borrower hereby further agrees to pay to the Canadian



--------------------------------------------------------------------------------



 



25

Revolving Lender interest on the unpaid principal amount of the Canadian
Revolving Loans made to it from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.10.
          (d) If (i) on the Fourth Amendment Effective Date, after giving effect
to the reduction of the Total Revolving Commitment pursuant to the Fourth
Amendment and any payments made on such day, the aggregate principal amount of
all Revolving Credit Loans and the aggregate amount of all Revolving L/C
Exposure exceeds the Total Extended Revolving Commitment, the Borrower shall
prepay Revolving Credit Loans to eliminate such excess and, if the Borrower
fails to do so, the Extended Revolving Commitments shall terminate on the Fourth
Amendment Effective Date and/or (ii) on the Non-Extended Termination Date, after
giving effect to the termination of the Non-Extended Revolving Commitments and
any payments made on such day pursuant to Section 2.9(a), the aggregate
principal amount of all Revolving Credit Loans and the aggregate amount of all
Revolving L/C Exposure exceeds the Total Extended Revolving Commitment, the
Borrower shall prepay Revolving Credit Loans to eliminate such excess and, if
the Borrower fails to do so, the Extended Revolving Commitments shall terminate
on the Non-Extended Termination Date; provided that with respect to (i) and (ii)
above, the Borrower may use proceeds of Revolving Credit Loans made under the
Extended Revolving Tranche to repay Revolving Credit Loans under the
Non-Extended Revolving Tranche on the Non-Extended Termination Date.
          (e) If on the Fourth Amendment Effective Date, after giving effect to
the reduction of the Canadian Revolving Commitment pursuant to the Fourth
Amendment and any payments made on such day, the sum of the aggregate principal
Dollar Equivalent Amount of the Canadian Revolving Loans and the aggregate
Canadian L/C Exposure exceeds the Canadian Revolving Commitment, the Canadian
Subsidiary Borrower shall prepay Canadian Revolving Loans to eliminate such
excess and, if the Canadian Subsidiary Borrower fails to do so, the Canadian
Revolving Commitment shall terminate on the Fourth Amendment Effective Date.
          (f) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower or any Subsidiary
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
          (g) The Administrative Agent shall maintain the Register pursuant to
Section 10.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower or Subsidiary Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Subsidiary Borrower and each Lender’s share thereof.
          (h) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.9(f) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower or Subsidiary Borrower therein recorded; provided
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower or any Subsidiary Borrower to repay (with
applicable interest) the Loans made to the Borrower or such Subsidiary Borrower
by such Lender in accordance with the terms of this Agreement.
     SECTION 2.10. Interest on Loans.



--------------------------------------------------------------------------------



 



26

          (a) Subject to the provisions of Section 2.11, the Loans comprising
each LIBOR Borrowing shall bear interest at a rate per annum equal to Adjusted
LIBOR for the Interest Period in effect for such Borrowing plus the applicable
LIBOR Spread from time to time in effect.
          (b) Subject to the provisions of Section 2.11, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate plus the
applicable ABR Spread from time to time in effect.
          (c) Subject to the provisions of Section 2.11, the Loans comprising
each FFR Borrowing shall bear interest at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) equal to the Federal Funds Rate plus the applicable FFR Spread
from time to time in effect.
          (d) Subject to the provisions of Section 2.11, each Canadian Prime
Rate Loan shall bear interest at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) equal to the Canadian Prime Rate plus the applicable ABR Spread from time to
time in effect.
          (e) Subject to the provisions of Section 2.11, each Canadian ABR Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) equal
to the Canadian Alternate Base Rate plus the applicable ABR Spread from time to
time in effect.
          (f) Subject to the provisions of Section 2.11, each Canadian B/A shall
be subject to an Acceptance Fee (computed on a per annum basis the basis on the
actual number of days elapsed over a year of 360 days) in accordance with the
provisions of Section 2.26.
          (g) [Reserved]
          (h) Interest on each Loan (other than Canadian B/As) shall be payable
in arrears on each Interest Payment Date applicable to such Loan. The LIBOR,
Federal Funds Rate, Alternate Base Rate, Canadian Prime Rate or Canadian
Alternate Base Rate for each Interest Period or day within an Interest Period
shall be determined by the Administrative Agent and such determination shall be
conclusive absent manifest error. The Acceptance Fee and Discount Rate
applicable to Canadian B/As shall be determined by the Canadian Revolving Lender
and such determination shall be conclusive absent manifest error.
          (i) For the purposes of disclosure under the Interest Act (Canada) and
for this Agreement, whenever interest to be paid hereunder is to be calculated
on the basis of 360 days or any other period of time that is less than a
calendar year, the yearly rate of interest to which the rate determined pursuant
to such calculation is equivalent is the rate so determined multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.
     SECTION 2.11. Interest on Overdue Amounts.
          If the Borrower or any Subsidiary Borrower shall default in the
payment of the principal of, or interest on, any Loan or any other amount
becoming due hereunder, the Borrower or such Subsidiary Borrower shall on demand
from time to time pay interest, to the extent permitted by Applicable Law, on
such defaulted amount up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum computed on the basis of
the actual number of days elapsed



--------------------------------------------------------------------------------



 



27

over a year of 365 or 366 days, as applicable, in the case of amounts bearing
interest determined by reference to the Prime Rate or the Canadian Prime Rate
and a year of 360 days in all other cases, equal to (a) in the case of the
remainder of the then current Interest Period for any LIBOR Loan, the rate
applicable to such Loan under Section 2.10 plus 2% per annum, (b) in the case of
any ABR Loan, FFR Loan, Canadian B/A, Canadian Prime Rate Loan or Canadian ABR
Loan, the rate applicable to such Loan under Section 2.10 plus 2% per annum and
(c) in the case of amounts that do not relate to a particular Loan, the rate
then applicable to ABR Loans under Section 2.10 plus 2% per annum.
     SECTION 2.12. Alternate Rate of Interest.
          In the event the Administrative Agent shall have determined that
deposits in Dollars in the amount of the requested principal amount of any LIBOR
Loan are not generally available in the London Interbank Market (or such other
interbank eurocurrency market where the foreign currency and exchange operations
in respect of Dollars are then being conducted for delivery on the first day of
such Interest Period), or, in the case of LIBOR Loans, that the rate at which
such deposits are being offered will not adequately and fairly reflect the cost
to any Lender of making or maintaining its portion of such LIBOR Loans during
such Interest Period, or that reasonable means do not exist for ascertaining
LIBOR, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopier notice of such determination to the Borrower and the
Lenders. In the event of any such determination, until the Administrative Agent
shall have determined that circumstances giving rise to such notice no longer
exist, (a) any request by the Borrower or any Subsidiary Borrower for a LIBOR
Borrowing pursuant to Section 2.5 shall be deemed to be a request for an ABR
Loan. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.
     SECTION 2.13. Termination and Reduction of Commitments; Increase of
Revolving Commitments; Extension of Non-Extended Revolving Commitment.
          (a) The Commitments of each Lender shall be automatically terminated
on the Termination Date applicable to such Lender.
          (b) Subject to Sections 2.14(b) and (c), upon at least three Business
Days’ prior irrevocable written or telecopy notice to the Administrative Agent
(which shall promptly notify each Lender), the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Revolving Commitment or the Canadian Revolving Commitment, or both;
provided that (i) each partial reduction shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $10,000,000 and (ii) the
Borrower shall not be entitled to make any such termination or reduction that
would reduce (A) the Total Revolving Commitment to an amount less than the sum
of the aggregate outstanding principal amount of the Loans (other than Canadian
Revolving Loans) plus the then current Revolving L/C Exposure or (B) the
Canadian Revolving Commitment to an amount less than the sum of the aggregate
outstanding principal Dollar Equivalent Amount of the Canadian Revolving Loans
plus the then current Canadian L/C Exposure. In the event that the Total
Revolving Commitment is reduced pursuant to this Section 2.13, the Canadian
Revolving Commitment will be simultaneously and ratably reduced.
          (c) Each reduction in the Total Revolving Commitment hereunder shall
be made ratably among the Lenders in accordance with their respective Revolving
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders on the date of each termination or reduction in the Total
Revolving Commitment, the Facility Fees and the Utilization Fees on the amount
of the Revolving Commitments so terminated or reduced accrued to the date of
such termination or reduction. Notwithstanding any other provision of this
Agreement (i) the Revolving Commitments shall be reduced and otherwise adjusted
in connection with the Fourth Amendment and (ii) except as otherwise provided in
clause (i) above, each reduction of the Total Revolving Commitment prior to the
Non-Extended



--------------------------------------------------------------------------------



 



28

Termination Date shall be made ratably between the Extended Revolving Tranche
and the Non-Extended Revolving Tranche.
          (d) In the event that the Borrower wishes to increase the Total
Revolving Commitment (which shall be effected solely by increases in the
Extended Revolving Tranche) at any time when no Default or Event of Default has
occurred and is continuing, it shall notify the Administrative Agent in writing
of the amount (the “Offered Increase Amount”) of such proposed increase (such
notice, a “Revolving Commitment Increase Notice”), and the Administrative Agent
shall notify each Revolving Lender of such proposed increase and provide such
additional information regarding such proposed increase as any Revolving Lender
may reasonably request. The Borrower may, at its election and with the consent
of the Administrative Agent and the Revolving Issuing Lenders (which consents
shall not be unreasonably withheld), (i) offer one or more of the Revolving
Lenders the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (f) below and/or (ii) offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (e) below. Each Revolving Commitment Increase Notice shall specify
which Revolving Lenders and/or banks, financial institutions or other entities
the Borrower desires to participate in such Revolving Commitment increase. The
Borrower or, if requested by the Borrower, the Administrative Agent, will notify
such Lenders and/or banks, financial institutions or other entities of such
offer.
          (e) Any additional bank, financial institution or other entity which
the Borrower selects to offer participation in the increased Revolving
Commitments and which elects to become a party to this Agreement and provide a
Revolving Commitment in an amount so offered and accepted by it pursuant to
Section 2.13(d)(ii) shall execute a New Lender Supplement with the Borrower and
the Administrative Agent, substantially in the form of Exhibit F, whereupon such
bank, financial institution or other entity (herein called a “New Lender”) shall
become a Revolving Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 1.1A shall be deemed to be amended to add the name
and Revolving Commitment of such New Lender, provided that the Revolving
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.
          (f) Any Lender which accepts an offer to it by the Borrower to
increase its Revolving Commitment pursuant to Section 2.13(d)(i) shall, in each
case, execute a Revolving Commitment Increase Supplement with the Borrower and
the Administrative Agent, substantially in the form of Exhibit G, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Commitment as so increased, and
Schedule 1.1A shall be deemed to be amended to so increase the Revolving
Commitment of such Lender.
          (g) Notwithstanding anything to the contrary in this Section 2.13,
(i) in no event shall any transaction effected pursuant to this Section 2.13
cause the Total Extended Revolving Commitment to exceed $650,000,000 and (ii) no
Lender shall have any obligation to increase its Revolving Commitment unless it
agrees to do so in its sole discretion.
          (h) Any Non-Extending Revolving Lender may, by written notice to the
Administrative Agent and the Borrower (such notice being a “Lender Extension
Notice”) given at any time after the Fourth Amendment Effective Date, from time
to time, but not later than ninety (90) days after the Fourth Amendment
Effective Date (an “Effective Date”), elect to extend the maturity of all or a
portion of its Non-Extended Revolving Commitment from the Non-Extended
Termination Date to the Extended Termination Date. On an Effective Date
established by the Borrower and the Administrative Agent after receipt of such
Lender Extension Notice, the amount of the Non-Extended Revolving Commitment
specified in such Lender Extension Notice shall automatically and permanently be
reduced by 50% or such other amount agreed to by such Lender, the Borrower and
the Administrative Agent and become an



--------------------------------------------------------------------------------



 



29

Extended Revolving Commitment. The Administrative Agent shall promptly give
notice to the Borrower and all Lenders of any such extension. Upon the
occurrence of an Effective Date, outstanding Revolving Credit Loans and
participations in outstanding Letters of Credit will be reallocated among the
Lenders on such Effective Date in accordance with the provisions of Section 6 of
the Fourth Amendment, the provisions of which are incorporated mutatis mutandis
with references to the Fourth Amendment Effective Date being deemed to be
references to such Effective Date.
     SECTION 2.14. Prepayment of Loans.
          (a) Prior to the Termination Date, the Borrower or any applicable
Subsidiary Borrower shall have the right at any time, and from time to time, to
prepay any Revolving Credit Borrowing or Canadian Revolving Loan, in whole or in
part (other than in the case of a Canadian B/A), subject to the requirements of
Section 2.18 but otherwise without premium or penalty, upon prior written or
telecopy notice to the Administrative Agent (which shall promptly notify each
Revolving Lender) (or to the Canadian Revolving Lender, in the case of any
prepayment of Canadian Revolving Loans) before 2:00 p.m. Local Time of at least
one Business Day in the case of an ABR Loan, FFR Loan, Canadian Prime Rate Loan
or Canadian ABR Loan, and of at least three Working Days in the case of a LIBOR
Loan; provided that each such partial prepayment shall be in a minimum aggregate
principal Dollar Equivalent Amount of (i) $1,000,000 or a whole multiple in
excess thereof, in the case of Revolving Credit Loans and (ii) $500,000 or a
whole multiple in excess thereof, in the case of Canadian Revolving Loans. Any
prepayment of a Canadian B/A shall be for the full face amount thereof, which
prepayment shall be made in full satisfaction of the Canadian Subsidiary
Borrower’s reimbursement obligation in respect of such Canadian B/A.
          (b) On any date when the sum of the amount of the aggregate
outstanding Loans (other than Canadian Revolving Loans) (after giving effect to
any Borrowings effected on such date) plus the then current Revolving L/C
Exposure exceeds the Total Revolving Commitment (or the Total Extended Revolving
Commitment or Total Non-Extended Revolving Commitment, as applicable), the
Borrower and/or any applicable Subsidiary Borrower shall make a mandatory
prepayment of the Loans in such amount as may be necessary so that the aggregate
amount of outstanding Loans (other than Canadian Revolving Loans) plus the then
current Revolving L/C Exposure after giving effect to such prepayment does not
exceed the Total Revolving Commitment (or the Total Extended Revolving
Commitment or Total Non-Extended Revolving Commitment, as applicable) then in
effect. Any prepayments required by this paragraph shall be applied first to
outstanding ABR Loans and second to FFR Loans, in each case, up to the full
amount thereof before they are applied to outstanding LIBOR Loans.
          (c) On any date when the sum of the Dollar Equivalent Amount of the
aggregate outstanding Canadian Revolving Loans (after giving effect to any Loans
effected on such date) plus the then current Canadian L/C Exposure exceeds the
Canadian Revolving Commitment, the Canadian Subsidiary Borrower shall make a
mandatory prepayment of the Loans in such amount as may be necessary so that the
Dollar Equivalent Amount of the aggregate amount of outstanding Canadian
Revolving Loans plus the then current Canadian L/C Exposure after giving effect
to such prepayment does not exceed the Canadian Revolving Commitment then in
effect. Any prepayments required by this paragraph shall be applied first to
outstanding Canadian Prime Rate Loans and second to outstanding Canadian ABR
Loans, up to the full amount thereof before they are applied to outstanding
Canadian B/As and LIBOR Loans; provided that, in lieu of applying prepaid
amounts to outstanding Canadian B/As, the Canadian Subsidiary Borrower may
deposit cash or Cash Equivalents in a Canadian Cash Collateral Account in an
amount equal to the amount by which the principal Dollar Equivalent Amount of
any outstanding Canadian B/As exceeds the Canadian Revolving Commitment then in
effect after giving effect to such other prepayments.



--------------------------------------------------------------------------------



 



30

          (d) On any date the Borrower shall cease to own, directly or through
wholly-owned Subsidiaries, all of the capital stock of any Subsidiary Borrower,
free and clear of any direct or indirect Liens, such Subsidiary Borrower shall
(i) make a mandatory prepayment of all outstanding Loans made to it and
(ii) deposit cash in a Cash Collateral Account in an amount equal at all times
to the full amount of the Revolving L/C Exposure from Revolving Letters of
Credit issued for its account or Canadian L/C Exposure from Canadian Letters of
Credit issued for its account.
          (e) Each notice of prepayment pursuant to this Section 2.14 shall
specify the specific Borrowing(s), the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower or the applicable Subsidiary Borrower to prepay such
Borrowing(s) by the amount stated therein. All prepayments under this
Section 2.14 shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment and any amounts due pursuant to
Section 2.18.
     SECTION 2.15. Eurocurrency Reserve Costs.
          The Borrower and any applicable Subsidiary Borrower shall pay to the
Administrative Agent for the account of each Lender (or to the Canadian
Revolving Lender, in the case of LIBOR Canadian Revolving Loans), so long as
such Lender shall be required under regulations of the Board to maintain
reserves with respect to liabilities or assets consisting of, or including,
Eurocurrency Liabilities (as defined in Regulation D of the Board) (or, at any
time when such Lender may be required by the Board or by any other Governmental
Authority, whether within the United States or in another relevant jurisdiction,
to maintain reserves against any other category of liabilities which includes
deposits by reference to which LIBOR is determined as provided in this Agreement
or against any category of extensions of credit or other assets of such Lender
which includes any such LIBOR Loans), additional interest on the unpaid
principal amount of each LIBOR Loan made to the Borrower or such Subsidiary
Borrower by such Lender, from the date of such Loan until such Loan is paid in
full, at an interest rate per annum equal at all times during the Interest
Period for such Loan to the remainder obtained by subtracting (i) LIBOR for such
Interest Period from (ii) the rate obtained by multiplying LIBOR as referred to
in clause (i) above by the Statutory Reserves of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender and notified
to the Borrower (with a copy to the Administrative Agent) not later than five
Business Days before the next Interest Payment Date for such Loan, and such
additional interest so notified to the Borrower or the applicable Subsidiary
Borrower by any Lender shall be payable to the Administrative Agent for the
account of such Lender (or to the Canadian Revolving Lender, in the case of
LIBOR Canadian Revolving Loans) on each Interest Payment Date for such Loan.
     SECTION 2.16. Reserve Requirements; Change in Circumstances.
          (a) Notwithstanding any other provision herein, if after the date of
this Agreement any change in Applicable Law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall subject any Lender to, or increase the net amount of,
any tax, levy, impost, duty, charge, fee, deduction or withholding with respect
to any Loan, or shall change the basis of taxation of payments to any Lender of
the principal of or interest on any Loan made by such Lender or any other fees
or amounts payable hereunder (other than (x) taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office or its applicable Lending Office or by any political subdivision or
taxing authority therein (or any tax which is enacted or adopted by such
jurisdiction, political subdivision or taxing authority as a direct substitute
for any such taxes) or (y) any tax, assessment, or other governmental charge
that would not have been imposed but for the failure of any Lender to comply
with any certification, information, documentation or other reporting
requirement), (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets



--------------------------------------------------------------------------------



 



31

of, deposits with or for the account of, or credit extended by, any Lender, or
(iii) shall impose on any Lender or eurocurrency market any other condition
affecting this Agreement or any Loan made by such Lender, and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise) in
respect thereof by an amount deemed in good faith by such Lender to be material,
then the Borrower or the applicable Subsidiary Borrower shall pay such
additional amount or amounts as will compensate such Lender for such increase or
reduction to such Lender upon demand by such Lender.
          (b) If, after the date of this Agreement, any Lender shall have
determined in good faith that the adoption after the date hereof of or any
change after the date hereof in any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any Lending Office of such Lender) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of its
obligations hereunder to a level below that which such Lender (or its holding
company) could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s policies or the policies of
its holding company, as the case may be, with respect to capital adequacy) by an
amount deemed by such Lender to be material, then, from time to time, the
Borrower or the applicable Subsidiary Borrower shall pay to the Administrative
Agent for the account of such Lender (or its holding company) such additional
amount or amounts as will compensate such Lender or such holding company for
such reduction upon demand by such Lender.
          (c) A certificate of a Lender setting forth in reasonable detail
(i) such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (a) or (b) above, as the case may be, and (ii) the
calculation of such amount or amounts referred to in the preceding clause (i),
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower or the applicable Subsidiary Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 Business Days after its receipt of the same.
          (d) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period. The
protection of this Section 2.16 shall be available to each Lender regardless of
any possible contention of invalidity or inapplicability of the law, regulation
or condition which shall have been imposed.
          (e) Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under this Section 2.16,
Section 2.17, Section 2.22 or Section 2.24(g) or (ii) would require the Borrower
or any Subsidiary Borrower to pay an increased amount under this Section 2.16,
Section 2.17, Section 2.22 or Section 2.24(g), it will use reasonable efforts to
notify the Borrower of such event or condition and, to the extent not
inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender, or, if
applicable to participate in Letters of Credit, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to this Section 2.16, Section 2.17,
Section 2.22 or Section



--------------------------------------------------------------------------------



 



32

2.24(g) would be materially reduced or the taxes or other amounts otherwise
payable under this Section 2.16, Section 2.17 or Section 2.22 would be
materially reduced, and if, as determined by such Lender, in its sole reasonable
discretion, the making, funding or maintaining of such Loans or Letters of
Credit through such other Lending Office would not otherwise materially
adversely affect such Loans or Letters of Credit.
          (f) In the event any Lender shall have delivered to the Borrower a
notice that LIBOR Loans are no longer available from such Lender pursuant to
Section 2.17, that amounts are due to such Lender pursuant to paragraph
(c) above, that any of the events designated in paragraph (e) above has occurred
or that such Lender shall not be rated at least BBB by S&P and Baa2 by Moody’s,
the Borrower may (but subject in any such case to the payments required by
Section 2.18), provided that there shall exist no Default or Event of Default,
upon at least five Business Days’ prior written or telecopier notice to such
Lender and the Administrative Agent, but not more than 30 days after receipt of
notice from such Lender, identify to the Administrative Agent a lending
institution reasonably acceptable to the Administrative Agent which will
purchase the Revolving Commitment, the amount of outstanding Loans and any
participations in Letters of Credit from the Lender providing such notice and
such Lender shall thereupon assign its Revolving Commitment, any Loans owing to
such Lender and any participations in Letters of Credit held by such Lender to
such replacement lending institution pursuant to Section 10.3. Such notice shall
specify an effective date for such assignment and at the time thereof, the
Borrower and/or the applicable Subsidiary Borrower shall pay all accrued
interest, Facility Fees, Utilization Fees and all other amounts (including
without limitation all amounts payable under this Section 2.16 and Sections
2.18, 2.22, 2.24(g), 10.4 and 10.5) owing hereunder to such Lender as at such
effective date for such assignment. Any assignment pursuant to this
Section 2.16(f) shall be at the sole expense and effort of the Borrower.
     SECTION 2.17. Change in Legality.
          (a) Notwithstanding anything to the contrary herein contained, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any LIBOR Loan or to
give effect to its obligations as contemplated hereby, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:
     (i) declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon the Borrower shall otherwise be prohibited from requesting
LIBOR Loans from, and instead shall borrow ABR Loans from, such Lender hereunder
unless such declaration is subsequently withdrawn; and
     (ii) require that all outstanding LIBOR Loans (in Dollars) made by it be
converted to ABR Loans (or to Canadian ABR Loans, in the case of the Canadian
Revolving Lender) in which event (A) all such LIBOR Loans shall be automatically
converted to ABR Loans or Canadian ABR Loans, as the case may be, as of the
effective date of such notice as provided in Section 2.17(b) and (B) all
payments and prepayments of principal which would otherwise have been applied to
repay the converted LIBOR Loans shall instead be applied to repay the ABR Loan
resulting from the conversion of such LIBOR Loans.
          (b) For purposes of this Section 2.17, a notice to the Borrower by any
Lender pursuant to Section 2.17(a) shall be effective on the date of receipt
thereof by the Borrower.
     SECTION 2.18. Reimbursement of Lenders.



--------------------------------------------------------------------------------



 



33

          (a) The Borrower shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released
(i) by any prepayment (for any reason, including any refinancing) of any LIBOR
Loan if such Loan is repaid other than on the last day of the applicable
Interest Period for such Loan or (ii) in the event that after the Borrower or
any Subsidiary Borrower delivers a notice of borrowing under Section 2.5 in
respect of LIBOR Revolving Credit Loans, the applicable Loan is not made on the
first day of the Interest Period specified by the Borrower or the applicable
Subsidiary Borrower for any reason other than (I) a suspension or limitation
under Section 2.17 of the right of the Borrower or any Subsidiary Borrower to
select a LIBOR Loan or (II) a breach by such Lender of its obligations
hereunder. In the case of such failure to borrow, such loss shall be the amount
as reasonably determined by such Lender as the excess, if any, of (A) the amount
of interest which would have accrued to such Lender on the amount not borrowed,
at a rate of interest equal to the interest rate applicable to such Loan
pursuant to Section 2.10, for the period from the date of such failure to borrow
to the last day of the Interest Period for such Loan which would have commenced
on the date of such failure to borrow, over (B) the amount realized by such
Lender in reemploying the funds not advanced during the period referred to
above. In the case of a payment other than on the last day of the Interest
Period for a Loan, such loss shall be the amount of the excess, if any, of
(A) the amount of interest which would have accrued on the amount so paid at a
rate of interest equal to the interest rate applicable to such Loan pursuant to
Section 2.10, for the period from the date of such payment to the last day of
the then current Interest Period for such Loan, over (B) an amount equal to the
product of (x) the amount of the Loan so paid times (y) the current daily yield
on U.S. Treasury Securities (at such date of determination) with maturities
approximately equal to the remaining Interest Period for such Loan times (z) the
number of days remaining in the Interest Period for such Loan. Each Lender shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error. The Borrower shall pay to the Administrative Agent for
the account of each Lender the amount shown as due on any certificate within
thirty (30) days after its receipt of the same.
          (b) In the event the Borrower or any Subsidiary Borrower fails to
prepay any Loan on the date specified in any prepayment notice delivered
pursuant to Section 2.14(a), the Borrower on demand by any Lender shall pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any loss incurred by such Lender as a result of such
failure to prepay, including, without limitation, any loss, cost or expenses
incurred by reason of the acquisition of deposits or other funds by such Lender
to fulfill deposit obligations incurred in anticipation of such prepayment. Each
Lender shall deliver to the Borrower and the Administrative Agent from time to
time one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error.
     SECTION 2.19. Pro Rata Treatment.
          (a) Except as permitted under Sections 2.1, 2.13, 2.15, 2.16(c),
2.16(f), 2.17 and 2.18, each Borrowing under the Revolving Commitments and each
reduction of the Total Revolving Commitment shall be allocated pro rata among
the Lenders in accordance with their respective Revolving Commitments (or, if
such Revolving Commitments shall have expired or been terminated (other than the
termination of the Non-Extended Revolving Commitments on the Non-Extended
Termination Date), in accordance with the respective principal amount of their
Revolving Credit Loans) and each payment or prepayment of principal of any
Borrowing and each payment of interest on the Revolving Credit Loans shall be
allocated pro rata in accordance with the respective principal amount of the
Revolving Credit Loans then held by the Lenders. Each Lender agrees that in
computing such Lender’s portion of any Borrowing under the Revolving Commitments
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such Borrowing computed in accordance with
Section 2.1, to the next higher or lower whole Dollar amount.



--------------------------------------------------------------------------------



 



34

          (b) Notwithstanding the foregoing, the Borrower and the Administrative
Agent shall be entitled to make and direct payments and reductions of the Total
Revolving Commitment in order to give effect to the amendments to this Agreement
effected by the Fourth Amendment.
     SECTION 2.20. Right of Setoff.
          If any Event of Default shall have occurred and be continuing and any
Lender shall have requested the Administrative Agent to declare the Loans
immediately due and payable pursuant to Article 7, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by such Lender and any
other indebtedness at any time owing by such Lender to, or for the credit or the
account of, the Borrower or any Subsidiary Borrower (limited, in the case of any
Subsidiary Borrower, to the extent of the Obligations owed by such Subsidiary
Borrower under this Agreement), against any of and all the Obligations now or
hereafter existing under this Agreement and the Loans and participations in
Letters of Credit held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such Loans and
although such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender,
but the failure to give such notice shall not affect the validity of such setoff
and application. The rights of each Lender under this Section 2.20 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have and are subject to the provisions of Section 8.2.
     SECTION 2.21. Manner of Payments; Special Application of Payments.
          (a) All payments by the Borrower or any Subsidiary Borrower hereunder
shall be made in immediately available funds, without setoffs, deductions or
counterclaims, at the Funding Office no later than 4:30 p.m., Local Time, on the
date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to, but
excluding, the date on which such Loan is paid or refinanced with a Loan of a
different Interest Rate Type. All interest and principal payments in respect of
any Loan shall be made in the Currency in which such Loan is denominated. All
other payments shall be made in Dollars.
          (b) If any Extending Revolving Lender shall fail to make any payment
required to be made by it pursuant to 2.24(d) or (e) or 8.6, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent in connection with this Agreement for the account of such
Lender for the benefit of the Administrative Agent or the Revolving Issuing
Lender to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
     SECTION 2.22. Withholding Taxes.
          (a) Prior to the date a Lender (or Transferee) becomes a party to this
Agreement, and from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent or required because, as a result of a
change in Applicable Law or a change in circumstances or otherwise, a previously
delivered form or statement becomes incomplete or incorrect in any material
respect, each Lender (or Transferee) shall, to the extent it may lawfully do so,
provide, if applicable, the Administrative Agent and the Borrower with complete,
accurate and duly executed U.S. Withholding Forms or other forms or statements
prescribed by a Governmental Authority certifying such Lender’s exemption, if
any, from, or entitlement to a reduced rate, if any, of, withholding taxes with
respect to all payments to be made to such Lender hereunder (including any
documentation required pursuant to FATCA, if



--------------------------------------------------------------------------------



 



35

applicable). Except with respect to any documentation required pursuant to
FATCA, a Lender (or Transferee) shall only be subject to the preceding sentence
if such Lender (or Transferee) is (i) not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) and (ii) not the Canadian
Revolving Lender.
          (b) The Borrower, any applicable Subsidiary Borrower and the
Administrative Agent shall be entitled to deduct and withhold any and all
present or future taxes or withholdings, and all liabilities with respect
thereto, from payments hereunder, if and to the extent that the Borrower, any
applicable Subsidiary Borrower or the Administrative Agent in good faith
determines that such deduction or withholding is required by Applicable Law,
including, without limitation, any applicable treaty. In the event the Borrower,
any applicable Subsidiary Borrower or the Administrative Agent shall so deduct
or withhold taxes from amounts payable hereunder, it (i) shall pay to or deposit
with the appropriate taxing authority in a timely manner the full amount of
taxes it has deducted or withheld; (ii) shall provide evidence of payment of
such taxes to, or the deposit thereof with, the appropriate taxing authority and
a statement setting forth the amount of taxes deducted or withheld, the
applicable rate, and any other information or documentation reasonably requested
by the Lenders from whom the taxes were deducted or withheld; and (iii) shall
forward to such Lenders any receipt for such payment or deposit of the deducted
or withheld taxes as may be issued from time to time by the appropriate taxing
authority. Unless the Borrower and the Administrative Agent have received forms
or other documents satisfactory to them indicating that payments hereunder are
not subject to withholding tax or are subject to such tax at a rate reduced by
an applicable tax treaty, the Borrower, any applicable Subsidiary Borrower or
the Administrative Agent may withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender.
          (c) Each Lender agrees (i) that as between it and the Borrower, any
Subsidiary Borrower or the Administrative Agent, it shall be the person to
deduct and withhold taxes, and to the extent required by law it shall deduct and
withhold taxes, on amounts that such Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this
Agreement to such other Person(s) pursuant to paragraph (g) of Section 10.3 and
(ii) to indemnify the Borrower, any applicable Subsidiary Borrower and the
Administrative Agent and any of their officers, directors, agents, or employees
against and to hold them harmless from, any tax, interest, additions to tax,
penalties, reasonable counsel and accountants’ fees, disbursements or payments
arising from the assertion by any appropriate taxing authority of any claim
against them relating to a failure to withhold taxes as required by Applicable
Law with respect to amounts described in clause (i) of this paragraph (c).
          (d) Each assignee of a Lender’s interest in this Agreement in
conformity with Section 10.3 shall be bound by this Section 2.22, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.22.
          (e) In the event that any (a) withholding taxes imposed by any
jurisdiction outside the United States shall become payable for any reason
(other than an assignment of any portion of the Canadian Revolving Commitment or
Canadian Revolving Loans by the Revolving Canadian Lender to any Person who is
not an Eligible Canadian Revolving Lender) or (b) United States withholding
taxes shall become payable that are an Indemnified Tax, in respect of any sum
payable hereunder or under any other Fundamental Document to any Lender or the
Administrative Agent (i) the sum payable by the Borrower or any Subsidiary
Borrower shall be increased as may be necessary so that after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section 2.22) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such withholdings or deductions been made,
(ii) the Borrower, any Subsidiary Borrower, such Lender or the Administrative
Agent (as the case may be) shall make such withholdings or deductions and
(iii) the Borrower, any applicable Subsidiary



--------------------------------------------------------------------------------



 



36

Borrower, such Lender or the Administrative Agent (as the case may be) shall pay
the full amount withheld or deducted to the relevant taxation authority or other
authority in accordance with Applicable Law. In addition, the Borrower and each
Subsidiary Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law and shall indemnify the
Administrative Agent and any Lender for any Indemnified Taxes to which the
Administrative Agent and any Lender becomes subject.
     SECTION 2.23. Certain Pricing Adjustments.
          (a) The Facility Fee, the applicable LIBOR Spread, the applicable FFR
Spread and the Utilization Fee Percentage in respect of the Non-Extended
Revolving Commitments in effect from time to time shall be determined in
accordance with the following table:

                                  S&P/Moody’s/Fitch Rating                    
Equivalent of the Borrower’s           Applicable   Applicable   Utilization Fee
senior unsecured   Facility Fee   LIBOR Spread   FFR Spread   Percentage
long-term debt   (in Basis Points)   (in Basis Points)   (in Basis Points)   (in
Basis Points)
A/A2/A or better
    7.0       18.0       18.0       10.0  
A-/A3/A-
    8.0       22.0       22.0       10.0  
BBB+/Baa1/BBB+
    10.0       30.0       30.0       10.0  
BBB/Baa2/BBB
    12.0       38.0       38.0       10.0  
BBB-/Baa3/BBB-
    15.0       47.5       47.5       12.5  
BB+/Ba1/BB+ or worse
    17.5       70.0       70.0       12.5  

          (b) The Facility Fee, the applicable LIBOR Spread, the applicable ABR
Spread and the applicable FFR Spread in respect of the Extended Revolving
Commitments and the Canadian Revolving Commitment in effect from time to time
shall be determined in accordance with the following table:

                                  S&P/Moody’s/Fitch Rating                    
Equivalent of the Borrower’s           Applicable   Applicable   Applicable
senior unsecured   Facility Fee   LIBOR Spread   ABR Spread   FFR Spread
long-term debt   (in Basis Points)   (in Basis Points)   (in Basis Points)   (in
Basis Points)
A/A2/A or better
    55.0       275.0       175.0       275.0  
A-/A3/A-
    55.0       275.0       175.0       275.0  
BBB+/Baa1/BBB+
    55.0       275.0       175.0       275.0  
BBB/Baa2/BBB
    60.0       300.0       200.0       300.0  
BBB-/Baa3/BBB-
    70.0       325.0       225.0       325.0  
BB+/Ba1/BB+ or worse
    75.0       350.0       250.0       350.0  

provided that, (i) if the Borrower elects to extend the termination date of the
Extended Revolving Commitments and the Canadian Revolving Commitment pursuant to
the Extension Option described in Section 2.27, the interest rate margins for
each pricing level detailed in the table in paragraph (b) (other than the
Facility Fee) shall increase by 25 basis points after the Extended Termination
Date and (ii) no Utilization Fee will apply to the Extended Revolving Tranche
and the Canadian Revolving Commitment.
          (c) In the event the S&P, Moody’s and Fitch ratings on the Borrower’s
senior non-credit enhanced unsecured long-term debt are not equivalent to each
other, the second highest rating among



--------------------------------------------------------------------------------



 



37

S&P, Moody’s and Fitch will determine the Facility Fee, the applicable LIBOR
Spread, the applicable ABR Spread, the applicable FFR Spread and the Utilization
Fee Percentage. In the event that (a) the Borrower’s senior non-credit enhanced
unsecured long-term debt is rated by (i) Fitch and only one of S&P or Moody’s,
or (ii) only one of S&P or Moody’s (for any reason, including if S&P or Moody’s
shall cease to be in the business of rating corporate debt obligations), and not
by Fitch, or (b) if the rating system of any of S&P, Moody’s or Fitch shall
change, then an amendment shall be negotiated in good faith (and shall be
effective only upon approval by the Borrower and the Supermajority Lenders) to
the references to specific ratings in the table above to reflect such changed
rating system or the unavailability of ratings from such rating agency
(including an amendment to provide for the substitution of an equivalent or
successor ratings agency). In the event that the Borrower’s senior non-credit
enhanced unsecured long-term debt is (i) not rated by any of S&P, Moody’s or
Fitch or (ii) rated only by Fitch, then the Facility Fee, the applicable LIBOR
Spread, the applicable FFR Spread and the Utilization Fee Percentage shall be
deemed to be calculated as if the lowest rating category set forth above
applied. Any increase in the Facility Fee, the applicable LIBOR Spread, the
applicable ABR Spread, the applicable FFR Spread or the Utilization Fee
Percentage determined in accordance with the foregoing table shall become
effective on the date of announcement or publication by the Borrower or the
applicable rating agency of a reduction in such rating or, in the absence of
such announcement or publication, on the effective date of such decreased
rating, or on the date of any request by the Borrower to the applicable rating
agency not to rate its senior non-credit enhanced unsecured long-term debt or on
the date any of such rating agencies announces it shall no longer rate the
Borrower’s senior non-credit enhanced unsecured long-term debt. Any decrease in
the Facility Fee, the applicable LIBOR Spread, the applicable ABR Spread, the
applicable FFR Spread or the Utilization Fee Percentage shall be effective on
the date of announcement or publication by any of such rating agencies of an
increase in rating or in the absence of announcement or publication on the
effective date of such increase in rating.
          SECTION 2.24 Revolving Letters of Credit. (a) (i) Upon the terms and
subject to the conditions hereof, each Revolving Issuing Lender agrees to issue
Revolving Letters of Credit payable in Dollars from time to time after the
Closing Date and prior to the earlier of the Termination Date and the
termination of the Revolving Commitments, upon the request of the Borrower or
any Subsidiary Borrower (other than the Canadian Subsidiary Borrower), provided
that (A) the Borrower or applicable Subsidiary Borrower shall not request that
any Revolving Letter of Credit be issued if, after giving effect thereto, the
sum of the then current Revolving L/C Exposure plus the aggregate principal
amount of the Loans then outstanding (other than Canadian Revolving Loans) would
exceed the Total Revolving Commitment, (B) in no event shall any Revolving
Issuing Lender issue (x) any Revolving Letter of Credit having an expiration
date later than five Business Days before the Termination Date or (y) any
Revolving Letter of Credit having an expiration date more than one year after
its date of issuance, provided, further, that any Revolving Letter of Credit
with a 365-day duration may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (x) above), (C) neither the Borrower nor any Subsidiary Borrower shall
request that a Revolving Issuing Lender issue any Revolving Letter of Credit if,
after giving effect to such issuance, the Revolving L/C Exposure would exceed
$200,000,000 prior to the Non-Extended Termination Date and $50,000,000 (and if
on the Non-Extended Termination Date the Revolving L/C Exposure exceeds
$50,000,000 the Borrower shall deposit cash or Cash Equivalents in a Cash
Collateral Account in an amount equal to 103% of such excess to be held as cash
collateral by the Administrative Agent until such excess no longer exists, at
which time the Administrative Agent shall return all such collateral to the
Borrower) thereafter, and (D) a Revolving Issuing Lender shall be prohibited
from issuing or renewing Revolving Letters of Credit hereunder upon the
occurrence and during the continuance of a Default or an Event of Default.
     (ii) Immediately upon the issuance of each Revolving Letter of Credit, each
Revolving Lender shall be deemed to, and hereby agrees to, have irrevocably
purchased from the applicable Revolving Issuing Lender a participation in such
Revolving Letter of



--------------------------------------------------------------------------------



 



38

Credit in accordance with the percentage which its Revolving Commitment
represents of the Total Revolving Commitment.
     (iii) Each Revolving Letter of Credit may, at the option of the applicable
Revolving Issuing Lender, provide that such Revolving Issuing Lender may (but
shall not be required to) pay all or any part of the maximum amount which may at
any time be available for drawing thereunder to the beneficiary thereof upon the
occurrence of an Event of Default and the acceleration of the maturity of the
Revolving Credit Loans, provided that, if payment is not then due to such
beneficiary, such Revolving Issuing Lender shall deposit the funds in question
in an account with such Revolving Issuing Lender to secure payment to such
beneficiary and any funds so deposited shall be paid to such beneficiary of such
Revolving Letter of Credit if conditions to such payment are satisfied or
returned to the Administrative Agent for distribution to the Revolving Lenders
(or, if all Obligations shall have been paid in full in cash, to the Borrower or
the applicable Subsidiary Borrower) if no payment to such beneficiary has been
made and the final date available for drawings under such Revolving Letter of
Credit has passed. Each payment or deposit of funds by a Revolving Issuing
Lender as provided in this paragraph shall be treated for all purposes of this
Agreement as a drawing duly honored by such Revolving Issuing Lender under the
related Revolving Letter of Credit.
     (iv) (x) On the Fourth Amendment Effective Date, the participations in any
outstanding Letters of Credit shall be reallocated among the Lenders so that
after giving effect thereto the Extending Revolving Lenders and the
Non-Extending Revolving Lenders shall share ratably in the L/C Exposure
thereunder in accordance with the respective Revolving Credit Percentages of the
Revolving Lenders after giving effect to the reductions in Revolving Commitments
pursuant to Section 5(a) of the Fourth Amendment (including both the Extended
Revolving Commitments and the Non-Extended Revolving Commitments thereunder from
time to time in effect) as if there were a single tranche of Revolving
Commitments. Thereafter until the Non-Extended Termination Date, the
participations in any new Letters of Credit shall be allocated in accordance
with the respective Revolving Credit Percentages of the Revolving Lenders. On
the Non-Extended Termination Date, the participations in the outstanding Letters
of Credit of the Non-Extending Revolving Lenders (other than in respect of then
outstanding unreimbursed drawings under Letters of Credit) shall, if no Default
or Event of Default exists, be reallocated to and among the Extending Revolving
Lenders ratably in accordance with their Extended Revolving Commitments (and the
Non-Extending Revolving Lenders shall be released from their participation
obligations in undrawn Letters of Credit if no Default or Event of Default then
exists) but in any case, only to the extent the sum of the amount of the
Revolving Credit Loans and L/C Exposure of all Extending Revolving Lenders
before giving effect to such reallocation plus the participations in the
outstanding Letters of Credit of the Non-Extending Revolving Lenders being
reallocated does not exceed the Total Extended Revolving Commitment.
     (y) If the reallocation described in clause (x) above cannot, or can only
partially, be effected as a result of the limitations set forth therein, the
Borrower shall promptly repay Revolving Credit Loans so that, after giving
effect to such repayment, the aggregate amount of Revolving Credit Loans and
aggregate L/C Exposure does not exceed the Total Extended Revolving Commitment,
in each case, for so long as any Letters of Credit are outstanding.
          (b) Whenever the Borrower or any Subsidiary Borrower desires the
issuance of a Revolving Letter of Credit, it shall deliver to the Administrative
Agent and the applicable Revolving



--------------------------------------------------------------------------------



 



39

Issuing Lender a written notice no later than 1:00 p.m. (New York City time) at
least five Business Days prior to the proposed date of issuance provided,
however, that the Borrower or such Subsidiary Borrower and the Administrative
Agent and such Revolving Issuing Lender may agree to a shorter time period. That
notice shall specify (i) the Revolving Issuing Lender for such Revolving Letter
of Credit, (ii) the proposed date of issuance (which shall be a Business Day),
(iii) the face amount of such Revolving Letter of Credit, (iv) the expiration
date of such Revolving Letter of Credit and (v) the name and address of the
beneficiary. Such notice shall be accompanied by a brief description of the
underlying transaction and upon the request of the applicable Revolving Issuing
Lender, the Borrower or the applicable Subsidiary Borrower shall provide
additional details regarding the underlying transaction. Concurrently with the
giving of written notice of a request for the issuance of a Revolving Letter of
Credit, the Borrower or the applicable Subsidiary Borrower shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Revolving Letter of Credit which, if
presented by such beneficiary prior to the expiration date of such Revolving
Letter of Credit, would require the applicable Revolving Issuing Lender to make
payment under such Revolving Letter of Credit; provided that the applicable
Revolving Issuing Lender, in its reasonable discretion, may require customary
changes in any such documents and certificates. Upon issuance of any Revolving
Letter of Credit, the applicable Revolving Issuing Lender shall notify the
Administrative Agent of the issuance of such Revolving Letter of Credit.
Promptly after receipt of such notice, the Administrative Agent shall notify
each Revolving Lender of the issuance and the amount of each such Lender’s
respective participation therein.
          (c) The payment of drafts under any Revolving Letter of Credit shall
be made in accordance with the terms of such Revolving Letter of Credit and, in
that connection, any Revolving Issuing Lender shall be entitled to honor any
drafts and accept any documents presented to it by the beneficiary of such
Revolving Letter of Credit in accordance with the terms of such Revolving Letter
of Credit and believed by such Revolving Issuing Lender in good faith, and in
the absence of gross negligence or willful misconduct, to be genuine. No
Revolving Issuing Lender shall have any duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial practices, and in the absence of gross negligence or willful
misconduct, that the documents which are required to be presented before payment
or acceptance of a draft under any Revolving Letter of Credit have been
delivered and that they comply on their face with the requirements of that
Revolving Letter of Credit. The obligations of the Borrower and any Subsidiary
Borrower under this Section 2.24 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any Subsidiary Borrower may have or have had
against any Revolving Issuing Lender, any beneficiary of a Revolving Letter of
Credit or any other Person.
          (d) If any Revolving Issuing Lender shall make payment on any draft
presented under a Revolving Letter of Credit, such Revolving Issuing Lender
shall give notice of such payment to the Administrative Agent and the Revolving
Lenders and each Revolving Lender hereby authorizes and requests such Revolving
Issuing Lender to advance for its account pursuant to the terms hereof its share
of such payment based upon its participation in such Revolving Letter of Credit
and agrees promptly to reimburse such Revolving Issuing Lender in immediately
available funds for the Dollar amount so advanced on its behalf. If such
reimbursement is not made by any Revolving Lender in immediately available funds
on the same day on which such Revolving Issuing Lender shall have made payment
on any such draft, such Lender shall pay interest thereon to such Revolving
Issuing Lender at a rate per annum equal to the Revolving Issuing Lender’s cost
of obtaining overnight funds in the New York Federal Funds Market.
          (e) In the case of any draft presented under a Revolving Letter of
Credit which is required to be paid at any time on or before the Termination
Date and provided that the conditions specified in Section 4.2 are then
satisfied, such payment shall constitute an ABR Loan hereunder, and interest
shall accrue from the date the applicable Revolving Issuing Lender makes payment
of a draft



--------------------------------------------------------------------------------



 



40

under the Revolving Letter of Credit. If any draft is presented under a
Revolving Letter of Credit and (i) the conditions specified in Section 4.2 are
not satisfied or (ii) if the Revolving Commitments have been terminated, then
the Borrower or the applicable Subsidiary Borrower will, upon demand by the
Administrative Agent, pay to the applicable Revolving Issuing Lender, in
immediately available funds, the full amount of such draft.
          (f) (i) The Borrower agrees to pay the following amount to each
Revolving Issuing Lender with respect to Revolving Letters of Credit issued by
it hereunder:
     (A) with respect to drawings made under any Revolving Letter of Credit,
interest, payable on demand, on the amount paid by such Revolving Issuing Lender
in respect of each such drawing from the date of the drawing to, but excluding,
the date such amount is reimbursed by the Borrower at a rate which is at all
times equal to 2% per annum in excess of the Alternate Base Rate plus the
applicable ABR Spread; provided that no such default interest shall be payable
if such reimbursement is made from the proceeds of Revolving Credit Loans
pursuant to Section 2.24(e);
     (B) with respect to the issuance, amendment or transfer of each Revolving
Letter of Credit and each drawing made thereunder, documentary and processing
charges in accordance with such Revolving Issuing Lender’s standard schedule for
such charges in effect at the time of such issuance, amendment, transfer or
drawing, as the case may be; and
     (C) a fronting fee computed at the rate agreed to by the Borrower and the
applicable Revolving Issuing Lender, on the daily average face amount of each
outstanding Revolving Letter of Credit issued by such Revolving Issuing Lender,
such fee to be due and payable in arrears on and through the last day of each
fiscal quarter of the Borrower, on the Termination Date and on the expiration of
the last outstanding Revolving Letter of Credit.
     (ii) The Borrower agrees to pay to the Administrative Agent for
distribution to each Revolving Lender in respect of all Revolving Letters of
Credit outstanding, such Lender’s share of a commission on the maximum amount
available from time to time to be drawn under such outstanding Revolving Letters
of Credit calculated at a rate per annum equal to the applicable LIBOR Spread
for such Lender from time to time in effect hereunder. Such commission shall be
payable in arrears on and through the last day of each fiscal quarter of the
Borrower and on the later of the Termination Date and the expiration of the last
outstanding Revolving Letter of Credit.
     (iii) Promptly upon receipt by any Revolving Issuing Lender or the
Administrative Agent (as applicable) of any amount described in clause (i)(A) or
(ii) of this Section 2.24(f), or any amount described in Section 2.24(e)
previously reimbursed to the applicable Revolving Issuing Lender by the
Revolving Lenders, such Revolving Issuing Lender or the Administrative Agent (as
applicable) shall distribute to each Revolving Lender its share of such amount.
Amounts payable under clauses (i)(B) and (i)(C) of this Section 2.24(f) shall be
paid directly to the Revolving Issuing Lender and shall be for its exclusive
use.
          (g) If by reason of (i) any change after the date hereof in Applicable
Law, or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation
thereof, or (ii) compliance by any Revolving Issuing Lender or any Revolving
Lender with any direction,



--------------------------------------------------------------------------------



 



41

request or requirement (whether or not having the force of law) issued after the
date hereof by any Governmental Authority or monetary authority (including any
change whether or not proposed or published prior to the date hereof),
including, without limitation, Regulation D of the Board:
     (A) any Revolving Issuing Lender or any Revolving Lender shall be subject
to any tax, levy, charge or withholding of any nature (other than withholding
tax imposed by the United States or any political subdivision or taxing
authority thereof or therein or any other tax, levy, charge or withholding
(i) that is measured with respect to the overall net income of such Revolving
Issuing Lender or such Revolving Lender (or is imposed in lieu of a tax on net
income) or of a Lending Office of such Revolving Issuing Lender or such
Revolving Lender, and that is imposed by the United States, or by the
jurisdiction in which such Revolving Issuing Lender or such Revolving Lender is
incorporated, or in which such Lending Office is located, managed or controlled
or in which such Revolving Issuing Lender or such Revolving Lender has its
principal office (or any political subdivision or taxing authority thereof or
therein) or (ii) that is imposed solely by reason of such Revolving Issuing
Lender or such Revolving Lender failing to make a declaration of, or otherwise
to establish, non-residence, or to make any other claim for exemption, or
otherwise to comply with any certification, identification, information,
documentation or reporting requirements prescribed under the laws of the
relevant jurisdiction, in those cases where such Revolving Issuing Lender or
such Revolving Lender may properly make the declaration or claim or so establish
non-residence or otherwise comply) or to any variation thereof or to any penalty
with respect to the maintenance or fulfillment of its obligations under this
Section 2.24, whether directly or by such being imposed on or suffered by any
Revolving Issuing Lender or any Revolving Lender;
     (B) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Revolving Letter of Credit issued by any
Revolving Issuing Lender or participations therein purchased by any Revolving
Lender; or
     (C) there shall be imposed on any Revolving Issuing Lender or any Revolving
Lender any other condition regarding this Section 2.24, any Revolving Letter of
Credit or any participation therein;
and the result of the foregoing is directly or indirectly to increase the cost
to any Revolving Issuing Lender or any Revolving Lender of issuing, making or
maintaining any Revolving Letter of Credit or of purchasing or maintaining any
participation therein, or to reduce the amount receivable in respect thereof by
any Revolving Issuing Lender or any Revolving Lender, then and in any such case
such Revolving Issuing Lender or such Revolving Lender may, at any time, notify
the Borrower, and the Borrower or the applicable Subsidiary Borrower shall pay
on demand such amounts as such Revolving Issuing Lender or such Revolving Lender
may specify to be necessary to compensate such Revolving Issuing Lender or such
Revolving Lender for such additional cost or reduced receipt. The determination
by any Revolving Issuing Lender or any Revolving Lender, as the case may be, of
any amount due pursuant to this Section 2.24 as set forth in a certificate
setting forth the calculation thereof in reasonable detail shall, in the absence
of manifest error, be final, conclusive and binding on all of the parties
hereto.
          (h) If at any time when an Event of Default shall have occurred and be
continuing, any Revolving Letters of Credit shall remain outstanding, then
either the applicable Revolving Issuing Lender(s) or the Required Lenders may,
at their option, require the Borrower or any applicable Subsidiary



--------------------------------------------------------------------------------



 



42

Borrower to deposit cash or Cash Equivalents in a Cash Collateral Account in an
amount equal to 103% of the Revolving L/C Exposure as of such date or to furnish
other security acceptable to the Administrative Agent and the applicable
Revolving Issuing Lender(s). Any amounts so delivered pursuant to the preceding
sentence shall be applied to reimburse the applicable Revolving Issuing
Lender(s) for the amount of any drawings honored under Revolving Letters of
Credit issued by it; provided, however, that if prior to the Termination Date,
no Event of Default is then continuing, the Administrative Agent shall return
all of such collateral relating to such deposit to the Borrower or such
Subsidiary Borrower if requested by it.
          (i) If, at any time, the sum of the Revolving L/C Exposure and the
aggregate amount of Revolving Credit Loans exceeds the Total Revolving
Commitment, then the Required Lenders may, at their option, require the Borrower
or any applicable Subsidiary Borrower to deposit cash or Cash Equivalents in a
Cash Collateral Account in an amount sufficient to eliminate such excess or to
furnish other security for such excess acceptable to the Administrative Agent
and the Revolving Issuing Lender(s). Any amounts so delivered pursuant to the
preceding sentence shall be applied to reimburse the applicable Revolving
Issuing Lender(s) for the amount of any drawings honored under Revolving Letters
of Credit and to repay all funded participations therein of Revolving Lenders;
provided that if subsequent to any such deposit such excess is reduced to an
amount less than the portion of such deposited amounts and no Default or Event
of Default is then continuing, the Borrower or such Subsidiary Borrower shall be
entitled to receive such excess collateral if requested by it.
          (j) Upon the request of the Administrative Agent, each Revolving
Issuing Lender shall furnish to the Administrative Agent copies of any Revolving
Letter of Credit issued by such Revolving Issuing Lender and such related
documentation as may be reasonably requested by the Administrative Agent.
          Notwithstanding the termination of the Commitments and the payment of
the Loans, the obligations of the Borrower under this Section 2.24 shall remain
in full force and effect until the Administrative Agent, each Revolving Issuing
Lender and the Revolving Lenders shall have been irrevocably released from their
obligations with regard to any and all Revolving Letters of Credit.
     SECTION 2.25. Canadian Letters of Credit.(a) (i) Upon the terms and subject
to the conditions hereof, the Canadian Revolving Lender agrees to issue Canadian
Letters of Credit payable in Canadian Dollars or Dollars from time to time after
the Closing Date and prior to the earlier of the Termination Date and the
termination of the Canadian Revolving Commitment, upon the request of the
Canadian Subsidiary Borrower, provided that (A) the Canadian Subsidiary Borrower
shall not request that any Canadian Letter of Credit be issued if, after giving
effect thereto, the sum of the then current Canadian L/C Exposure plus the
aggregate principal Dollar Equivalent Amount of the Canadian Revolving Loans
then outstanding would exceed the Canadian Revolving Commitment, (B) in no event
shall the Canadian Revolving Lender issue (x) any Canadian Letter of Credit
having an expiration date later than five Business Days before the Termination
Date or (y) any Canadian Letter of Credit having an expiration date more than
one year after its date of issuance, provided, further, that any Canadian Letter
of Credit with a 365-day duration may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above), and (C) the Canadian Revolving Lender shall be
prohibited from issuing or renewing Canadian Letters of Credit hereunder upon
the occurrence and during the continuance of a Default or an Event of Default.
     (ii) Each Canadian Letter of Credit may, at the option of the Canadian
Revolving Lender, provide that the Canadian Revolving Lender may (but shall not
be required to) pay all or any part of the maximum amount which may at any time
be available for drawing thereunder to the beneficiary thereof upon the
occurrence of an Event of Default and the acceleration of the maturity of the
Canadian Revolving Loans,



--------------------------------------------------------------------------------



 



43

provided that, if payment is not then due to such beneficiary, the Canadian
Revolving Lender shall deposit the funds in question in an account with the
Canadian Revolving Lender to secure payment to such beneficiary and any funds so
deposited shall be paid to such beneficiary of such Canadian Letter of Credit if
conditions to such payment are satisfied (or, if all Obligations shall have been
paid in full in cash, to the Canadian Subsidiary Borrower) if no payment to such
beneficiary has been made and the final date available for drawings under such
Canadian Letter of Credit has passed. Each payment or deposit of funds by the
Canadian Revolving Lender as provided in this paragraph shall be treated for all
purposes of this Agreement as a drawing duly honored by the Canadian Revolving
Lender under the related Canadian Letter of Credit.
          (b) Whenever the Canadian Subsidiary Borrower desires the issuance of
a Canadian Letter of Credit, it shall deliver to the Canadian Revolving Lender
and the Administrative Agent a written notice no later than 1:00 p.m. (Toronto
time) at least five Business Days prior to the proposed date of issuance
provided, however, that the Canadian Subsidiary Borrower and the Canadian
Revolving Lender may agree to a shorter time period. That notice shall specify
(i) the proposed date of issuance (which shall be a Business Day), (ii) the face
amount of such Canadian Letter of Credit, (iii) the expiration date of such
Canadian Letter of Credit and (iv) the name and address of the beneficiary. Such
notice shall be accompanied by a brief description of the underlying transaction
and upon the request of the Canadian Revolving Lender, the Canadian Subsidiary
Borrower shall provide additional details regarding the underlying transaction.
Concurrently with the giving of written notice of a request for the issuance of
a Canadian Letter of Credit, the Canadian Subsidiary Borrower shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Canadian Letter of Credit which, if
presented by such beneficiary prior to the expiration date of such Canadian
Letter of Credit, would require the Canadian Revolving Lender to make payment
under such Canadian Letter of Credit; provided that the Canadian Revolving
Lender, in its reasonable discretion, may require customary changes in any such
documents and certificates. Upon issuance of any Canadian Letter of Credit, the
Canadian Revolving Lender shall notify the Administrative Agent of the issuance
of such Canadian Letter of Credit.
          (c) The payment of drafts under any Canadian Letter of Credit shall be
made in accordance with the terms of such Canadian Letter of Credit and, in that
connection, the Canadian Revolving Lender shall be entitled to honor any drafts
and accept any documents presented to it by the beneficiary of such Canadian
Letter of Credit in accordance with the terms of such Canadian Letter of Credit
and believed by the Canadian Revolving Lender in good faith, and in the absence
of gross negligence or willful misconduct, to be genuine. The Canadian Revolving
Lender shall have no duty to inquire as to the accuracy or authenticity of any
draft or other drawing documents which may be presented to it, but shall be
responsible only to determine in accordance with customary commercial practices,
and in the absence of gross negligence or willful misconduct, that the documents
which are required to be presented before payment or acceptance of a draft under
any Canadian Letter of Credit have been delivered and that they comply on their
face with the requirements of that Canadian Letter of Credit. The obligations of
the Canadian Subsidiary Borrower under this Section 2.25 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Canadian Subsidiary Borrower may
have or have had against the Canadian Revolving Lender, any beneficiary of a
Canadian Letter of Credit or any other Person.
          (d) If the Canadian Revolving Lender shall make payment on any draft
presented under a Canadian Letter of Credit, the Canadian Revolving Lender shall
give notice of such payment to the Administrative Agent.
          (e) In the case of any draft presented under a Canadian Letter of
Credit which is required to be paid at any time on or before the Termination
Date and provided that the conditions specified in



--------------------------------------------------------------------------------



 



44

Section 4.2 are then satisfied, such payment shall constitute a Canadian Prime
Rate Loan or Canadian ABR Loan hereunder, and interest shall accrue from the
date the Canadian Revolving Lender makes payment of a draft under the Canadian
Letter of Credit. If any draft is presented under a Canadian Letter of Credit
and (i) the conditions specified in Section 4.2 are not satisfied or (ii) if the
Revolving Commitments have been terminated, then the Canadian Subsidiary
Borrower will, upon demand by the Canadian Revolving Lender, pay to it, in
immediately available funds, the full amount of such draft.
          (f) (i) The Canadian Subsidiary Borrower agrees to pay the following
amount to the Canadian Revolving Lender with respect to Canadian Letters of
Credit issued by it hereunder:
     (A) with respect to drawings made under any Canadian Letter of Credit,
interest, payable on demand, on the amount paid by the Canadian Revolving Lender
in respect of each such drawing from the date of the drawing to, but excluding,
the date such amount is reimbursed by the Borrower at a rate which is at all
times equal to 2% per annum in excess of the Canadian Prime Rate or Canadian
Alternate Base Rate, as applicable, plus the applicable ABR Spread; provided
that no such default interest shall be payable if such reimbursement is made
from the proceeds of Canadian Revolving Loans pursuant to Section 2.25(e);
     (B) with respect to the issuance, amendment or transfer of each Canadian
Letter of Credit and each drawing made thereunder, documentary and processing
charges in accordance with the Canadian Revolving Lender’s standard schedule for
such charges in effect at the time of such issuance, amendment, transfer or
drawing, as the case may be; and
     (C) a fronting fee computed at the rate agreed to by the Borrower and the
Canadian Revolving Lender, on the daily average face amount of each outstanding
Canadian Letter of Credit issued by the Canadian Revolving Lender, such fee to
be due and payable in arrears on and through the last day of each fiscal quarter
of the Borrower, on the Termination Date and on the expiration of the last
outstanding Canadian Letter of Credit.
     (ii) The Canadian Subsidiary Borrower agrees to pay to the Canadian
Revolving Lender in respect of all Canadian Letters of Credit outstanding, a
commission on the maximum amount available from time to time to be drawn under
such outstanding Canadian Letters of Credit calculated at a rate per annum equal
to the applicable LIBOR Spread from time to time in effect hereunder on each
Canadian Letter of Credit. Such commission shall be payable in arrears on and
through the last day of each fiscal quarter of the Borrower and on the later of
the Termination Date and the expiration of the last outstanding Canadian Letter
of Credit.
          (g) If by reason of (i) any change after the date hereof in Applicable
Law, or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation
thereof, or (ii) compliance by the Canadian Revolving Lender with any direction,
request or requirement (whether or not having the force of law) issued after the
date hereof by any Governmental Authority or monetary authority (including any
change whether or not proposed or published prior to the date hereof):
     (A) the Canadian Revolving Lender shall be subject to any tax, levy, charge
or withholding of any nature (other than withholding tax imposed by Canada or
any political subdivision or taxing authority thereof or therein or any other
tax, levy, charge or withholding (i) that is measured with respect to the



--------------------------------------------------------------------------------



 



45

overall net income of the Canadian Revolving Lender (or is imposed in lieu of a
tax on net income) or of a Lending Office of the Canadian Revolving Lender, and
that is imposed by the jurisdiction in which the Canadian Revolving Lender is
incorporated, or in which such Lending Office is located, managed or controlled
or in which the Canadian Revolving Lender has its principal office (or any
political subdivision or taxing authority thereof or therein) or (ii) that is
imposed solely by reason of the Canadian Revolving Lender failing to make a
declaration of, or otherwise to establish, non-residence, or to make any other
claim for exemption, or otherwise to comply with any certification,
identification, information, documentation or reporting requirements prescribed
under the laws of the relevant jurisdiction, in those cases where the Canadian
Revolving Lender may properly make the declaration or claim or so establish
non-residence or otherwise comply) or to any variation thereof or to any penalty
with respect to the maintenance or fulfillment of its obligations under this
Section 2.25, whether directly or by such being imposed on or suffered by the
Canadian Revolving Lender;
     (B) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Canadian Letter of Credit issued by the
Canadian Revolving Lender; or
     (C) there shall be imposed on the Canadian Revolving Lender any other
condition regarding this Section 2.25, any Canadian Letter of Credit or any
participation therein;
and the result of the foregoing is directly or indirectly to increase the cost
to any Canadian Revolving Lender of issuing, making or maintaining any Canadian
Letter of Credit, or to reduce the amount receivable in respect thereof by the
Canadian Revolving Lender, then and in any such case the Canadian Revolving
Lender may, at any time, notify the Canadian Subsidiary Borrower, and the
Canadian Subsidiary Borrower shall pay on demand such amounts as the Canadian
Revolving Lender may specify to be necessary to compensate the Canadian
Revolving Lender for such additional cost or reduced receipt. The determination
by the Canadian Revolving Lender of any amount due pursuant to this Section 2.25
as set forth in a certificate setting forth the calculation thereof in
reasonable detail shall, in the absence of manifest error, be final, conclusive
and binding on all of the parties hereto.
          (h) If at any time when an Event of Default shall have occurred and be
continuing, any Canadian Letters of Credit shall remain outstanding, then the
Canadian Revolving Lender may, at its sole option, require the Canadian
Subsidiary Borrower to deposit cash or Cash Equivalents in a Canadian Cash
Collateral Account in an amount equal to 103% of the Canadian L/C Exposure as of
such date or to furnish other security acceptable to the Canadian Revolving
Lender. Any amounts so delivered pursuant to the preceding sentence shall be
applied to reimburse the Canadian Revolving Lender for the amount of any
drawings honored under Canadian Letters of Credit issued by it; provided,
however, that if prior to the Termination Date, no Event of Default is then
continuing, the Canadian Revolving Lender shall return all of such collateral
relating to such deposit to the Canadian Subsidiary Borrower if requested by it.
          (i) If, at any time, the Dollar Equivalent Amount of the Canadian L/C
Exposure exceeds the Canadian Revolving Commitment, then the Canadian Revolving
Lender may, at its option, require the Canadian Subsidiary Borrower to deposit
cash or Cash Equivalents in a Canadian Cash Collateral Account in an amount
sufficient to eliminate such excess or to furnish other security for such excess
acceptable to the Canadian Revolving Lender. Any amounts so delivered pursuant
to the preceding sentence shall be applied to reimburse the Canadian Revolving
Lender for the amount of any drawings honored under Canadian Letters of Credit;
provided that if subsequent to any such deposit such excess is



--------------------------------------------------------------------------------



 



46

reduced to an amount less than the portion of such deposited amounts and no
Default or Event of Default is then continuing, the Canadian Subsidiary Borrower
shall be entitled to receive such excess collateral if requested by it.
          (j) Upon the request of the Administrative Agent, the Canadian
Revolving Lender shall furnish to the Administrative Agent copies of any
Canadian Letter of Credit issued by the Canadian Revolving Lender and such
related documentation as may be reasonably requested by the Administrative
Agent.
          Notwithstanding the termination of the Commitments and the payment of
the Loans, the obligations of the Borrower under this Section 2.25 shall remain
in full force and effect until the Canadian Revolving Lender shall have been
irrevocably released from its obligations with regard to any and all Canadian
Letters of Credit.
          SECTION 2.26. Canadian Bankers’ Acceptances.(a) Subject to the terms
and conditions of this Agreement, the Canadian Subsidiary Borrower may present
drafts for acceptance and purchase as Canadian B/As by the Canadian Revolving
Lender.
          (b) No Contract Period with respect to a Canadian B/A shall extend
beyond the Termination Date.
          (c) To facilitate extensions of credit under the Canadian Revolving
Commitment by way of Canadian B/As, the Canadian Subsidiary Borrower hereby
appoints the Canadian Revolving Lender as its attorney to sign and endorse on
its behalf, in writing or by facsimile or mechanical signature as and when
deemed necessary by the Canadian Revolving Lender, blank forms of Canadian B/As.
In this respect, it is the Canadian Revolving Lender’s responsibility to
maintain an adequate supply of blank forms of Canadian B/As for acceptance under
this Agreement. The Canadian Subsidiary Borrower recognizes and agrees that all
Canadian B/As signed and/or endorsed on their behalf by the Canadian Revolving
Lender shall bind the Canadian Subsidiary Borrower as fully and effectually as
if signed in the handwriting of and duly issued by the proper signing officers
of the Canadian Subsidiary Borrower. The Canadian Revolving Lender is hereby
authorized to issue such Canadian B/As endorsed in blank in such face amounts as
may be determined by the Canadian Revolving Lender; provided that the aggregate
amount thereof is equal to the aggregate amount of Canadian B/As required to be
accepted and purchased by the Canadian Revolving Lender. The Canadian Revolving
Lender shall not be liable for any damage, loss or other claim arising by reason
of any loss or improper use of any such instrument except the gross negligence
or willful misconduct of the Canadian Revolving Lender or its officers,
employees, agents or representatives. The Canadian Revolving Lender shall
maintain a record with respect to Canadian B/As (a) voided by it for any reason,
(b) accepted and purchased by it hereunder and (c) cancelled at their respective
maturities. The Canadian Revolving Lender further agrees to retain such records
in the manner and for the statutory periods provided in the various provincial
or federal statutes and regulations which apply to the Canadian Revolving
Lender. The Canadian Revolving Lender agrees to provide such records to the
Canadian Subsidiary Borrower at the Canadian Subsidiary Borrower’s expense upon
request. On request by or on behalf of the Canadian Subsidiary Borrower, the
Canadian Revolving Lender shall cancel all forms of Canadian B/A which have been
pre-signed or pre-endorsed on behalf of the Canadian Subsidiary Borrower and
which are held by the Canadian Revolving Lender and are not required to be
issued in accordance with the Canadian Subsidiary Borrower’s irrevocable notice.
          (d) Drafts of the Canadian Subsidiary Borrower to be accepted as
Canadian B/As hereunder shall be signed as set forth in this Section 2.26.
Notwithstanding that any person whose signature appears on any Canadian B/A may
no longer be an authorized signatory for the Canadian Revolving Lender or the
Canadian Subsidiary Borrower at the date of issuance of a Canadian B/A, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in



--------------------------------------------------------------------------------



 



47

force at the time of such issuance and any such Canadian B/A so signed shall be
binding on the Canadian Subsidiary Borrower.
          (e) Any refinancing by way of a Canadian B/As shall be made in
accordance with Section 2.6 and Section 2.7.
          (f) Upon acceptance of a Canadian B/A by the Canadian Revolving
Lender, the Canadian Revolving Lender shall purchase, or arrange the purchase
of, such Canadian B/A from the Canadian Subsidiary Borrower at the Discount Rate
applicable to such Canadian B/A and provide the Discount Proceeds to the
Canadian Subsidiary Borrower. The Acceptance Fee payable by the Canadian
Subsidiary Borrower to the Canadian Revolving Lender under Section 2.10 in
respect of each Canadian B/A accepted by the Canadian Revolving Lender shall be
set off against the Discount Proceeds payable by the Canadian Revolving Lender
under this Section 2.26.
          (g) The Canadian Revolving Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all Canadian B/As
accepted and purchased by it.
          (h) The Canadian Subsidiary Borrower waives presentment for payment
and any other defense to payment of any amounts due to the Canadian Revolving
Lender in respect of a Canadian B/A accepted and purchased by it pursuant to
this Agreement which might exist solely by reason of such Canadian B/A being
held, at the maturity thereof, by the Canadian Revolving Lender in its own right
and the Canadian Subsidiary Borrower agrees not to claim any days of grace if
the Canadian Revolving Lender as holder sues the Canadian Subsidiary Borrower on
the Canadian B/A for payment of the amount payable by the Canadian Subsidiary
Borrower thereunder. On the specified maturity date of a Canadian B/A, or such
earlier date as may be required or permitted pursuant to the provisions of this
Agreement, the Canadian Subsidiary Borrower shall pay the Canadian Revolving
Lender the full face amount of such Canadian B/A and after such payment, the
Canadian Subsidiary Borrower shall have no further liability in respect of such
Canadian B/A and the Canadian Revolving Lender shall be entitled to all benefits
of, and be responsible for all payments due to third parties under, such
Canadian B/A.
          (i) If at any time when an Event of Default shall have occurred and be
continuing, any Canadian B/As shall remain outstanding, then the Canadian
Revolving Lender may, at its sole option, require the Canadian Subsidiary
Borrower to deposit cash or Cash Equivalents in a Canadian Cash Collateral
Account in an amount equal to the aggregate amount of the full face amount of
all outstanding Canadian B/As; provided, however, that if prior to the
Termination Date, no Event of Default is then continuing, the Canadian Revolving
Lender shall return all of such collateral relating to such deposit to the
Canadian Subsidiary Borrower if requested by it.
          SECTION 2.27. Extension Option.
          Notwithstanding anything herein to the contrary, the Borrower may
request an extension of the Termination Date applicable to the Extended
Revolving Commitments and the Canadian Revolving Commitment to the first
anniversary of the Extended Termination Date (the “Extension Option”); provided
that (i) the Extension Option must be exercised no earlier than 60 days before,
and no later than 30 days prior to, the Extended Termination Date; (ii) the
Borrower shall pay to each Extending Revolving Lender an extension fee of 0.50%
of its Extended Revolving Commitment and to the Canadian Revolving Lender an
extension fee of 0.50% of the Canadian Revolving Commitment, such fees to be
payable on the Extended Termination Date; (iii) no Default or Event of Default
shall exist on the Extended Termination Date; (iv) the representations and
warranties set forth in Article 3 hereof and in the other Fundamental Documents
shall be true and correct in all material respects on and as of the Extended
Termination Date (except to the extent that such representations and warranties
expressly relate to an earlier date in which case the Borrower shall confirm,
reaffirm and restate such representations and warranties as of such



--------------------------------------------------------------------------------



 



48

earlier date) with the same effect as if made on and as of the Extended
Termination Date; (v) the Borrower shall have a Minimum Liquidity of
$250,000,000 on the Extended Termination Date, provided that if the aggregate
amount of the Total Extended Revolving Commitment exceeds $550,000,000 at any
time, the Minimum Liquidity amount described in clause (v) shall be increased by
50% of such excess and (vi) the Borrower shall deliver updated financial
projections of the Borrower and its Consolidated Subsidiaries calculated on an
annual basis for the current and following fiscal year on a date to be agreed
upon by the Borrower and the Administrative Agent.
     SECTION 2.28. Defaulting Lenders.
          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
          (a) Facility Fees pursuant to Section 2.23 shall cease to accrue on
the Revolving Commitment of such Defaulting Lender (if it is an Extending
Revolving Lender) or, in the case of the Canadian Revolving Lender, its Canadian
Revolving Commitment;
          (b) the Revolving Commitment (and the Revolving Credit Loans and
Revolving L/C Exposure) of such Defaulting Lender (if it is an Extending
Revolving Lender) or, in the case of the Canadian Revolving Lender, its Canadian
Revolving Loan and Canadian L/C Exposure, shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 10.9), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; and provided further, that no waiver, amendment or
modification of this Agreement shall increase or extend the Revolving Commitment
of any Defaulting Lender or decrease the interest rate or fees payable to any
Defaulting Lender without the consent of such Defaulting Lender.
          (c) if any Revolving L/C Exposure exists at the time a Lender is a
Defaulting Lender then:
     (i) if no Default or Event of Default then exists, all or any part of the
Revolving L/C Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Revolving L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Revolving Issuing Lender only its obligations corresponding to such Defaulting
Lender’s Revolving L/C Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.24(h) for so long as such Revolving L/C Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender (if it is an
Extending Revolving Lender) pursuant to Section 2.24(f)(ii) with respect to such
Defaulting Lender’s Revolving L/C Exposure during the period such Defaulting
Lender’s Revolving L/C Exposure is cash collateralized;



--------------------------------------------------------------------------------



 



49

     (iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the Facility Fees payable to the
Lenders pursuant to Section 2.24(f)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders’ Revolving Credit Percentages; and
     (v) if all or any portion of such Defaulting Lender’s Revolving L/C
Exposure is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, if such Defaulting Lender is an Extending Revolving
Lender without prejudice to any rights or remedies of the Revolving Issuing
Lender or any other Lender hereunder, all Facility Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such Revolving L/C
Exposure) and letter of credit fees payable under Section 2.24(f)(ii) with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
the Revolving Issuing Lender until such Revolving L/C Exposure is reallocated
and/or cash collateralized; and
          (d) so long as such Lender is a Defaulting Lender, the Revolving
Issuing Lender shall not be required to issue, amend or increase any Revolving
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.24(c),
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.28(c)(i) (and such Defaulting Lender shall not participate therein).
          If (i) a Bankruptcy Event with respect to a Lender Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Revolving Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Revolving Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless the Revolving Issuing Lender shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Revolving Issuing Lender to
defease any risk to it in respect of such Lender hereunder.
          In the event that the Administrative Agent, the Borrower and the
Revolving Issuing Lender each reasonably determines that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Credit Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Revolving Credit Loans in accordance with its
Revolving Credit Percentage.
          In the event at any time there are two or more Canadian Revolving
Lenders, then the provisions of Sections 2.28(c) and (d) shall be deemed to
apply to the Canadian Revolving Commitment and the extensions of credit
thereunder, mutatis mutandis, and without limitation, with references therein to
(i) Revolving L/C Exposure being deemed to be references to Canadian L/C
Exposure, (ii) Revolving Commitment being deemed to be references to the
Canadian Revolving Commitment, (iii) the Borrower being deemed to be references
to the Canadian Subsidiary Borrower, (vi) Section 2.24 being deemed to be
references to the corresponding provisions of Section 2.25, (v) Extending
Revolving Lender and Revolving Issuing Lender being deemed to be references to
the Canadian Revolving Lender, (vi) Letter of Credit being deemed to be
references to Canadian Letter of Credit and (vii) Revolving Credit Loans being
deemed to be references to Canadian Revolving Loans.
     SECTION 2.29. Replacement of Lenders



--------------------------------------------------------------------------------



 



50

          If any Lender requests compensation under Section 2.16 or 2.22 or if
any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.3), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a participating interest in
any Revolving Letters of Credit is being assigned, the Revolving Issuing
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in unreimbursed payments under Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.22, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
3. REPRESENTATIONS AND WARRANTIES OF BORROWER
          In order to induce the Lenders to enter into this Agreement and to
make the Loans and participate in the Letters of Credit provided for herein, the
Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and the making of the Loans and issuance of the
Letters of Credit:
     SECTION 3.1. Corporate Existence and Power.
          The Borrower and its Subsidiaries have been duly organized and are
validly existing in good standing under the laws of their respective
jurisdictions of incorporation and are in good standing or have applied for
authority to operate as a foreign corporation in all jurisdictions where the
nature of their properties or business so requires it and where a failure to be
in good standing as a foreign corporation would have a Material Adverse Effect.
The Borrower has the corporate power to execute, deliver and perform its
obligations under this Agreement and the other Fundamental Documents and other
documents contemplated hereby and to borrow and obtain other extensions of
credit hereunder.
     SECTION 3.2. Corporate Authority and No Violation.
          The execution, delivery and performance of this Agreement and the
other Fundamental Documents and the borrowings and making of other extensions of
credit hereunder (a) have been duly authorized by all necessary corporate action
on the part of the Borrower, (b) will not violate any provision of any
Applicable Law applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, or any material Contractual Obligation of the Borrower or any of
its Subsidiaries, (d) will not be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material indenture, agreement, bond, note or instrument and (e) will not result
in the creation or imposition of any Lien upon any property or assets of the
Borrower or any of its Subsidiaries other than pursuant to this Agreement or any
other Fundamental Document.
     SECTION 3.3. Governmental and Other Approval and Consents.
          No action, consent or approval of, or registration or filing with, or
any other action by, any governmental agency, bureau, commission or court is
required in connection with the execution,



--------------------------------------------------------------------------------



 



51

delivery and performance (including the borrowings and making of other
extensions of credit hereunder) by the Borrower of this Agreement or the other
Fundamental Documents.
     SECTION 3.4. Financial Statements of Borrower.
          The (a) audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries as of December 31, 2008 and December 31, 2009, and
(b) unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of March 31, 2010, in each case, together with the related
unaudited statements of income, shareholders’ equity and cash flows for the
three-month period then ended fairly present the financial position of the
Borrower and its Consolidated Subsidiaries as at the dates indicated and the
results of operations and cash flows for the periods indicated in conformity
with GAAP subject to normal year-end adjustments in the case of such quarterly
financial statements.
     SECTION 3.5. No Material Adverse Change.
          Since December 31, 2009, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Consolidated Subsidiaries taken as a whole; provided that the
foregoing representation is made solely as of the Fourth Amendment Effective
Date.
     SECTION 3.6. Copyrights, Patents and Other Rights.
          Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.7. Title to Properties.
          Each of the Borrower and its Material Subsidiaries will have at the
Fourth Amendment Effective Date good title or valid leasehold interests to each
of the properties and assets reflected on the balance sheets referred to in
Section 3.4 (other than properties or assets owned by Bishop’s Gate Residential
Mortgage Trust), except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and all such properties and assets will
be free and clear of Liens, except Permitted Encumbrances.
          SECTION 3.8. Litigation.There are no lawsuits or other proceedings
pending (including, but not limited to, matters relating to environmental
liability), or, to the knowledge of the Borrower, threatened, against or
affecting the Borrower or any of its Subsidiaries or any of their respective
properties, by or before any Governmental Authority or arbitrator, which could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is in default with respect to any order, writ,
injunction, decree, rule or regulation of any Governmental Authority, which
default would have a Material Adverse Effect.
     SECTION 3.9. Federal Reserve Regulations.
          Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans, and no Letter of Credit, will be used, whether
immediately, incidentally or ultimately, for any purpose violative of or
inconsistent with any of the



--------------------------------------------------------------------------------



 



52

provisions of Regulation T, U or X of the Board. Not more than 25% of the value
of the assets of the Borrower and its respective Subsidiaries is represented by
Margin Stock.
     SECTION 3.10. Investment Company Act.
          The Borrower is not, and will not during the term of this Agreement be
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     SECTION 3.11. Enforceability.
          This Agreement and the other Fundamental Documents when executed will
constitute legal, valid and enforceable obligations (as applicable) of the
Borrower and any Subsidiary Borrower (subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity).
     SECTION 3.12. Taxes.
          The Borrower and each of its Subsidiaries have filed or caused to be
filed all federal, provincial, state and local tax returns which are required to
be filed, and have paid or have caused to be paid all taxes as shown on said
returns or on any assessment received by them in writing, to the extent that
such taxes have become due, except (a) as permitted by Section 5.4 or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.13. Compliance with ERISA.
          Each of the Borrower and its Subsidiaries is in compliance in all
material respects with the provisions of ERISA and the Code applicable to Plans,
and the regulations and published interpretations thereunder, if any, which are
applicable to it and the applicable laws, rules and regulations of any
jurisdiction applicable to Plans. Neither the Borrower nor any of its
Subsidiaries has, with respect to any Plan, engaged in a prohibited transaction
which would subject it to a material tax or penalty on prohibited transactions
imposed by ERISA or Section 4975 of the Code. No liability to the PBGC that is
material to the Borrower and its Subsidiaries taken as a whole has been, or to
the Borrower’s best knowledge is reasonably expected to be, incurred with
respect to the Plans and there has been no Reportable Event and no other event
or condition that presents a material risk of termination of a Plan by the PBGC.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. As of the Closing Date, neither the Borrower nor any of its
Subsidiaries contributes to a Multiemployer Plan, and has not incurred any
liability that would be material to the Borrower and its Subsidiaries taken as a
whole on account of a partial or complete withdrawal (as defined in
Sections 4203 and 4205 of ERISA, respectively) with respect to any Multiemployer
Plan.
     SECTION 3.14. Disclosure.
          As of the Fourth Amendment Effective Date, neither this Agreement nor
the Confidential Information Memorandum, at the time it was furnished, contained
any untrue statement of a material fact or omitted to state a material fact,
under the circumstances under which it was made, necessary in order to make the
statements contained herein or therein not misleading. The Confidential
Information Memorandum contains certain projections relating to the Borrower and
its Consolidated Subsidiaries. Such projections are based on good faith
estimates and assumptions believed to be reasonable at the time made, provided,
however, that the Borrower makes no representation or warranty that such
assumptions will prove in the future to be accurate or that the Borrower and its
Consolidated Subsidiaries will achieve the financial results reflected in such
projections. At the Fourth Amendment Effective Date, there is no



--------------------------------------------------------------------------------



 



53

fact known to the Borrower which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.15. Environmental Liabilities.
          Except with respect to any matters, that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
4. CONDITIONS OF LENDING
     SECTION 4.1. [RESERVED]
          SECTION 4.2. Conditions Precedent to Each Loan and Letter of Credit.
The obligation of the Lenders to make each Loan and of any Revolving Issuing
Lender or the Canadian Revolving Lender to issue or amend a Letter of Credit,
including the initial Loan hereunder, is subject to the following conditions
precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit as required by Article 2 hereof.
          (b) Representations and Warranties. The representations and warranties
set forth in Article 3 (other than those set forth in Section 3.5, which shall
be deemed made only on the Fourth Amendment Effective Date) and in the other
Fundamental Documents shall be true and correct in all material respects on and
as of the date of each Borrowing or the issuance of a Letter of Credit hereunder
(except to the extent that such representations and warranties expressly relate
to an earlier date) with the same effect as if made on and as of such date;
provided that this condition shall not apply to a Revolving Credit Borrowing
which is solely refinancing outstanding Revolving Credit Loans and which, after
giving effect thereto, has not increased the aggregate amount of outstanding
Revolving Credit Loans.
          (c) No Event of Default. On the date of each Borrowing or the issuance
or amendment of a Letter of Credit hereunder, no Event of Default or Default
shall have occurred and be continuing on such date or after giving effect to the
Borrowing to be made on such date; provided that this condition shall not apply
to a Revolving Credit Borrowing (other than a Revolving Credit LIBOR Borrowing)
which is solely refinancing outstanding Revolving Credit Loans and which, after
giving effect thereto, has not increased the aggregate amount of outstanding
Revolving Credit Loans.
          (d) Each Loan and Letter of Credit for a Subsidiary Borrower. The
representations and warranties contained in Section 3.1, 3.2 and 3.3 as to any
Subsidiary Borrower to which a Loan is to be made or for whose account a Letter
of Credit is to be issued shall be true and correct in all material respects on
and as of the date of such Borrowing or issuance of a Letter of Credit
hereunder; provided, however, that this condition shall not apply to a Revolving
Credit Borrowing which is solely refinancing outstanding Revolving Credit Loans
and which, after giving effect thereto, has not increased the aggregate amount
of outstanding Revolving Credit Loans.
Each Borrowing or issuance or amendment of a Letter of Credit shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance or amendment of a Letter of Credit as to the matters specified in
paragraphs (b) and (c) of this Section 4.2.



--------------------------------------------------------------------------------



 



54

5. AFFIRMATIVE COVENANTS
          For so long as the Commitments shall be in effect or any amount shall
remain outstanding or unpaid under this Agreement or there shall be any
outstanding L/C Exposure, the Borrower agrees that, unless the Required Lenders
shall otherwise consent in writing, it will, and will cause each of its
Subsidiaries to:
     SECTION 5.1. Financial Statements, Reports, etc.
          Deliver to each Lender:
          (a) As soon as is practicable, but in any event within 90 days after
the end of each fiscal year of the Borrower, (i) either (A) consolidated
statements of income (or operations) and consolidated statements of cash flows
and changes in stockholders’ equity of the Borrower and its Consolidated
Subsidiaries for such year and the related consolidated balance sheets as at the
end of such year, or (B) the Form 10-K filed by the Borrower with the Securities
and Exchange Commission and (ii) if not included in such Form 10-K, an opinion
of independent certified public accountants of recognized national standing,
which opinion shall state that said consolidated financial statements fairly
present the consolidated financial position and results of operations of the
Borrower and its Consolidated Subsidiaries as at the end of, and for, such
fiscal year and that such financial statements were prepared in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods;
          (b) As soon as is practicable, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year, either
(i) the Form 10-Q filed by the Borrower with the Securities and Exchange
Commission or (ii) the unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries, as at the end of such fiscal quarter, and the
related unaudited statements of income and cash flows for such quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter and the corresponding figures as of the end of the preceding
fiscal year, and for the corresponding period in the preceding fiscal year, in
each case, together with a certificate (substantially in the form of Exhibit C)
signed by the chief financial officer, the chief accounting officer or a vice
president responsible for financial administration of the Borrower to the effect
that such financial statements, while not examined by independent public
accountants, reflect, in his opinion and in the opinion of the Borrower, all
adjustments necessary to present fairly the financial position of the Borrower
and its Consolidated Subsidiaries, as the case may be, as at the end of the
fiscal quarter and the results of their operations for the quarter then ended in
conformity with GAAP consistently applied, subject only to year-end and audit
adjustments and to the absence of footnote disclosure;
          (c) Together with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of the chief financial
officer, chief accounting officer or a vice president responsible for financial
administration of the Borrower, substantially in the form of Exhibit C hereto
(i) stating whether or not the signer has knowledge of any Default or Event of
Default and, if so, specifying each such Default or Event of Default of which
the signer has knowledge and the nature thereof, (ii) demonstrating in
reasonable detail compliance with the provisions of Sections 6.6, 6.7 and 6.10
and (iii) setting forth in a schedule (in the form of Schedule 5.1(c) attached
hereto) a description of the Mortgage Warehouse Facilities and Servicing Advance
Facilities in effect on the last day of the most recently ended fiscal quarter;
          (d) As soon as practicable, but in any event within 90 days after the
end of each fiscal year of the Borrower, detailed projections of the Borrower
and its Consolidated Subsidiaries for the following fiscal year and, as soon as
available, significant revisions of any such projections;



--------------------------------------------------------------------------------



 



55

          (e) Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto; and
          (f) Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, prompt notice thereof and such other information as may
be reasonably available to it (without waiver of any applicable evidentiary
privilege) to enable the Lenders to evaluate such matters.
     SECTION 5.2. Corporate Existence; Compliance with Statutes.
          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its corporate existence, rights, licenses, permits
and franchises and comply, except where failure to comply, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, with all provisions of Applicable Law, and all applicable
restrictions imposed by any Governmental Authority, and all state and provincial
laws and regulations of similar import; provided that mergers, dissolutions and
liquidations permitted under Section 6.3 shall be permitted.
     SECTION 5.3. Insurance.
          Maintain with good and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with such insurance is usually
carried by companies of established reputation and comparable size.
     SECTION 5.4. Taxes and Charges.
          Duly pay and discharge, or cause to be paid and discharged, before the
same shall become delinquent, all federal, state or local taxes, assessments,
levies and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set aside on its books reserves (the presentation of which
is segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary by the Borrower in accordance with GAAP; and
provided, further, that the Borrower will pay all such taxes, assessments,
levies or other governmental charges forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor
(unless the same is fully bonded or otherwise effectively stayed).
     SECTION 5.5. ERISA Compliance and Reports.
          Furnish to the Administrative Agent (a) as soon as possible, and in
any event within 30 days after any executive officer (as defined in Regulation C
under the Securities Act of 1933, as amended) of the Borrower knows that (i) any
Reportable Event with respect to any Plan has occurred, a



--------------------------------------------------------------------------------



 



56

statement of the chief financial officer of the Borrower, setting forth details
as to such Reportable Event and the action which it proposes to take with
respect thereto, together with a copy of the notice, if any, required to be
filed by the Borrower or any of its Subsidiaries of such Reportable Event with
the PBGC or (ii) an accumulated funding deficiency has been incurred or an
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard or an extension of any amortization
period under Section 412 of the Code with respect to a Plan, a Plan has been or
is proposed to be terminated in a “distress termination” (as defined in Section
4041(c) of ERISA), proceedings have been instituted to terminate a Plan or a
Multiemployer Plan, a proceeding has been instituted to collect a delinquent
contribution to a Plan or a Multiemployer Plan, or either the Borrower or any of
its Subsidiaries will incur any liability (including any contingent or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063 or 4064 of ERISA or the withdrawal or partial
withdrawal from a Multiemployer Plan under Section 4201 or 4204 of ERISA, a
statement of the chief financial officer of the Borrower, setting forth details
as to such event and the action it proposes to take with respect thereto,
(b) promptly upon the reasonable request of the Administrative Agent, copies of
each annual and other report with respect to each Plan and (c) promptly after
receipt thereof, a copy of any notice the Borrower or any of its Subsidiaries
may receive from the PBGC relating to the PBGC’s intention to terminate any Plan
or to appoint a trustee to administer any Plan; provided that the Borrower shall
not be required to notify the Administrative Agent of the occurrence of any of
the events set forth in the preceding clauses (a) and (c) unless such event,
individually or in the aggregate, could reasonably be expected to result in a
material liability to the Borrower and its Subsidiaries taken as a whole. The
Administrative Agent shall provide any information delivered to it under this
Section 5.5 to any Lender upon such Lender’s request.
     SECTION 5.6. Maintenance of and Access to Books and Records; Examinations.
          Maintain or cause to be maintained at all times true and complete
books and records of its financial operations (in accordance with GAAP) and
provide the Administrative Agent and its representatives reasonable access to
all such books and records and to any of their properties or assets during
regular business hours (provided that reasonable access to such books and
records and to any of the Borrower’s properties or assets shall be made
available to the Lenders if an Event of Default has occurred and is continuing),
in order that the Administrative Agent may make such audits and examinations and
make abstracts from such books, accounts and records and may discuss the
affairs, finances and accounts with, and be advised as to the same by, officers
and independent accountants, all as the Administrative Agent may deem
appropriate for the purpose of verifying the various reports delivered pursuant
to this Agreement or for otherwise ascertaining compliance with this Agreement.
     SECTION 5.7. Maintenance of Properties.
          Keep its properties which are material to its business in good repair,
working order and condition consistent with companies of established reputation
and comparable size.
6. NEGATIVE COVENANTS
          For so long as the Commitments shall be in effect or any amount shall
remain outstanding or unpaid under this Agreement or there shall be any
outstanding L/C Exposure, unless the Required Lenders shall otherwise consent in
writing, the Borrower agrees that it will not, nor will it permit any of its
Subsidiaries to, directly or indirectly:



--------------------------------------------------------------------------------



 



57

     SECTION 6.1. Limitation on Subsidiary Indebtedness and Borrower
Indebtedness.
          Incur, assume or suffer to exist any Indebtedness of any Material
Subsidiary which principally transacts business in the United States (or in the
case of Section 6.1(j) and (l), incur, assume or suffer to exist any
Indebtedness of any Subsidiary), except:
          (a) Indebtedness in existence on the Fourth Amendment Effective Date,
or required to be incurred pursuant to a contractual obligation in existence on
the Fourth Amendment Effective Date, which in either case (to the extent not
otherwise permitted by paragraphs (b)-(i) of this Section 6.1), is listed on
Schedule 6.1 hereto, but not any extensions or renewals thereof, unless effected
on substantially the same terms or on terms not more adverse to the Lenders;
          (b) purchase money Indebtedness (including Capital Leases) to the
extent permitted under Section 6.4(b);
          (c) Indebtedness owing by any Material Subsidiary to the Borrower or
any other Subsidiary;
          (d) Indebtedness of any Material Subsidiary of the Borrower issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$150,000,000;
          (e) any renewal, extension or modification of Indebtedness under
paragraph (d) above so long (i) as such renewal, extension or modification is
effected on substantially the same terms or on terms which, in the aggregate,
are not more adverse to the Lenders and (ii) the principal amount of such
Indebtedness is not increased;
          (f) other Indebtedness of any Material Subsidiary in an aggregate
principal amount which, when added to the aggregate outstanding principal amount
of Indebtedness permitted by paragraphs (d) and (e) above, does not exceed
$150,000,000;
          (g) Indebtedness of Special Purpose Vehicle Subsidiaries incurred to
finance investments in lease agreements and vehicles by such Subsidiaries, so
long as the lender (and any other party) in respect of such Indebtedness has
recourse, if any, solely to the assets of such Special Purpose Vehicle
Subsidiary;
          (h) Indebtedness of any Asset Securitization Subsidiary incurred
solely to finance asset securitization transactions as long as (i) such
Indebtedness is unsecured or is secured solely as permitted by Section 6.4(n),
and (ii) the lender (and any other party) in respect of such Indebtedness has
recourse (other than customary limited recourse based on misrepresentations or
failure of such assets to meet customary eligibility criteria), if any, solely
to the assets securitized in the applicable asset securitization transaction
and, if such Asset Securitization Subsidiary is of the type described in clause
(i) of the definition of “Asset Securitization Subsidiary”, the capital stock of
such Asset Securitization Subsidiary;
          (i) Indebtedness (other than Indebtedness of Asset Securitization
Subsidiaries incurred to finance asset securitization transactions permitted by
this Agreement) consisting of the obligation to repurchase mortgages and related
assets or secured by mortgages and related assets in connection with Mortgage
Warehouse Facilities;



--------------------------------------------------------------------------------



 



58

          (j) Indebtedness of PHH Home Loans, LLC incurred under the PHH Home
Loans Intercompany Credit Agreement, in an aggregate principal amount not to
exceed $100,000,000;
          (k) Indebtedness of any Subsidiary Borrower incurred under this
Agreement;
          (l) guarantees by any Subsidiary of any senior notes issued by the
Borrower after the Fourth Amendment Effective Date, it being understood and
agreed that a Subsidiary may not enter into any such guarantee unless such
Subsidiary has delivered another guarantee of the Borrower’s Obligations under
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent; and
          (m) Indebtedness incurred in connection with any Servicing Advance
Facility entered into with Government-Sponsored Enterprises, in an aggregate
principal amount not to exceed $120,000,000.
          Notwithstanding the foregoing, the Borrower and its Subsidiaries shall
not incur or issue after the Fourth Amendment Effective Date any Indebtedness
for borrowed money which has scheduled or mandatory principal maturities prior
to March 31, 2013 (other than (w) Indebtedness incurred pursuant to
Sections 6.1(c) (provided that such Indebtedness incurred pursuant to Section
6.1(c) is senior Indebtedness), (g), (h), (i), (j) and (m), (x) in the case of
secured Indebtedness, prepayments required from the sale of the applicable
collateral, (y) any other Indebtedness requiring prepayments in connection with
a change of control offer (and any such change of control shall be incorporated
herein and be deemed to be included in the definition of “Change in Control”)
and (z) any renewals, extensions or modifications of existing Indebtedness
permitted pursuant to this Section 6.1).
     SECTION 6.2. Limitation on Transactions with Affiliates.
          Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate (other than the Borrower or a wholly-owned Subsidiary of the
Borrower) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.
     SECTION 6.3. Consolidation, Merger, Sale of Assets.
          (a) Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) in which the surviving entity becomes
a Material Subsidiary of the Borrower immediately upon the effectiveness of such
merger, consolidation, dissolution or liquidation or (iii) in connection with a
transaction permitted by Section 6.3(b); provided that immediately prior to and
on a Pro Forma Basis after giving effect to such transaction no Default or Event
of Default has occurred or is continuing.
          (b) Sell or otherwise dispose of (i) all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole or (ii) all or
substantially all of the assets of PHH Mortgage Corporation and its
Subsidiaries, taken as a whole; provided that it is understood for purposes of
clarity that this Section 6.3(b) shall not prohibit or limit in any respect
transactions in the ordinary course of business of the Borrower or any of its
Subsidiaries (including but not limited to asset securitization transactions or
similar transactions entered into in the ordinary course of business).
     SECTION 6.4. Limitations on Liens.



--------------------------------------------------------------------------------



 



59

          Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries which principally transact business in the United States, except:
          (a) deposits under worker’s compensation, unemployment insurance and
social security laws or to secure statutory obligations or surety or appeal
bonds or performance or other similar bonds in the ordinary course of business,
or statutory Liens of landlords, carriers, warehousemen, mechanics and
materialmen and other similar Liens, in respect of liabilities which are not yet
due or which are being contested in good faith, Liens for taxes not yet due and
payable, and Liens for taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);
          (b) purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
          (c) Liens upon real and/or personal property, which property was
acquired after the Closing Date (by purchase, construction or otherwise) by the
Borrower or any of its Material Subsidiaries, each of which Liens existed on
such property before the time of its acquisition and was not created in
anticipation thereof; provided that no such Lien shall extend to or cover any
property of the Borrower or such Material Subsidiary other than the respective
property so acquired and improvements thereon;
          (d) Liens arising out of attachments, judgments or awards as to which
an appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings
(i) shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (ii) in any event shall be promptly fully bonded or otherwise
effectively stayed);
          (e) Liens created under any Fundamental Document as contemplated by
this Agreement;
          (f) Liens securing Indebtedness of any Material Subsidiary to the
Borrower;
          (g) Liens covering only the property or assets of any Special Purpose
Vehicle Subsidiary and securing only such Indebtedness of such Special Purpose
Vehicle Subsidiary as is permitted under Section 6.1(g) hereof;
          (h) other Liens incidental to the conduct of its business or the
ownership of its property and other assets, which do not secure any Indebtedness
and did not otherwise arise in connection with the borrowing of money or the
obtaining of advances or credit and which do not, in the aggregate, materially
detract from the value of its property or other assets or materially impair the
use thereof in the operation of its business;
          (i) to the extent not otherwise permitted by this Section 6.4, Liens
existing on the Fourth Amendment Effective Date listed on Schedule 6.4 hereto
and any extensions or renewals thereof;
          (j) Liens securing indebtedness in respect of one or more asset
securitization transactions, which indebtedness is not reported on a
consolidated balance sheet of the Borrower and its Subsidiaries, covering only
the assets securitized in the asset securitization transaction financed by such
indebtedness and the capital stock of any special purpose vehicle the sole
purpose of which is to effectuate such asset securitization transaction;



--------------------------------------------------------------------------------



 



60

          (k) other Liens securing obligations having an aggregate principal
amount not to exceed $100,000,000;
          (l) Liens securing Indebtedness permitted by Section 6.1(j);
          (m) Liens on cash of Atrium Insurance Corporation and its successors
and assigns in connection with its reinsurance business;
          (n) Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary; and
          (o) Liens on mortgages and related assets securing obligations to the
extent such obligations are permitted by Section 6.1(i).
     SECTION 6.5. Sale and Leaseback.
          Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) the LEAF Trust Transaction;
and (b) without limiting the foregoing clause (a), any sale-leaseback
transaction entered into in connection with an asset securitization transaction
the indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(k) or 6.4(n).
     SECTION 6.6. Consolidated Net Worth.
          Permit Consolidated Net Worth on the last day of any fiscal quarter
ended after the Fourth Amendment Effective Date to be less than $1,000,000,000.
     SECTION 6.7. Ratio of Indebtedness To Tangible Net Worth.
          Permit, at any time, the ratio of Indebtedness of the Borrower and its
Subsidiaries to Tangible Net Worth to exceed 6.5 to 1.0.
     SECTION 6.8. Accounting Practices.
          Establish a fiscal year ending on other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP.
     SECTION 6.9. Restrictions Affecting Subsidiaries.
          Enter into, or suffer to exist, any Contractual Obligation with any
Person, which prohibits or limits the ability of any Material Subsidiary (other
than Special Purpose Vehicle Subsidiaries and Asset Securitization Subsidiaries)
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any other Subsidiary, (b) make loans or advances to the Borrower
or any other Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any other Subsidiary; provided, however, that this Section 6.9 shall
not apply to (A) any restrictions applicable to PHH Home Loans, LLC, pursuant to
the PHH Home Loans Mortgage Warehouse Facilities or (B) any restrictions imposed



--------------------------------------------------------------------------------



 



61

by Applicable Law, including, without limitation, any Applicable Law restricting
payment of dividends or other distributions by Atrium Insurance Corporation and
its successors and assigns.
     SECTION 6.10. Maintenance of Available Borrowing Capacity.
          Fail to maintain aggregate Available Borrowing Capacity of at least
$1,000,000,000 at all times (excluding uncommitted warehouse capacity provided
by Government-Sponsored Enterprises), provided that no more than $500,000,000 of
such capacity is in respect of facilities that are exclusively gestation
facilities.
     SECTION 6.11. Limitation on Negative Pledge Clauses.
          Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure the Obligations, other than:
          (a) this Agreement and the other Fundamental Documents;
          (b) any agreements governing any purchase money Liens or Capital Lease
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby);
          (c) pursuant to customary restrictions and conditions contained in any
agreement related to the sale of any property permitted under this Agreement,
pending the consummation of such sale, provided that such prohibition or
limitation shall only be effective against the assets to be sold;
          (d) leases, licenses and other agreements entered into in the ordinary
course of business (other than in connection with or to secure Indebtedness);
          (e) customary non-assignment provisions in contracts;
          (f) restrictions in connection with any Lien permitted under
Section 6.4 hereto or any document or instrument governing any such Lien as long
as such restrictions apply only to the assets subject to such Liens;
          (g) restrictions pursuant to any existing indenture (as in effect on
the Fourth Amendment Effective Date) or future indenture pursuant to which
Indebtedness of the Borrower is issued (so long as the restrictions in any
future indenture are not materially more restrictive than the terms contained in
Section 6.4 of this Agreement (excluding Section 6.4(e), but only to the extent
such restrictions allow the Obligations and guarantees thereof to be secured if
the securities issued under such indenture are equally and ratably secured
therewith), as determined in good faith and certified in writing to the Lenders
by the chief financial officer or chief executive officer of the Borrower;
provided that, for the avoidance of doubt, to the extent the restrictions in any
future indenture for a pari passu obligation limits the use of any carve outs or
“baskets” similar to those contained in Section 6.4 of this Agreement (including
limitations related to the utilization of such carve outs or “baskets” by other
covenants in the indenture), such terms shall not be deemed to be materially
more restrictive than the terms contained in Section 6.4 of this Agreement));
and
          (h) restrictions pursuant to agreements whereby the aggregate value of
the assets subject to such prohibition or limitation shall not exceed
$25,000,000.
     SECTION 6.12. Limitation on Certain Payments and Restricted Payments.



--------------------------------------------------------------------------------



 



62

          (a) Prepay or redeem Indebtedness for borrowed money other than:
     (i) the Convertible Notes; provided that if the Borrower prepays or redeems
the Convertible Notes prior to February 29, 2012, the Borrower shall have a
Minimum Liquidity of $250,000,000 on such prepayment or redemption date and
after giving effect thereto, provided further that if the aggregate amount of
the Total Extended Revolving Commitment exceeds $550,000,000 at any time, the
Minimum Liquidity amount described in this proviso shall be increased by 50% of
such excess; and
     (ii) Indebtedness incurred pursuant to Sections 6.1(c), (g), (h), (i),
(j) and (m) and this Agreement.
          (b) In the case of the Borrower, declare or pay any dividend (other
than dividends payable solely in common stock of the Borrower) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of the Borrower, or make any other distribution in respect
thereof, whether in cash, property or other consideration (the actions described
in clause (b), collectively, “Restricted Payments”)
          (c) Notwithstanding the limitations set forth in clauses (a) and
(b) above, the Borrower may prepay or redeem Indebtedness for borrowed money and
make Restricted Payments otherwise prohibited by clauses (a) and (b) if after
giving effect thereto:
     (i) no Loans and no more than $50,000,000 of Letters of Credit are
outstanding;
     (ii) the Convertible Notes have been repaid, prefunded, extended or
refinanced;
     (iii) the aggregate of unrestricted and unencumbered cash and Cash
Equivalents of the Borrower and its Subsidiaries is at least $50,000,000; and
     (iv) no Default or Event of Default shall have occurred and be continuing.
          Notwithstanding the foregoing (x) the Borrower and its Subsidiaries
will be permitted to extend the final maturity date of Indebtedness for borrowed
money and refinance any such Indebtedness with Indebtedness having substantially
similar terms and scheduled maturity dates later than March 31, 2013 and (y) the
Borrower may make Restricted Payments at any time that the Borrower has
corporate ratings equal to or better than at least two of the following: Baa3
from Moody’s, BBB- from S&P and BBB- from Fitch (in each case with a stable or
positive outlook).
7. EVENTS OF DEFAULT
          In the case of the happening and during the continuance of any of the
following events (herein called “Events of Default”):
          (a) any representation or warranty made or deemed made by the Borrower
or any Subsidiary Borrower in this Agreement or any other Fundamental Document
or in connection with this Agreement or the Borrowings (or other extensions of
credit) hereunder, or any statement or representation made in any report,
financial statement, certificate or other document furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made,.deemed made or delivered;



--------------------------------------------------------------------------------



 



63

          (b) default shall be made in the payment of any principal of (or
Letter of Credit reimbursement obligations) or interest on any Loan or of any
fees or other amounts payable by the Borrower or any Subsidiary Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and in the case of payments of interest, such default
shall continue unremedied for five Business Days, and in the case of payments
other than of any principal amount of or interest on any Loan, such default
shall continue unremedied for five Business Days after receipt by the Borrower
or any Subsidiary Borrower of an invoice therefor;
          (c) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(c) (with respect to
notice of any Default or Event of Default) or Article 6;
          (d) default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any other Fundamental
Document and such default shall continue unremedied for thirty (30) days after
the Borrower obtains knowledge of such occurrence;
          (e) (i) default in payment shall be made with respect to any
Indebtedness or Interest Rate Protection Agreements of the Borrower or any of
its Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness exceeds $25,000,000 (or its equivalent thereof in
any other currency) in the aggregate; or (ii) default shall be made with respect
to the observance or performance of any other agreement or condition with
respect to any Indebtedness or Interest Rate Protection Agreements of the
Borrower or any of its Subsidiaries (other than Securitization Indebtedness)
where the amount or amounts of such Indebtedness or Interest Rate Protection
Agreements exceeds $25,000,000 (or its equivalent thereof in any other currency)
in the aggregate, if the effect of such default is to result in the acceleration
of the maturity of such Indebtedness or Interest Rate Protection Agreement; or
(iii) any other circumstance shall arise (other than the mere passage of time)
by reason of which the Borrower or any Subsidiary of the Borrower is required to
redeem or repurchase, or offer to holders the opportunity to have redeemed or
repurchased, any such Indebtedness or Interest Rate Protection Agreement (other
than Securitization Indebtedness) where the amount or amounts of such
Indebtedness or Interest Rate Protection Agreement exceeds $25,000,000 (or its
equivalent thereof in any other currency) in the aggregate; provided that clause
(iii) shall not apply to secured Indebtedness or Interest Rate Protection
Agreement that becomes due as a result of a voluntary sale of the property or
assets securing such Indebtedness or Interest Rate Protection Agreement or
Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Subsidiaries or with respect to any Indebtedness that is convertible,
in whole or in part, into shares of capital stock of the Borrower and/or cash
based on any formula(s) that reference the trading price of shares of capital
stock of the Borrower, any payment for settlement (whether in cash or otherwise)
upon conversion thereof and provided, further, that clauses (ii) and (iii) shall
not apply to any Indebtedness or Interest Rate Protection Agreement of any
Subsidiary issued and outstanding prior to the date such Subsidiary became a
Subsidiary of the Borrower (other than Indebtedness or Interest Rate Protection
Agreement issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness or Interest Rate Protection Agreement which becomes operative as a
result of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries;
          (f) the Borrower or any of its Material Subsidiaries shall generally
not pay its debts as they become due or shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of creditors;
or the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation,



--------------------------------------------------------------------------------



 



64

dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property or shall file an answer or
other pleading in any such case, proceeding or other action admitting the
material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or the Borrower or any
Material Subsidiary thereof shall take any action to authorize any of the
foregoing;
          (g) any involuntary case, proceeding or other action against the
Borrower or any of its Material Subsidiaries shall be commenced seeking to have
an order for relief entered against it as debtor or to adjudicate it a bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action (i) results in the entry of any order for relief against it or
(ii) shall remain undismissed for a period of sixty (60) days;
          (h) the occurrence of a Change in Control;
          (i) final judgment(s) for the payment of money in excess of
$25,000,000 (or its equivalent thereof in any other currency) shall be rendered
against the Borrower or any of its Subsidiaries which within thirty (30) days
from the entry of such judgment shall not have been discharged, stayed pending
appeal or otherwise satisfied, or which shall not have been discharged or
otherwise satisfied within thirty (30) days from the entry of a final order of
affirmance on appeal; or
          (j) a Reportable Event relating to a failure to meet minimum funding
standards or an inability to pay benefits when due shall have occurred with
respect to any Plan under the control of the Borrower or any of its Subsidiaries
and shall not have been remedied within 45 days after the occurrence of such
Reportable Event, if the occurrence thereof could reasonably be expected to have
a Material Adverse Effect;
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding. If an Event of Default specified in
paragraph (f) or (g) above shall have occurred, the principal of and interest on
the Loans and all other amounts payable hereunder or thereunder shall thereupon
and concurrently become due and payable without presentment, demand, protest,
notice of acceleration, notice of intent to accelerate or other notice of any
kind, all of which are hereby expressly waived, anything in this Agreement to
the contrary notwithstanding and the Commitments of the Lenders shall thereupon
forthwith terminate.
8. THE ADMINISTRATIVE AGENT AND EACH REVOLVING ISSUING LENDER
     SECTION 8.1. Administration by Administrative Agent.
          The general administration of the Fundamental Documents and any other
documents contemplated by this Agreement shall be by the Administrative Agent or
its designees as provided for herein. Each of the Lenders hereby appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Fundamental Documents and irrevocably authorizes the Administrative



--------------------------------------------------------------------------------



 



65

Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents and any other documents contemplated by this Agreement as
are delegated by the terms hereof or thereof, as appropriate, together with all
powers reasonably incidental thereto. The Administrative Agent shall have no
duties or responsibilities except as expressly set forth in the Fundamental
Documents and shall have no fiduciary relationship with any Lender. The
Administrative Agent may execute any of its duties under this Agreement and the
other Fundamental Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
     SECTION 8.2. Advances and Payments.
          (a) On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
applicable Lenders, the amount of the Loan to be made by it in accordance with
this Agreement. Each of the Lenders hereby authorizes and requests the
Administrative Agent to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, unless with respect to any Lender, such
Lender has theretofore specifically notified the Administrative Agent that such
Lender does not intend to fund that particular Loan. Each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent pursuant to
the immediately preceding sentence. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market (or such other equivalent
source of funds, as determined by the Administrative Agent, in respect of Loans
denominated in a currency other than Dollars) for the period until such Lender
makes such amount immediately available to the Administrative Agent.
Notwithstanding the preceding sentence, if such reimbursement is not made by the
second Business Day following the day on which the Administrative Agent shall
have made any such amount available on behalf of any Lender or such Lender has
indicated that it does not intend to reimburse the Administrative Agent, the
Borrower shall immediately pay such unreimbursed advance amount (plus any
accrued, but unpaid interest at the rate per annum equal to the interest rate
applicable to such Loan) to the Administrative Agent.
          (b) Any amounts received by the Administrative Agent in connection
with this Agreement or the Loans the application of which is not otherwise
provided for shall be applied, in accordance with each of the Lenders’ pro rata
interest therein, first, to pay accrued but unpaid Facility Fees and Utilization
Fees, second, to pay accrued but unpaid interest on the Loans, third, to pay the
principal balance outstanding on the Loans and fourth, to pay other amounts
payable to the Administrative Agent and/or the Lenders. All amounts to be paid
to any of the Lenders by the Administrative Agent shall be credited to the
applicable Lenders, after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.
     SECTION 8.3. Sharing of Setoffs and Cash Collateral.
          Except to the extent this Agreement (including as described in and
amended by the Fourth Amendment) or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders, each of the
Revolving Lenders agrees that if it shall, through the operation of Section
2.20, Section 2.24(h) or Section 2.24(i) or the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrower, including, but not limited
to, a secured claim under Section 506 of Title 11 of the



--------------------------------------------------------------------------------



 



66

United States Code or other security or interest arising from, or in lieu of,
such secured claim and received by such Revolving Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise obtain payment in
respect of its Revolving Credit Loans or participations in Revolving Letters of
Credit as a result of which the unpaid portion of its Revolving Credit Loans or
Revolving L/C Exposure is proportionately less than the unpaid portion of any of
the other Revolving Lenders (any such Lender, a “Benefitted Lender”) (a) it
shall promptly purchase at par (and shall be deemed to have thereupon purchased)
from such other Revolving Lenders a participation in the Revolving Credit Loans
or Revolving L/C Exposure of such other Revolving Lenders, so that the aggregate
unpaid principal amount of each of the Revolving Lenders’ Revolving Credit Loans
and Revolving L/C Exposure and its participation in Revolving Credit Loans and
Revolving L/C Exposure of the other Revolving Lenders shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Credit
Loans and Revolving L/C Exposure then outstanding as the principal amount of its
Revolving Credit Loans and Revolving L/C Exposure prior to the obtaining of such
payment was to the principal amount of all Revolving Credit Loans and Revolving
L/C Exposure outstanding prior to the obtaining of such payment and (b) such
other adjustments shall be made from time to time as shall be equitable to
ensure that the Revolving Lenders share such payment pro rata; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
     SECTION 8.4. Notice to the Lenders; Notice of Default.
          Upon receipt by the Administrative Agent from the Borrower of any
communication calling for an action on the part of the Lenders, or upon notice
to the Administrative Agent of any Event of Default, the Administrative Agent
will in turn immediately inform the other Lenders in writing of the nature of
such communication or of the Event of Default, as the case may be. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
     SECTION 8.5. Liability of the Administrative Agent.
          (a) Neither the Administrative Agent nor any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under, or in connection with, this Agreement or any other Fundamental
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower, any Subsidiary
Borrower or any officer thereof contained in this Agreement or any other
Fundamental Document or in any certificate, report, statement or other document
referred to or provided for in, or received by, the Administrative Agent under,
or in connection with, this Agreement or any other Fundamental Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Fundamental Document for any failure of the
Borrower and any Subsidiary Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to



--------------------------------------------------------------------------------



 



67

ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Fundamental Document, or to inspect the properties, books or records of the
Borrower of any Subsidiary Borrower.
          (b) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy or email message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower or any
Subsidiary Borrower), independent accountants, and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other
Fundamental Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action . The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Fundamental Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
     SECTION 8.6. Reimbursement and Indemnification.
          Each of the Lenders severally and not jointly agrees (i) to reimburse
the Administrative Agent and the Joint Lead Arrangers and their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates, in the amount of its proportionate share (based on its Revolving
Credit Percentage on the date on which indemnification is sought), for any
reasonable expenses and fees incurred for the benefit of the Lenders under the
Fundamental Documents, including, without limitation, reasonable counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Lenders, and any other reasonable expense incurred in connection with the
administration or enforcement thereof not reimbursed by the Borrower or one of
its Subsidiaries; and (ii) to indemnify and hold harmless the Administrative
Agent and the Joint Lead Arrangers and any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates, on
demand, in the amount of its proportionate share (based on its Revolving Credit
Percentage on the date on which indemnification is sought), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of the Fundamental Documents or
any action taken or omitted by it or any of them under the Fundamental Documents
to the extent not reimbursed by the Borrower or one of its Subsidiaries (except
such as shall result from the gross negligence or willful misconduct of the
Person seeking indemnification as found by a final and nonappealable decision of
a court of competent jurisdiction).
     SECTION 8.7. Rights of Administrative Agent.
          It is understood and agreed that JPMorgan Chase Bank shall have the
same rights and powers hereunder (including the right to give such instructions)
as the other Lenders and may exercise such rights and powers, as well as its
rights and powers under other agreements and instruments to which it is or may
be party, and engage in other transactions with the Borrower as though it were
not the Administrative Agent on behalf of the Lenders under this Agreement.
     SECTION 8.8. Independent Investigation by Lenders.
          Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates have made any



--------------------------------------------------------------------------------



 



68

representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or its
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Fundamental Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower and its Subsidiaries that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates.
     SECTION 8.9. Notice of Transfer.
          The Administrative Agent and the Revolving Issuing Lenders may deem
and treat any Lender which is a party to this Agreement as the owner of such
Lender’s respective portions of the Loans and Letter of Credit reimbursement
rights for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.
     SECTION 8.10. Successor Administrative Agent.
          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent from among the Lenders, with the consent of the Borrower, which will not
be unreasonably withheld. If no successor Administrative Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which with the consent of the
Borrower, which will not be unreasonably withheld, shall be a commercial bank
organized or licensed under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
If no successor agent has accepted appointment as Administrative Agent by the
date that is 30 days following a retiring Administrative Agent’s delivery of
notice of resignation, the retiring Administrative Agent’s notice of resignation
shall nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 8



--------------------------------------------------------------------------------



 



69

shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.
     SECTION 8.11. Resignation of a Revolving Issuing Lender; Duties of
Revolving Issuing Lender.
          (a) Any Revolving Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, such Revolving Issuing Lender shall be discharged from any duties
and obligations under this Agreement in its capacity as a Revolving Issuing
Lender with regard to Revolving Letters of Credit not yet issued. After any
retiring Revolving Issuing Lender’s resignation hereunder as a Revolving Issuing
Lender, the provisions of this Agreement shall continue to inure to its benefit
as to any outstanding Revolving Letters of Credit or otherwise with regard to
outstanding Revolving L/C Exposure and any actions taken or omitted to be taken
by it while it was a Revolving Issuing Lender under this Agreement.
          (b) The Revolving Issuing Lender in its capacity as such, shall be
entitled to the same rights and standards of care as set forth for the
Administrative Agent within Section 9, unless otherwise provided for in this
Agreement.
     SECTION 8.12. Syndication Agent and Co-Documentation Agents.
          The Syndication Agent and the Co-Documentation Agents shall not have
any duties or responsibility hereunder in their capacity as such.
PARENT GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
     SECTION 9.1. Guaranty.
          (a) The Borrower hereby unconditionally and irrevocably guaranties to
the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.
          (b) The Borrower further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent, any Revolving Issuing Lender or
any Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Subsidiary Borrower
Obligations and/or enforcing any rights with respect to, or collecting against,
any Subsidiary Borrower under this Agreement; provided, however, that the
Borrower shall not be liable for the fees and expenses of more than one separate
firm for the Lenders or any Revolving Issuing Lender (unless there shall exist
an actual conflict of interest among such Persons, and in such case, not more
than two separate firms) in connection with any one such action or any separate,
but substantially similar or related actions in the same jurisdiction, nor shall
the Borrower be liable for any settlement or proceeding effected without the
Borrower’s written consent. This Parent Guaranty shall remain in full force and
effect until the Subsidiary Borrower Obligations are indefeasibly paid in full
and the Commitments are terminated.
          (c) No payment or payments made by any Subsidiary Borrower or any
other Person or received or collected by the Administrative Agent or any Lender
from any Subsidiary Borrower or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Subsidiary Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower hereunder which shall, notwithstanding any such
payment or payments (other than payments made by the Borrower in respect of



--------------------------------------------------------------------------------



 



70

the Subsidiary Borrower Obligations or payments received or collected from the
Borrower in respect of the Subsidiary Borrower Obligations), remain liable for
the Subsidiary Borrower Obligations until the Subsidiary Borrower Obligations
are indefeasibly paid in full and the Commitments are terminated.
          (d) The Borrower agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Parent Guaranty for
such purpose.
     SECTION 9.2. No Subrogation.
          Notwithstanding any payment or payments made by the Borrower under
this Parent Guaranty, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guaranty
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower under this Parent Guaranty,
until all amounts owing to the Administrative Agent and the Lenders by the
Subsidiary Borrowers on account of the Subsidiary Borrower Obligations are paid
in full and the Commitments are terminated. If any amount shall be paid to the
Borrower on account of such subrogation rights at any time when all of the
Subsidiary Borrower Obligations shall not have been paid in full, such amount
shall be held by the Borrower in trust for the Administrative Agent and the
Lenders, segregated from other funds of the Borrower, and shall, forthwith upon
receipt by the Borrower, be turned over to the Administrative Agent in the exact
form received by the Borrower (duly indorsed by the Borrower to the
Administrative Agent, if required), to be applied against the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
     SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of
Rights.
          The Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower, and without notice to or
further assent by the Borrower, any demand for payment of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guaranty or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Borrower Obligations or for this Parent Guaranty or any property
subject thereto. When making any demand hereunder against the Borrower, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on any Subsidiary Borrower, and any failure by the
Administrative Agent or any Lender to make any such demand or to collect any
payments from any Subsidiary Borrower or any release of any Subsidiary Borrower
shall not relieve the Borrower of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent or



--------------------------------------------------------------------------------



 



71

any Lender against the Borrower. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.
     SECTION 9.4. Parent Guaranty Absolute and Unconditional.
          The Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Subsidiary Borrower Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon this Parent
Guaranty or acceptance of this Parent Guaranty; the Subsidiary Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Parent Guaranty; and all dealings between any Subsidiary Borrower and
the Borrower, on the one hand, and the Administrative Agent and the Lenders, on
the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Parent Guaranty. The Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Subsidiary Borrower or the Borrower with respect to
the Subsidiary Borrower Obligations. This Parent Guaranty shall be construed as
a continuing, absolute and unconditional guaranty of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of a Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under this Parent Guaranty, in bankruptcy or in
any other instance. When pursuing its rights and remedies hereunder against the
Borrower, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Subsidiary Borrower or any other Person or against any collateral security or
guaranty for the Subsidiary Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guaranty or right of offset, shall not relieve the Borrower
of any liability under this Parent Guaranty, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Lender against the Borrower. This Parent
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Borrower and its successors and assigns,
and shall inure to the benefit of the Administrative Agent and the Lenders, and
their respective successors, indorsees, transferees and assigns, until all the
Subsidiary Borrower Obligations and the obligations of the Borrower under this
Parent Guaranty shall have been satisfied by payment in full and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
this Agreement any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations.
     SECTION 9.5. Reinstatement.
          This Parent Guaranty shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Subsidiary Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Subsidiary
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Subsidiary Borrower or
any substantial part of its property, or otherwise, all as though such payments
had not been made.



--------------------------------------------------------------------------------



 



72

10. MISCELLANEOUS
     SECTION 10.1. Notices.
          (a) Notices and other communications provided for herein shall be in
writing and shall be delivered or mailed (or in the case of telegraphic
communication, if by telecopy, graphic scanning or other telegraphic
communications equipment of the sending party hereto, delivered by such
equipment) addressed, (i) if to the Administrative Agent or JPMorgan Chase Bank,
N.A. to it at 1111 Fannin, 10th floor, Houston, Texas 77002 (Telephone:
(713) 750-2947; Telecopy: (713) 374-4312), Attention: Marshella B. Williams,
with a copy to Shanida X. Littlejohn, at 1111 Fannin, 10th floor, Houston, Texas
77002 (Telephone: (713) 750-3510; Telecopy: (713) 374-4312), (ii) if to the
Canadian Revolving Lender, to it at Attention: John Hall, The Bank of Nova
Scotia, WBO Loan Operations, 720 King Street West, 2nd floor, Toronto, Ontario
M5V 2T3 (Telecopy: (416) 866-5991), with a copy to the Administrative Agent,
(iii) if to the Borrower or any Subsidiary Borrower, to it at 3000 Leadenhall
Road, Mount Laurel, New Jersey 08054, Attention: Assistant Treasurer, with a
copy to the General Counsel, or (iv) if to a Lender, to it at its address set
forth on Schedule 1.1A (or in its Assignment and Acceptance or other agreement
pursuant to which it became a Lender hereunder), or such other address as such
party may from time to time designate by giving written notice to the Borrower,
the Administrative Agent and the Revolving Issuing Lender. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the third Business Day
after the date when sent by registered or certified mail, postage prepaid,
return receipt requested, if by mail, or when receipt is acknowledged, if by any
telecopier or telegraphic communications equipment of the sender, in each case
addressed to such party as provided in this Section 10.1 or in accordance with
the latest unrevoked written direction from such party. Information required to
be delivered hereunder may also be delivered by electronic communication to the
extent provided in Section 10.1(b).
          (b) Notices and other communication to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          SECTION 10.2. Survival of Agreement, Representations and Warranties,
etc.
          All warranties, representations and covenants made by the Borrower or
any Subsidiary Borrower herein or in any certificate or other instrument
delivered by it or on its behalf in connection with this Agreement shall be
considered to have been relied upon by the Administrative Agent and the Lenders
and shall survive the making of the Loans and the issuance of Letters of Credit
herein contemplated regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitments have not been terminated. All statements
in any such certificate or other instrument shall constitute representations and
warranties by the Borrower or any Subsidiary Borrower making any such statement
hereunder.
     SECTION 10.3. Successors and Assigns; Syndications; Loan Sales;
Participations.
          (a) Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party (provided that neither the Borrower nor any Subsidiary Borrower may assign
its respective rights or obligations hereunder without the prior written consent
of all the Lenders), and all covenants, promises and agreements by, or on behalf
of, the



--------------------------------------------------------------------------------



 



73

Borrower and any Subsidiary Borrower which are contained in this Agreement shall
inure to the benefit of the successors and assigns of the Lenders.
          (b) Each of the Lenders may (but only with the prior written consent
of the Administrative Agent, the Revolving Issuing Lenders (in respect of the
Revolving Commitments), the Canadian Revolving Lender (in respect of the
Canadian Revolving Commitment) and the Borrower, which consents shall not be
unreasonably withheld or delayed) assign to one or more banks or other financial
institutions all or a portion of its interests, rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments and the same portion of the applicable Loans at the time owing to it
and the interests in applicable Letters of Credit held by it) provided that
(1) each assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under the Commitment being assigned,
(2) the amount of the Revolving Commitment of the assigning Lender subject to
each such assignment shall be in a minimum amount of $5,000,000 unless such
assignment is an assignment of all of the assigning Lender’s rights and
obligations under this Agreement or unless otherwise agreed by the Borrower and
the Administrative Agent, (3) any assignee of all or a portion of the Canadian
Revolving Commitment or of Canadian Revolving Loans shall be an Eligible
Canadian Revolving Lender and (4) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance and a
processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, and from and after the effective date specified in
each Assignment and Acceptance, which effective date shall be not earlier than
five Business Days after the date of acceptance and recording by the
Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent), (x) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the assigning Lender thereunder shall,
to the extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of the assigning Lender’s
rights and obligations under this Agreement, such assigning Lender shall cease
to be a party hereto, but shall continue to be entitled to the indemnity and
expense reimbursement provisions hereof (including, without limitation, Sections
2.16, 2.18, 2.22, 2.24(g), 10.4, 10.5 and 10.15) for the period prior to such
Assignment and Acceptance).
          (c) Notwithstanding the other provisions of this Section 10.3, each
Lender may at any time without the consent of the Borrower make an assignment of
all or any part of its interests, rights and obligations under this Agreement to
any Lender or Affiliate of a Lender or, if an Event of Default has occurred and
is continuing, any other assignee.
          (d) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
it, the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement and any other Fundamental
Document or any other instrument or document furnished pursuant hereto or
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary Borrower or the
performance or observance by the Borrower or any Subsidiary Borrower of any of
its obligations under the Fundamental Documents; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Sections 5.1(a) and 5.1(b) and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the



--------------------------------------------------------------------------------



 



74

Administrative Agent, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Fundamental Documents
as are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; and (vi) such assignee agrees
that it will be bound by the provisions of this Agreement and will perform in
accordance with its terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
          (e) The Administrative Agent, on behalf of the Borrower, shall
maintain at its address at which notices are to be given to it pursuant to
Section 10.1, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, and participations
in Letters of Credit of, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, any Subsidiary Borrower, the Administrative Agent, the
Revolving Issuing Lenders and the Lenders may treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Fundamental
Documents, notwithstanding any notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (f) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit B hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower. Upon acceptance by
the Administrative Agent, Schedule 1.1A shall be deemed to be amended to reflect
the information contained in such Assignment and Acceptance.
          (g) Each of the Lenders may without the consent of the Borrower, any
Subsidiary Borrower, the Administrative Agent or any Revolving Issuing Lender
sell participations to one or more banks or other financial institutions (a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Revolving
Commitment and the Loans owing to it and the participations in Letters of Credit
held by it); provided that (i) any such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Participant shall not be granted any
voting rights under this Agreement, except with respect to matters requiring the
consent of each of the Lenders hereunder, (iii) any such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iv) the Participants shall be entitled to the cost protection
provisions contained in Sections 2.15, 2.16, 2.18, 2.22 and 2.24(g) but a
Participant shall not be entitled to receive pursuant to such provisions an
amount larger than its share of the amount to which the Lender granting such
participation would have been entitled to receive, and (v) the Borrower, any
applicable Subsidiary Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Each Lender that
sells a participation, acting solely for tax purposes as a non-fiduciary agent
of Borrower, shall maintain (or cause to be maintained) a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower or any other Person (including the identity
of any Participant or any information relating to a Participant’s interest in
the Loans or other obligations under this Agreement) except to the extent that
such disclosure is necessary to establish that the Loans are in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such



--------------------------------------------------------------------------------



 



75

Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (h) The Lenders may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.3, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower or any Subsidiary Borrower
furnished to the Administrative Agent or the Lenders by or on behalf of the
Borrower and such Subsidiary Borrower.
          (i) Each of the Borrower and each Subsidiary Borrower consents that
any Lender may at any time and from time to time pledge, or otherwise grant a
security interest in, any Loan, including any such pledge or grant to any
Federal Reserve Bank, and this Section 10.3 shall not apply to any such pledge
or grant; provided that no such pledge or grant shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or grantee for such
Lender as a party hereto.
          (j) Each of the Borrower and each Subsidiary Borrower, upon receipt of
written notice from the relevant Lender, agrees to issue promissory notes
evidencing Loans made hereunder to any Lender requiring promissory notes to
facilitate transactions of the type described in paragraph (i) above.
     SECTION 10.4. Expenses.
          Whether or not the transactions hereby contemplated shall be
consummated, each of the Borrower and each Subsidiary Borrower agrees to pay all
reasonable and invoiced out-of-pocket expenses incurred by the Administrative
Agent and the Joint Lead Arrangers in connection with the syndication,
preparation, execution, delivery, amendment and administration of this Agreement
and the making of the Loans and issuance and administration of the Letters of
Credit, including but not limited to the reasonable and invoiced fees and
disbursements of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent, as well as all reasonable and invoiced out-of-pocket expenses incurred by
the Lenders and the Administrative Agent in connection with any restructuring or
workout of this Agreement or the Letters of Credit or in connection with the
enforcement or protection of the rights of the Lenders and the Administrative
Agent in connection with this Agreement or the Letters of Credit or any other
Fundamental Document, and with respect to any action which may be instituted by
any Person against any Lender, any Revolving Issuing Lender or the
Administrative Agent in respect of the foregoing, or as a result of any
transaction, action or nonaction arising from the foregoing, including but not
limited to the fees and disbursements of any counsel for the Lenders or any
Revolving Issuing Lender. Such payments shall be made on the date of execution
of this Agreement and thereafter promptly on demand. The obligations of each of
the Borrower and each Subsidiary under this Section 10.4 shall be joint and
several obligations and shall survive the termination of this Agreement and the
Commitments, payment of the Loans and expiration of the Letters of Credit for
two years.
     SECTION 10.5. Indemnity.
          Further, by the execution hereof, each of the Borrower and each
Subsidiary Borrower agrees to indemnify and hold harmless the Agents, the Joint
Lead Arrangers, the Revolving Issuing Lenders and the Lenders and their
respective directors, officers, employees, affiliates and agents (each, an
“Indemnified Party”) from and against any and all expenses (including reasonable
fees and disbursements of counsel), losses, claims, damages (including special,
exemplary, punitive or consequential damages) and liabilities arising out of any
claim, litigation, investigation or proceeding (regardless of whether any such
Indemnified Party is a party thereto and including any claim, litigation,
investigation or proceeding brought by the Borrower, any Subsidiary



--------------------------------------------------------------------------------



 



76

Borrower or any of their Affiliates) in any way relating to the transactions
contemplated hereby, but excluding therefrom all expenses, losses, claims,
damages, and liabilities to the extent arising out of or resulting from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, provided that neither the Borrower nor any Subsidiary Borrower
shall be liable for the fees and expenses of more than one separate firm for all
such Indemnified Parties (unless there shall exist an actual conflict of
interest among such Persons, and in such case, not more than two separate firms)
in connection with any one such action or any separate but substantially similar
or related actions in the same jurisdiction, nor shall the Borrower or any
Subsidiary Borrower be liable for any settlement of any proceeding effected
without the Borrower’s written consent, and provided, further, that this
Section 10.5 shall not be construed to expand the scope of the reimbursement
obligations specified in Section 10.4. The obligations of the Borrower and any
Subsidiary Borrower under this Section 10.5 shall be joint and several
obligations and shall survive the termination of this Agreement and the
Commitments, payment of the Loans and the expiration of the Letters of Credit.
     SECTION 10.6. CHOICE OF LAW.
          THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW
YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAWS OF THE UNITED STATES.
     SECTION 10.7. No Waiver.
          No failure on the part of the Administrative Agent, any Revolving
Issuing Lender or any Lender to exercise, and no delay in exercising, any right,
power or remedy hereunder or with regard to the Letters of Credit shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
     SECTION 10.8. Extension of Maturity.
          Except as otherwise specifically provided in Article 7, should any
payment of principal of or interest on the Loans made hereunder or any other
amount due hereunder become due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day and,
in the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.
     SECTION 10.9. Amendments, etc.
          (a) Except as set forth in Section 10.9(b), no modification, amendment
or waiver of any provision of this Agreement or any other Fundamental Document,
and no consent to any departure by the Borrower or any Subsidiary Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided that no such modification or amendment
shall without the written consent of each Lender affected thereby (x) increase
or extend the expiration date of the Revolving Commitment of a Lender or
postpone or waive any scheduled reduction in the Revolving Commitments,
(y) alter the stated maturity or principal amount of any installment of any
Loan, or due date of any Letter of Credit reimbursement obligation or decrease
the rate, or extend the date of payment, of interest payable thereon, or
decrease the rate at which the Facility Fees the Utilization Fees or letter of
credit fees are paid, or extend the date of payment thereof, or (z) waive a
default under Section 7(b) with respect to a scheduled principal installment of
any Loan or payment of a Letter of Credit reimbursement obligation or scheduled
payment of interest or fees; provided further, that no such modification or
amendment shall without the written consent of all of the Lenders (i) amend or
modify any provision of this Agreement which provides for the unanimous consent
or approval of the Lenders, (ii) amend this Section 10.9 (except as provided in
Section 10.9(b)) or the definition of Required Lenders or Supermajority Lenders
or (iii) release the Borrower from its obligations under the Parent Guaranty. No
such amendment or



--------------------------------------------------------------------------------



 



77

modification may adversely affect the rights and obligations of the
Administrative Agent or any Revolving Issuing Lender hereunder without its prior
written consent. No such amendment or modification of the provisions relating
solely to the Canadian Revolving Commitment and the extensions of credit
thereunder shall be permitted without the prior written consent of the Canadian
Revolving Lender; provided that any such amendment or modification shall be
permitted upon the written consent of the Canadian Revolving Lender, the
Administrative Agent, the Borrower and the Canadian Subsidiary Borrower;
provided further, that any amendment or modification of this Agreement not
directly affecting the Canadian Revolving Lender, the Canadian Revolving
Commitment or the extensions or credit made thereunder shall be permitted
without regard to the percentage of the aggregate Commitments constituting the
Canadian Revolving Commitment or the extensions of credit outstanding
thereunder. No notice to or demand on the Borrower or any Subsidiary Borrower
shall entitle the Borrower or such Subsidiary Borrower to any other or further
notice or demand in the same, similar or other circumstances.
          (b) This Agreement may be amended without consent of the Lenders, so
long as no Default or Event of Default shall have occurred and be continuing, as
follows:
     (i) This Agreement will be amended to designate any Subsidiary of the
Borrower as a Subsidiary Borrower upon (w) ten Business Days prior notice to the
Lenders (such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary), (x) the execution and delivery by the
Borrower, such Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit H (a “Joinder Agreement”), providing for
such Subsidiary to become a Subsidiary Borrower, (y) the agreement and
acknowledgment by the Borrower and each other Subsidiary Borrower that the
Parent Guaranty covers the Obligations of such Subsidiary and (z) the delivery
to the Administrative Agent of (1) corporate or other applicable resolutions,
other corporate or other applicable documents, certificates and legal opinions
in respect of such Subsidiary substantially equivalent to comparable documents
delivered on the Closing Date and (2) such other documents with respect thereto
as the Administrative Agent shall reasonably request.
     (ii) This Agreement will be amended to remove any Subsidiary as a
Subsidiary Borrower upon execution and delivery by the Borrower to the
Administrative Agent of a written notification to such effect and repayment in
full of all Loans made to such Subsidiary Borrower, cash collateralization of
all reimbursement obligations in respect of any Letters of Credit issued for the
account of such Subsidiary Borrower and repayment in full of all other amounts
owing by such Subsidiary Borrower under this Agreement (it being agreed that any
such repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Parent Guaranty.
     (iii) As soon as practicable and in any event within five Business Days
after notice is given pursuant to Section 10(b)(i) designating a Subsidiary as a
Subsidiary Borrower hereunder that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that is prohibited by Applicable Law to make extensions of credit to such
Subsidiary Borrower (any such Lender, a “Protesting Lender”) shall so notify the
Administrative Agent and the Borrower. Upon receipt of such notice and prior to
the date that extensions of credit hereunder may be made to such Subsidiary, the
Borrower shall, at its sole expense and effort, (A) arrange for an assignment of
such Protesting Lender’s Commitments and its interest in any extensions of
credit outstanding thereunder or (B) terminate the Commitments of such
Protesting Lender; provided that (1) at the request of the Borrower and at the
Borrower’s sole expense, such Protesting Lender shall use its commercially



--------------------------------------------------------------------------------



 



78

reasonable efforts to facilitate an assignment pursuant to subparagraph
(A) above and (2) in the event that such Protesting Lender’s Commitments are
assigned or terminated pursuant to this Section 10.9(b)(iii), the Borrower shall
pay, or shall cause any applicable Subsidiary Borrower to pay, to such
Protesting Lender on demand in immediately available funds an amount equal to
the principal amount of Loans and/or Letter of Credit reimbursement obligations,
accrued interest thereon, accrued fees and all other amounts owed to it by the
Borrower or any Subsidiary Borrower hereunder; provided that in the case of an
assignment pursuant to subparagraph (A) above, the Borrower and any Subsidiary
Borrower shall not be obligated to pay to the Protesting Lender amounts in
respect of the principal amount of Loans or any Letter of Credit reimbursement
obligations.
     SECTION 10.10. Severability.
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
          (a) EACH OF THE BORROWER AND EACH SUBSIDIARY BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF BROUGHT BY THE ADMINISTRATIVE AGENT, A REVOLVING
ISSUING LENDER OR A LENDER. EACH OF THE BORROWER AND EACH SUBSIDIARY BORROWER TO
THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH COURTS, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (B) HEREBY WAIVES THE RIGHT
TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS
EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM THE SAME
SUBJECT MATTER. EACH OF THE BORROWER AND EACH SUBSIDIARY BORROWER HEREBY
CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN PURSUANT TO SECTION 10.1. EACH OF THE BORROWER AND EACH SUBSIDIARY
BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE ADMINISTRATIVE AGENT,
EACH REVOLVING ISSUING LENDER AND THE LENDERS. FINAL JUDGMENT AGAINST THE
BORROWER AND EACH SUBSIDIARY BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT,
ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF
THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY,
OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION,



--------------------------------------------------------------------------------



 



79

PROVIDED THAT THE ADMINISTRATIVE AGENT OR A REVOLVING ISSUING LENDER OR A LENDER
MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST
THE BORROWER AND EACH SUBSIDIARY BORROWER OR ANY OF THEIR RESPECTIVE ASSETS IN
ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE
THE BORROWER, ANY SUBSIDIARY BORROWER OR SUCH ASSETS MAY BE FOUND.
          (b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR
TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT
THE PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON
WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH
OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
          (C) EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES;
PROVIDED THIS WAIVER SHALL NOT APPLY TO ANY OBLIGATIONS OF THE BORROWER AND EACH
SUBSIDIARY BORROWER UNDER SECTION 10.5 OR ANY OTHER INDEMNIFICATION OR SIMILAR
PROVISION UNDER ANY FUNDAMENTAL DOCUMENT TO WHICH THE BORROWER OR ANY SUBSIDIARY
BORROWER IS A PARTY.
     SECTION 10.12. Headings.
          Section headings used herein are for convenience only and are not to
affect the construction of or be taken into consideration in interpreting this
Agreement.
     SECTION 10.13. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.
     SECTION 10.14. Entire Agreement.
          This Agreement represents the entire agreement of the parties with
regard to the subject matter hereof and the terms of any letters and other
documentation entered into among the Borrower, the Canadian Subsidiary Borrower,
the Administrative Agent or any Lender (other than the provisions of the letter
agreements dated May 12, 2010, among the Borrower, the Agents and the Joint Lead
Arrangers, relating to fees and expenses and syndication issues) prior to the
execution of this Agreement which relate to Loans to be made or the Letters of
Credit to be issued hereunder shall be replaced by the terms of this Agreement.
     SECTION 10.15. Foreign Currency Judgments.



--------------------------------------------------------------------------------



 



80

          (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in one currency into another currency,
the Borrower agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the relevant Lender (or agent
acting on its behalf) or the Administrative Agent could purchase the first
currency with such other currency for the first currency on the Business Day
immediately preceding the day on which final judgment is given.
          (b) The obligations of the Borrower in respect of any sum due
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
this Agreement (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by any Lender (or agent acting on
its behalf) (the “Applicable Creditor”) of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, provided,
that if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Applicable Creditor, the Applicable Creditor agrees to
remit such excess to the Borrower. The obligations of the Borrower contained in
this Section 10.15 shall survive the termination of this Agreement and the
Commitments, the expiration of the Letters of Credit and the payment of all
amounts owing hereunder. Each Borrower shall repay each Loan made to it, and
interest thereon, in the Currency in which such Loan is denominated.
     SECTION 10.16. Language.
          The parties hereto have agreed that this Agreement as well as any
document or instrument relating thereto be drawn up in English only.



--------------------------------------------------------------------------------



 



81

     SECTION 10.17. Confidentiality.
          Each of the Administrative Agent and the Lenders agrees to keep
confidential all non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Agreement that is designated by the Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any Lender, (b) to
Transferee of such Lender or prospective Transferee which agrees to comply with
the provisions of this Section 10.17, (c) to any of its and its Affiliates’
employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any governmental or regulatory
authority having jurisdiction over it or its Affiliates, (e) in response to any
order of any court or other governmental authority or as may otherwise be
required pursuant to any requirement of law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) which has been
publicly disclosed other than in breach of this Section 10.17, (h) was in the
Administrative Agent’s or such Lender’s possession prior to its being furnished
to the Administrative Agent or such Lender or becomes available to the
Administrative Agent or such Lender on a non-confidential basis from a source
other than the Borrower, any of its Subsidiaries or any of their respective
agents, provided that the source of such information was not known by the
Administrative Agent or such Lender to be bound by a confidentiality agreement
with, or other contractual, legal or fiduciary obligation of confidentiality to,
the Borrower or any other party with respect to such information, (i) is
independently developed by the Administrative Agent or such Lender without use
or reference to such information, (j) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (k) in
connection with the exercise of any remedy hereunder or under any other
Fundamental Document.
     SECTION 10.18. USA PATRIOT Act.
          Each Lender hereby notifies the Borrower and each Subsidiary Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and any
Subsidiary Borrower which information includes the name and address of the
Borrower and/or such Subsidiary Borrower other information that will allow such
Lender to identify the Borrower and/or such Subsidiary Borrower in accordance
with the Act. The Borrower and each Subsidiary Borrower shall promptly provide
such information upon request by any Lender. In connection therewith, each
Lender hereby agrees that the confidentiality provisions set forth in
Section 10.17 shall apply to any non-public information provided to it by the
Borrower and its Subsidiaries pursuant to this Section 10.18.
     SECTION 10.19. No Fiduciary Duty.
          Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and each Subsidiary Borrower and their
respective stockholders and/or its affiliates. The Borrower and each of the
Subsidiary Borrowers agree that nothing in this Agreement or the other
Fundamental Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower and each of the Subsidiary Borrowers,
their respective stockholders or their affiliates, on the other. The Borrower
and each of the Subsidiary Borrower acknowledge and agree that (i) the
transactions contemplated by this Agreement and the other Fundamental Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrower and each of the Subsidiary Borrowers, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of



--------------------------------------------------------------------------------



 



82

the Borrower or the Subsidiary Borrowers, their respective stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower or any Subsidiary Borrower or their respective stockholders
or their Affiliates on other matters) or any other obligation to the Borrower or
any Subsidiary Borrower except the obligations expressly set forth in the
Agreement and the other Fundamental Documents and (y) each Lender is acting
solely as principal and not as the agent or fiduciary of the Borrower or any
Subsidiary Borrower, their respective management, stockholders, creditors or any
other Person. Each of the Borrower and each of the Subsidiary Borrowers
acknowledges and agrees that the Borrower and each of the Subsidiary Borrowers
have consulted their own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Borrower and each of the Subsidiary Borrowers agrees that it will not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Subsidiary Borrower, in
connection with such transaction or the process leading thereto.



--------------------------------------------------------------------------------



 



 

Schedule 1.1A
REVOLVING COMMITMENTS AND CANADIAN REVOLVING COMMITMENT

                              Non-     Extended   Extended     Revolving  
Revolving Revolving Lender   Commitment1   Commitment
JPMorgan Chase Bank, N.A.
  $ [***]          
Citibank, N.A.
  $ [***]          
Bank of America, N.A.
  $ [***]          
Wells Fargo Bank, National Association
  $ [***]          
The Royal Bank of Scotland plc
  $ [***]          
The Royal Bank of Scotland N.V.
  $ [***]          
Deutsche Bank AG New York Branch
  $ [***]          
Manufacturers & Traders Trust Company
  $ [***]          
Barclays Bank PLC
  $ [***]          
Royal Bank of Canada
  $ [***]          
The Bank of New York Mellon
  $ [***]          
CIBC World Markets Corp.
  $ [***]          
WestLB AG, New York Branch
  $ [***]          
Goldman Sachs Lending Partners
  $ [***]          
The Bank of Nova Scotia (Canadian Revolving Commitment)
  $ [***]          
Bank of Montreal
          $ [***]  
Calyon New York Branch
          $ [***]  
HSBC Bank USA, N.A.
          $ [***]  
UBS Loan Finance LLC
          $ [***]  
Mizuho Corporate Bank, Ltd.
          $ [***]  
The Northern Trust Company
          $ [***]  
First Commercial Bank New York Agency
          $ [***]  
Bank of Communications, New York Branch
          $ [***]  
Total
  $ 525,000,000     $ 280,000,000  

 

1   After giving effect to the reduction of the Revolving Commitments and
Canadian Revolving Commitment pursuant to Section 5 of the Fourth Amendment.  
[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



84

Schedule 5.1(c)
Existing Mortgage Warehouse Facilities
PHH Mortgage Corporation, as borrower

                                      Amount Drawn as     Lender   Amount of
Facility   of 5/31/10   Maturity Date
The Royal Bank of Scotland plc2
  $ 1,500,000,000     $ [***]       6/24/10  
Credit Suisse First Boston Mortgage Capital, LLC
  $ 350,000,000     $ [***]       5/25/2011  
Fannie Mae3
  $ 3,030,000,000     $ [***]       5/25/2011  
Manufacturers and Traders Trust Company
  $ 1,000,000     $ [***]       6/30/2011  

PHH Home Loans, as borrower

                                      Amount Drawn as     Lender   Amount of
Facility   of 5/31/10   Maturity Date
Credit Suisse First Boston Mortgage Capital, LLC
  $ 150,000,000     $ [***]       5/25/2011  
Manufacturers and Traders Trust Company
  $ 1,000,000     $ [***]       6/30/2011  
Ally Bank
  $ 150,000,000     $ [***]       4/7/2011  

 

2   As of June 25, 2010, the facility amount shall be $800M. The maturity date
of the amended facility is June 24, 2011.   3   Fannie Mae retains a unilateral
right to terminate facility at any time upon notice to PHH Mortgage Corporation.
  [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



85

NE Moves Mortgage, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as
borrower

                                      Amount Drawn as     Lender   Amount of
Facility   of 5/31/10   Maturity Date
Manufacturers and Traders Trust Company
  $ 1,000,000     $ [***]       6/30/2011  
RMR Financial, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as borrower
              Amount Drawn as     Lender   Amount of Facility   of 5/31/10  
Maturity Date
Manufacturers and Traders Trust Company
  $ 1,000,000     $ [***]       6/30/2011  
Axiom Financial, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as
borrower
              Amount Drawn as     Lender   Amount of Facility   of 5/31/10  
Maturity Date
Manufacturers and Traders Trust Company
  $ 1,000,000     $ [***]       6/30/2011  
Landover Mortgage, LLC, as borrower
              Amount Drawn as     Lender   Amount of Facility   of 5/31/10  
Maturity Date
Bank of America, N.A
  $ 10,000,000     $ [***]       10/29/2010  
Existing Servicing Advance Facilities
PHH Mortgage Corporation, as borrower
              Amount Drawn as     Lender   Amount of Facility   of 5/31/10  
Maturity Date
Fannie Mae
  $ 80,000,000     $ [***]       N/A  

 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



 

Schedule 6.1
Existing Material Subsidiary Indebtedness4
PHH Corporation
Senior Notes due 2013
Indenture dated as of November 6, 2000 between PHH Corporation and The Bank of
New York Mellon (formerly known as The Bank of New York, as successor in
interest to Bank One Trust Company, N.A.), as Trustee.
Supplemental Indenture No. 1 dated as of November 6, 2000 between PHH
Corporation and The Bank of New York Mellon (formerly known as The Bank of New
York, as successor in interest to Bank One Trust Company, N.A.), as Trustee.
Supplemental Indenture No. 2 dated as of January 30, 2001 between PHH
Corporation and The Bank of New York Mellon (formerly known as The Bank of New
York, as successor in interest to Bank One Trust Company, N.A.), as Trustee.
Supplemental Indenture No. 3 dated as of May 30, 2002 between PHH Corporation
and The Bank of New York Mellon (formerly known as The Bank of New York, as
successor in interest to Bank One Trust Company, N.A.), as Trustee.
Convertible Notes due 2012
Indenture dated as of April 2, 2008, by and between PHH Corporation and The Bank
of New York, as Trustee.
Convertible Notes due 2014
Indenture dated as of September 29, 2009, by and between PHH Corporation and The
Bank of New York Mellon, as Trustee.
Chesapeake Funding, LLC
Amended and Restated Base Indenture dated as of December 17, 2008 among
Chesapeake Finance Holdings LLC, as Issuer, and JP Morgan Chase Bank, N.A., as
Indenture Trustee.
Series 2009-1 Indenture Supplement, dated as of June 9, 2009, among Chesapeake
Funding LLC, as issuer, and The Bank of New York Mellon, as indenture trustee.
Series 2009-2 Indenture Supplement, dated as of September 11, 2009, among
Chesapeake Funding LLC, as issuer, and The Bank of New York Mellon, as indenture
trustee.
Series 2009-3 Indenture Supplement, dated as of November 18, 2009, among
Chesapeake Funding LLC, as issuer, and The Bank of New York Mellon, as indenture
trustee.
 

4   As of the Fourth Amendment Effective Date, the Material Subsidiaries of the
Borrower are: PHH Mortgage Corporation, Atrium Insurance Corporation, D. L.
Peterson Trust, Chesapeake Funding, LLC, Chesapeake Finance Holdings, LLC, and
PHH Vehicle Management Services, LLC (d/b/a PHH Arval).



--------------------------------------------------------------------------------



 



 

Series 2009-4 Indenture Supplement, dated as of December 18, 2009, among
Chesapeake Funding LLC, as issuer, and The Bank of New York Mellon, as indenture
trustee.
Series 2010-1 Indenture Supplement dated as of December 17, 2008, among
Chesapeake Funding, LLC as issuer, PHH Vehicles Management Services, LLC, a
wholly-owned subsidiary of the Company, as administrator, JPMorgan Chase Bank
N.A. as administrative agent, certain non-conduit purchasers, certain CP conduit
purchaser groups, funding agents for the CP conduit purchaser groups and certain
Class B Note Purchasers
PHH Mortgage Corporation
Second Amended and Restated Master Repurchase Agreement, dated as of June 25,
2010, between PHH Mortgage Corporation, as seller, and The Royal Bank of
Scotland plc, as buyer and agent
Master Repurchase Agreement, dated May 26, 2010, by and among PHH Mortgage
Corporation, as seller, PHH Corporation, as guarantor, and Credit Suisse First
Boston Mortgage Capital, LLC, as buyer
Letter Agreement dated February 9, 2010 constituting Amendment No. 7 of the
Master Agreement and Contract (No. MP04311) between PHH Mortgage Corporation and
Fannie Mae (“Service Advance Early Reimbursement Mechanics”)
Sooner Than Pooled Agreement dated March 12, 2009 between PHH Mortgage
Corporation and Fannie Mae
As Soon As Pooled Plus Agreement dated January 8, 2008 between PHH Mortgage
Corporation and Fannie Mae
Second Amendment dated May 30, 2010 to the Credit Agreement dated December 17,
2008 between PHH Mortgage Corporation and Manufacturers and Traders Trust
Company as amended



--------------------------------------------------------------------------------



 



 

Schedule 6.4
Existing Liens
NONE

 